Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT*

Dated as of August 23, 2019

among

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

as the Borrower,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent,

JPMORGAN CHASE BANK, N.A

and

BARCLAYS BANK PLC,

as Co-Documentation Agents,

THE LENDERS PARTY HERETO,

MORGAN STANLEY SENIOR FUNDING, INC.

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC

and

GOLDMAN SACHS LENDING PARTNERS,

as Joint Lead Arrangers and Joint Bookrunners for the Term B Facility and the
Revolving Credit Facility,

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunner for the Term B Facility and Manager for the Revolving Credit
Facility

 

 

 

 

*

Exhibits and schedules have been omitted pursuant to Item 601(a)(5) of
Regulation S-K and will be furnished on a supplemental basis to the Securities
and Exchange Commission upon request.



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Other Interpretive Provisions      59  

SECTION 1.03

  Accounting Terms      60  

SECTION 1.04

  Rounding      60  

SECTION 1.05

  References to Agreements, Laws, Etc.      60  

SECTION 1.06

  Times of Day      61  

SECTION 1.07

  Timing of Payment or Performance      61  

SECTION 1.08

  Exchange Rates; Currency Equivalents Generally      61  

SECTION 1.09

  Letter of Credit Amounts      62  

SECTION 1.10

  Limited Condition Transactions      62  

SECTION 1.11

  Leverage Ratios      63  

SECTION 1.12

  Cashless Rolls      63  

SECTION 1.13

  Certain Calculations and Tests      64  

SECTION 1.14

  Additional Alternative Currencies      64  

SECTION 1.15

  Change of Currency      64  

SECTION 1.16

  Successor Companies      65  

ARTICLE II

  

THE COMMITMENTS AND CREDIT EXTENSIONS

  

SECTION 2.01

  The Loans      65  

SECTION 2.02

  Borrowings, Conversions and Continuation of Loans.      65  

SECTION 2.03

  Letters of Credit      67  

SECTION 2.04

  Swingline Loans      73  

SECTION 2.05

  Prepayments      76  

SECTION 2.06

  Termination or Reduction of Commitments      82  

SECTION 2.07

  Repayment of Loans      82  

SECTION 2.08

  Interest      83  

SECTION 2.09

  Fees      83  

SECTION 2.10

  Computation of Interest and Fees      84  

SECTION 2.11

  Evidence of Indebtedness      84  

SECTION 2.12

  Payments Generally      84  

SECTION 2.13

  Sharing of Payments      86  

SECTION 2.14

  Incremental Credit Extensions      86  

SECTION 2.15

  Extensions of Term Loans and Revolving Credit Commitments      89  

SECTION 2.16

  Defaulting Lenders      91  

SECTION 2.17

  Permitted Exchanges      92  

ARTICLE III

  

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

  

SECTION 3.01

  Taxes      95  

SECTION 3.02

  Inability to Determine Rates      98  

SECTION 3.03

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      99  

SECTION 3.04

  Funding Losses      100  

 

-i-



--------------------------------------------------------------------------------

SECTION 3.05

  Matters Applicable to All Requests for Compensation      100  

SECTION 3.06

  Replacement of Lenders under Certain Circumstances      101  

SECTION 3.07

  Illegality      102  

SECTION 3.08

  Survival      103  

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

SECTION 4.01

  Conditions to Initial Credit Extension      103  

SECTION 4.02

  Conditions to All Credit Extensions      104  

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

  

SECTION 5.01

  Existence, Qualification and Power; Compliance with Laws      105  

SECTION 5.02

  Authorization; No Contravention      105  

SECTION 5.03

  Governmental Authorization; Other Consents      105  

SECTION 5.04

  Binding Effect      106  

SECTION 5.05

  Financial Statements; No Material Adverse Effect      106  

SECTION 5.06

  Litigation      106  

SECTION 5.07

  Ownership of Property; Liens      106  

SECTION 5.08

  Environmental Compliance      106  

SECTION 5.09

  Taxes      107  

SECTION 5.10

  Compliance with ERISA      107  

SECTION 5.11

  Subsidiaries; Equity Interests      107  

SECTION 5.12

  Margin Regulations; Investment Company Act      108  

SECTION 5.13

  Disclosure      108  

SECTION 5.14

  Intellectual Property; Licenses, Etc.      108  

SECTION 5.15

  Solvency      108  

SECTION 5.16

  Collateral Documents      108  

SECTION 5.17

  Use of Proceeds      109  

SECTION 5.18

  Patriot Act      109  

SECTION 5.19

  Sanctioned Persons      109  

SECTION 5.20

  FCPA      109  

ARTICLE VI

  

AFFIRMATIVE COVENANTS

  

SECTION 6.01

  Financial Statements      109  

SECTION 6.02

  Certificates; Other Information      110  

SECTION 6.03

  Notices      111  

SECTION 6.04

  Maintenance of Existence      112  

SECTION 6.05

  Maintenance of Properties      112  

SECTION 6.06

  Maintenance of Insurance      112  

SECTION 6.07

  Compliance with Laws      112  

SECTION 6.08

  Books and Records      112  

SECTION 6.09

  Inspection Rights      113  

SECTION 6.10

  Covenant to Guarantee Obligations and Give Security      113  

SECTION 6.11

  Use of Proceeds      115  

SECTION 6.12

  Further Assurances and Post-Closing Covenants      115  

SECTION 6.13

  Designation of Subsidiaries      115  

SECTION 6.14

  Payment of Taxes      115  

SECTION 6.15

  Maintenance of Ratings      116  

 

-ii-



--------------------------------------------------------------------------------

SECTION 6.16

  Nature of Business      116  

SECTION 6.17

  Fiscal Year      116  

SECTION 6.18

  Lender Calls      116  

SECTION 6.19

  Maintenance of REIT Status      116  

ARTICLE VII

  

NEGATIVE COVENANTS

  

SECTION 7.01

  Liens      116  

SECTION 7.02

  Investments      120  

SECTION 7.03

  Indebtedness      123  

SECTION 7.04

  Fundamental Changes      127  

SECTION 7.05

  Dispositions      128  

SECTION 7.06

  Restricted Payments      130  

SECTION 7.07

  Transactions with Affiliates      134  

SECTION 7.08

  Prepayments, Etc., of Indebtedness      136  

SECTION 7.09

  First Lien Leverage Ratio      137  

SECTION 7.10

  Amendments or Waivers of Organizational Documents      137  

SECTION 7.11

  Restrictions on Subsidiaries’ Distributions      137  

ARTICLE VIII

  

EVENTS OF DEFAULT AND REMEDIES

  

SECTION 8.01

  Events of Default      137  

SECTION 8.02

  Remedies Upon Event of Default      140  

SECTION 8.03

  Exclusion of Immaterial Subsidiaries      141  

SECTION 8.04

  Application of Funds      141  

SECTION 8.05

  Right to Cure      142  

SECTION 8.06

  Change of Control      143  

ARTICLE IX

  

ADMINISTRATIVE AGENT AND OTHER AGENTS

  

SECTION 9.01

  Appointment and Authorization of Agents      144  

SECTION 9.02

  Delegation of Duties      144  

SECTION 9.03

  Liability of Agents      145  

SECTION 9.04

  Reliance by Agents      145  

SECTION 9.05

  Notice of Default      146  

SECTION 9.06

  Credit Decision; Disclosure of Information by Agents      146  

SECTION 9.07

  Indemnification of Agents      147  

SECTION 9.08

  Agents in their Individual Capacities      147  

SECTION 9.09

  Successor Agents      147  

SECTION 9.10

  Administrative Agent May File Proofs of Claim; Credit Bidding      148  

SECTION 9.11

  Collateral and Guaranty Matters      149  

SECTION 9.12

  Other Agents; Arrangers and Managers      151  

SECTION 9.13

  Appointment of Supplemental Administrative Agents      151  

SECTION 9.14

  Withholding Tax      152  

SECTION 9.15

  Cash Management Obligations; Secured Hedge Agreements      152  

SECTION 9.16

  [Reserved]      153  

SECTION 9.17

  Certain ERISA Matters      153  

 

-iii-



--------------------------------------------------------------------------------

ARTICLE X

  

MISCELLANEOUS

  

SECTION 10.01

  Amendments, Etc.      154  

SECTION 10.02

  Notices and Other Communications; Facsimile Copies      156  

SECTION 10.03

  No Waiver; Cumulative Remedies      158  

SECTION 10.04

  Attorney Costs and Expenses      158  

SECTION 10.05

  Indemnification by the Borrower      159  

SECTION 10.06

  Payments Set Aside      160  

SECTION 10.07

  Successors and Assigns      160  

SECTION 10.08

  Confidentiality      166  

SECTION 10.09

  Setoff      166  

SECTION 10.10

  Counterparts      167  

SECTION 10.11

  Integration      167  

SECTION 10.12

  Survival of Representations and Warranties      167  

SECTION 10.13

  Severability      167  

SECTION 10.14

  GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS      167  

SECTION 10.15

  WAIVER OF RIGHT TO TRIAL BY JURY      168  

SECTION 10.16

  Binding Effect      168  

SECTION 10.17

  [Reserved]      168  

SECTION 10.18

  Lender Action      168  

SECTION 10.19

  USA PATRIOT Act      168  

SECTION 10.20

  Acceptable Intercreditor Agreements      169  

SECTION 10.21

  Obligations Absolute      169  

SECTION 10.22

  No Advisory or Fiduciary Responsibility      169  

SECTION 10.23

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      170
 

SECTION 10.24

  ABL Intercreditor Agreement      170  

SECTION 10.25

  Acknowledgement Regarding Any Supported QFCs      170  

SCHEDULES

 

1.01A    —    Guarantors 1.01B    —    Excluded Subsidiaries 1.01C    —   
Unrestricted Subsidiaries 2.01    —    Commitments 2.03(a)    —    Existing
Letters of Credit 5.06    —    Litigation 5.07    —    Material Real Property
5.08    —    Environmental Compliance 5.11    —    Subsidiaries and Other Equity
Investments 6.12    —    Post-Closing Covenants 7.01(b)    —    Existing Liens
7.02    —    Existing Investments 7.03(c)    —    Surviving Indebtedness 7.07   
—    Transactions with Affiliates 7.11    —    Restrictions on Subsidiaries’
Distributions 10.02    —    Administrative Agent’s Office, Principal Office,
Certain Addresses for Notices

EXHIBITS

Form of

 

A    —    Assignment and Assumption B    —    Committed Loan Notice

 

-iv-



--------------------------------------------------------------------------------

C    —    Compliance Certificate D-1    —    First Lien Intercreditor Agreement
D-2    —    Second Lien Intercreditor Agreement D-3    —    ABL Intercreditor
Agreement E    —    Guaranty F-1    —    Revolving Credit Note F-2    —    Term
Note F-3    —    Swingline Note G    —    Security Agreement H    —   
Discounted Prepayment Option Notice I    —    Lender Participation Notice J    —
   Discounted Voluntary Prepayment Notice K    —    United States Tax Compliance
Certificates L    —    Officer’s Certificate M    —    Holdings Covenant

 

- v -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of August 23, 2019, among Clear Channel
Outdoor Holdings, Inc., a Delaware corporation (the “Borrower”), Deutsche Bank
AG New York Branch (“DBNY”), as Administrative Agent and Collateral Agent and
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”).

PRELIMINARY STATEMENTS

1.    The Borrower intends to (i) repay the principal, accrued and unpaid
interest, fees, premium, if any, and other amounts, under that certain Credit
Agreement, dated as of June 1, 2018, among Clear Channel Outdoor, Inc., as
parent borrower, the other borrowers from time to time party thereto, Deutsche
Bank AG New York Branch, as administrative agent (as amended, supplemented or
otherwise modified through the date hereof, the “Existing Credit Facility”), and
have all security interests and guarantees terminated and (ii) redeem all of
(x) the Senior Unsecured Notes and (y) the CCIBV Notes (collectively, the
“Refinancing”).

2.    The Borrower has, substantially concurrently with the entry into this
Agreement, issued and sold the Senior Secured Notes, yielding up to
$1,250,000,000 in gross cash proceeds and has entered into that certain ABL
Credit Agreement.

3.    The proceeds of the Term B Loans will be used, together with the proceeds
of the Senior Secured Notes and cash on hand of the Borrower and its
subsidiaries and subject to the terms and conditions set forth herein, to
consummate the Refinancing and the other Transactions. The proceeds of Revolving
Credit Loans, Swingline Loans and Letters of Credit will be used for working
capital and other general corporate purposes of the Borrower and its
Subsidiaries, including Capital Expenditures and the financing of Permitted
Acquisitions.

4.    The applicable Lenders have indicated their willingness to lend, and the
L/C Issuer has indicated its willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“ABL Commitments” means “Commitments” as defined in the ABL Credit Agreement.

“ABL Credit Agreement” means the ABL Credit Agreement dated as of the date
hereof, among the Borrower, the other borrowers named therein, the ABL Facility
Administrative Agent and the several banks and other financial institutions from
time to time parties thereto, as such agreement may be amended, supplemented,
waived or otherwise modified from time to time, in each case to the extent
permitted hereunder and under the ABL Intercreditor Agreement and any Permitted
Refinancing thereof (unless such agreement, instrument or document expressly
provides that it is not intended to be and is not an ABL Credit Agreement), in
each case, to the extent permitted hereunder.

“ABL Event of Default” means “Event of Default” as set forth in the ABL Credit
Agreement.

“ABL Facility” means the collective reference to the ABL Credit Agreement, any
ABL Loan Document, any notes and letters of credit issued pursuant thereto and
any guarantee, security agreement, patent, trademark or copyright security
agreements, mortgages, letter of credit applications and other guarantees,
pledge agreements, security agreements and collateral documents, and other
instruments and documents, executed and



--------------------------------------------------------------------------------

delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time, in each case to the extent permitted
hereunder and under the ABL Intercreditor Agreement and any Refinancing
Indebtedness thereof (unless such agreement, instrument or document expressly
provides that it is not intended to be and is not an ABL Facility).

“ABL Facility Administrative Agent” means DBNY, in its capacity as
administrative agent under the ABL Credit Agreement or any successor agent under
the ABL Loan Documents.

“ABL Financial Covenant” means the covenant set forth in Section 7.09 of the ABL
Credit Agreement.

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement
substantially in the form of Exhibit D-3 among the Collateral Agent, U.S. Bank
National Association, as collateral agent under the Senior Secured Notes,
Deutsche Bank AG New York Branch, as collateral agent under the ABL Credit
Agreement, and the representatives for purposes thereof for holders of one or
more other classes of Indebtedness, the Borrower and the other parties thereto,
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement, and which shall
also include any replacement intercreditor agreement entered into in accordance
with the terms hereof.

“ABL Lenders” means “Lenders” under the ABL Credit Agreement.

“ABL Loan Documents” means, collectively, (i) the ABL Credit Agreement and
(ii) the security documents, intercreditor agreements (including the ABL
Intercreditor Agreement), guarantees, joinders and other agreements or
instruments executed in connection with the ABL Facility or such other
agreements, in each case, as amended, modified, supplemented, substituted,
replaced, restated or refinanced, in whole or in part, from time to time
including in connection with Refinancing Indebtedness of the ABL Facility.

“ABL Obligations” means “Obligations” as defined in the ABL Facility.

“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).

“Acceptable Intercreditor Agreement” means a customary intercreditor agreement,
subordination agreement, collateral trust agreement or other intercreditor
arrangement (which may, if applicable, consist of a payment waterfall) in form
and substance reasonably acceptable to the Administrative Agent and the
Borrower, which shall be deemed reasonably acceptable to the Administrative
Agent and the Lenders if (a) substantially in the form of the ABL Intercreditor
Agreement, First Lien Intercreditor Agreement and/or Second Lien Intercreditor
Agreement or (b) it (or any material changes to any such agreement specified in
clause (a) or previously entered into pursuant to clause (b)) is posted to the
Platform and (i) is accepted by the Required Lenders and/or (ii) not otherwise
objected to by the Required Lenders within five (5) Business Days of being
posted.

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

“Accounting Changes” has the meaning specified in Section 1.03(d).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Additional Guarantor” has the meaning specified in Section 6.10(a).

 

2



--------------------------------------------------------------------------------

“Additional Lender” has the meaning specified in Section 2.14(e).

“Additional Revolving Credit Commitment” has the meaning specified in
Section 2.14(a).

“Administrative Agent” means, subject to Section 9.13, DBNY, in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent appointed in accordance with Section 9.09.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means the Borrower (or any parent entity thereof) and its
Subsidiaries.

“After Year-End Transaction” has the meaning specified in Section 2.05(b)(i).

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the partners, officers, directors, employees, agents, trustees,
administrators, managers, advisors, other representatives and attorneys-in-fact
and successors and permitted assigns of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders. The amount of the Aggregate Revolving
Credit Commitments on the Closing Date is $175,000,000.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 1.08(f).

“All-In-Rate” means, with respect to any Indebtedness, as of any date of
determination, the sum of (i) the higher of (A) the Eurocurrency Rate (or other
applicable similar rate) on such date for a deposit in U.S. Dollars with a
maturity of three months and (B) the Eurocurrency Rate “floor,” if any, with
respect thereto as of such date, (ii) the Applicable Rate (or other applicable
margin) as of such date for Eurocurrency Rate Loans (or other loans that accrue
interest by reference to a similar reference rate and without giving effect to
any pricing step-downs) and (iii) the amount of original issue discount and
upfront fees thereon (converted to yield assuming a four-year average life and
without any present value discount) paid by the Borrower, but excluding the
effect of any arrangement, commitment, structuring, underwriting, ticking,
unused line, amendment, syndication and/or other fees payable in connection
therewith by the Borrower that are, in each case, not shared generally with all
lenders or holders of such Indebtedness; provided that the amounts set forth in
clauses (i) and (ii) above for any term loans that are not incurred under this
Agreement shall be based on the applicable stated interest rate for such term
loans; provided, further that the interest rate margins shall be calculated
after giving effect to the then-applicable pricing “level” in any applicable
pricing grid, which pricing “level” shall be determined after giving Pro Forma
Effect to any Indebtedness being incurred or repaid on the date of calculation.

 

3



--------------------------------------------------------------------------------

“Alternative Currency” means, with respect to Revolving Loans and Letters of
Credit, Euros, Canadian Dollars and Pounds Sterling, and other currencies as may
be added with the consent of all Revolving Credit Lenders in accordance with
Section 1.14.

“Alternative Currency Equivalent” means, with respect to an amount denominated
in any Alternative Currency, such amount, and with respect to an amount
denominated in Dollars or another Alternative Currency, the equivalent in such
Alternative Currency of such amount determined at the Exchange Rate on the
applicable Valuation Date.

“Anti-Corruption Laws” has the meaning specified in Section 5.20.

“Applicable Asset Sale Proceeds” has the meaning specified in
Section 2.05(b)(ii).

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

“Applicable ECF Proceeds” has the meaning specified in Section 2.05(b)(i).

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances or Letters of Credit, as applicable, as notified to the Administrative
Agent, any of which offices may be changed by such Lender.

“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class at such time and
the denominator of which is the aggregate amount of all Commitments of such
Class of all Lenders (and with respect to any Letters of Credit issued or
participations purchased therein by any Revolving Credit Lender or any
participations in any Swingline Loans purchased by any Revolving Credit Lender,
as the context requires, the percentage equal to a fraction the numerator of
which is the amount of such Revolving Credit Lender’s Revolving Credit
Commitment at such time and the denominator of which is the Revolving Credit
Commitments of all Revolving Credit Lenders) (provided that (i) in the case of
Section 2.16 when a Defaulting Lender shall exist, “Applicable Percentage” with
respect to any Revolving Credit Facility shall be determined by disregarding any
Defaulting Lender’s Revolving Credit Commitment under such Revolving Credit
Facility and (ii) if the Revolving Credit Commitments under any Revolving Credit
Facility have terminated or expired, the Applicable Percentages of the Lenders
under such Revolving Credit Facility shall be determined based upon the
Revolving Credit Commitments most recently in effect) and (b) with respect to
the Loans of any Class, a percentage equal to a fraction the numerator of which
is such Lender’s Outstanding Amount of the Loans of such Class and the
denominator of which is the aggregate Outstanding Amount of all Loans of such
Class.

“Applicable Rate” means a percentage per annum equal to:

(a)    (i) on the Closing Date, (A) for Eurocurrency Rate Loans that are Term B
Loans, 3.50% and (B) for Base Rate Loans that are Term B Loans, 2.50% and
(ii) thereafter, (1) if the public corporate rating of the Borrower then in
effect from S&P is B or higher and if the public corporate family rating then in
effect of the Borrower from Moody’s is B2 or higher, in each case with a stable
outlook or better, then (A) for Eurocurrency Rate Loans that are Term B Loans,
3.25% and (B) for Base Rate Loans that are Term B Loans, 2.25% and (2) at all
other times (including if the Borrower does not have a public corporate family
rating from either S&P or Moody’s, other than as a result of the second
paragraph below), (A) for Eurocurrency Rate Loans that are Term B Loans, 3.50%
and (B) for Base Rate Loans that are Term B Loans, 2.50%.

Each change in the Applicable Rate for Term B Loans resulting from a publicly
announced change in the ratings above (other than as a result of a change in the
rating system of S&P or Moody’s) shall be effective during the period commencing
on the date of the public announcement thereof by the rating agency making such
change and ending on the date immediately preceding the effective date of the
next such change.

 

4



--------------------------------------------------------------------------------

If either the rating system of S&P or Moody’s shall change in a manner that
directly and materially impacts the pricing set forth above, or if both S&P and
Moody’s shall cease to be engaged in the business of rating debt, then in either
such case the Borrower, Administrative Agent and the Lenders shall negotiate in
good faith to amend the references to either rating above to reflect such
changed rating system or to replace such rating system with an alternative
measurement scheme, as applicable, and pending the effectiveness of any such
amendment, the ratings of such rating agency (or both rating agencies, if
applicable) most recently in effect prior to such change or cessation shall be
employed in determining the Applicable Rate.

(b)    (i) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing after the Closing Date
pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are Revolving
Credit Loans, 3.50%, (B) for Base Rate Loans that are Revolving Credit Loans,
2.50% and (C) for Letter of Credit fees pursuant to Section 2.03(g), 3.50% per
annum and (ii) thereafter, in connection with Revolving Credit Loans and Letter
of Credit fees, the percentages per annum set forth in the table below, based
upon the First Lien Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

Applicable Rate for Revolving Credit Loans

 

Pricing

Level

 

First Lien Leverage

Ratio

 

Letter of

Credit Fees

 

Base Rate for

Revolving

Credit Loans

 

Eurocurrency Rate

for Revolving

Credit Loans

I

  > 4.50:1.00   3.50%   2.50%   3.50%

II

  £ 4.50:1.00   3.25%   2.25%   3.25%

Any increase or decrease in the Applicable Rate pursuant to clause (b) above
resulting from a change in the First Lien Leverage Ratio shall become effective
as of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(a); provided, that if a
Compliance Certificate is not delivered within the time frame set forth in
Section 6.02(a), the Applicable Rate set forth in “Pricing Level I,” in the
applicable table, shall apply commencing with the first Business Day immediately
following such date and continuing until the first Business Day immediately
following the delivery of such Compliance Certificate.

Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Additional Revolving Credit Commitments or Extended Revolving Credit Commitments
and any Incremental Term Loans, Extended Term Loans or Revolving Credit Loans
made pursuant to any Additional Revolving Credit Commitments or Extended
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant Incremental Facility Amendment or Extension Offer.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the relevant Revolving Credit Lenders and (c) with
respect to the Swingline Loans, (i) the Swingline Lender and (ii) the Revolving
Credit Lenders.

“Approved Currency” means Dollars and any Alternative Currency.

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Asset Sale Percentage” means, as of any date of determination (a) if the First
Lien Leverage Ratio is greater than 4.25:1.00, 100%, (b) if the First Lien
Leverage Ratio is less than or equal to 4.25:1.00 and greater than 3.75:1.00,
50%, and (c) if the First Lien Leverage Ratio is less than or equal to
3.75:1.00, 0%; provided that, to the

 

5



--------------------------------------------------------------------------------

extent the Asset Sale Percentage is being calculated in connection with a
Disposition that is a REIT Conversion Transaction, if the Total Leverage Ratio
is less than or equal to 5.50:1.00, the Asset Sale Percentage shall be 0%; it
being understood and agreed that, for purposes of this definition as it applies
to the determination of the amount of Net Cash Proceeds required to be applied
to prepay the Term Loans under Section 2.05(b) for any fiscal year, the First
Lien Leverage Ratio or the Total Leverage Ratio, as applicable, shall be
determined on a Pro Forma Basis on the scheduled date of prepayment (after
giving effect to any cash pay-down or reductions made after year-end and on or
prior to the required prepayment date and the amount of Net Cash Proceeds
applied as a prepayment on such date but without netting the cash proceeds of
the applicable Asset Sale).

“Assignees” has the meaning specified in Section 10.07(b)(i).

“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit A and (b) in the case of any assignment of Term Loans in
connection with a Permitted Exchange conducted in accordance with Section 2.17,
such form of assignment (if any) as may have been requested by the
Administrative Agent in accordance with Section 2.17(a)(viii) or, in each case,
any other form (including electronic documentation generated by Clearpar® or
other electronic platform) approved by the Administrative Agent.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Restricted Subsidiaries for the fiscal years ended
December 31, 2016, December 31, 2017 and December 31, 2018.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Available Amount Reference Time”),
without duplication, an amount (which shall not be less than zero) equal to the
sum of:

(a)    the greater of (x) $275,000,000 and (y) 45.0% of Consolidated EBITDA as
of the last day of the most recently ended Test Period, plus:

(b)    50% of Consolidated Net Income for the period from the first day of the
fiscal quarter of the Borrower during which the Closing Date occurred to and
including the last day of the most recently ended fiscal quarter of the Borrower
prior to the Available Amount Reference Time (the amount under this clause (b),
the “Growth Amount”); provided that the Growth Amount shall not be less than
zero; plus

(c)    the amount of any capital contributions (including mergers or
consolidations that have a similar effect, with the amount of any non-cash
contributions made in connection therewith being determined based on the fair
market value (as reasonably determined by the Borrower) thereof) or Net Cash
Proceeds from any Permitted Equity Issuance (or issuance of debt securities that
have been converted into or exchanged for Qualified Equity Interests) (other
than any Cure Amount, “Cure Amount” (as defined in the ABL Facility), or any
other capital contributions or equity or debt issuances to the extent utilized
in connection with other transactions permitted pursuant to Section 7.02,
Section 7.03, Section 7.06 or Section 7.08) received by or made to the Borrower
during the period from and including the Business Day immediately following the
Closing Date through and including the Available Amount Reference Time; plus

(d)    the aggregate amount of Retained Declined Proceeds and Specified Asset
Sale Proceeds during the period from the Business Day immediately following the
Closing Date through and including the Available Amount Reference Time; plus

 

6



--------------------------------------------------------------------------------

(e)    to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clauses (f), (g), (h) or (i) of this definition or any
other provision of Section 7.02, the aggregate amount of all cash dividends and
other cash distributions received by the Borrower or any Restricted Subsidiary
from any Unrestricted Subsidiary, JV Entity or minority Investment during the
period from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; plus

(f)    to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries, (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clauses (e), (g), (h) or (i) of this definition or any
other provision of Section 7.02, or (iii) used to prepay Term Loans in
accordance with Section 2.05(b)(ii), the aggregate amount of all cash proceeds
received by the Borrower or any Restricted Subsidiary in connection with (x) the
sale, transfer or other disposition of its direct or indirect ownership interest
(including Equity Interests) in any Unrestricted Subsidiary, JV Entity or
minority Investment or (y) the sale, transfer or other disposition of any assets
of any Unrestricted Subsidiary, JV Entity or minority Investment, in each case,
from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; plus

(g)    to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clauses (e), (f), (h) or (i) of this definition or any
other provision of Section 7.02, the aggregate amount of all cash or Cash
Equivalent interest, returns of principal, cash repayments and similar payments
received by the Borrower or any Restricted Subsidiary from any Unrestricted
Subsidiary, JV Entity or minority Investment, from the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time in respect of Loans or advances made by the Borrower or any Restricted
Subsidiary to such Unrestricted Subsidiary, JV Entity or minority Investment;
plus

(h)    to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clauses (e), (f), (g) or (i) of this definition or any
other provision of Section 7.02, (1) an amount equal to any returns in cash and
Cash Equivalents (including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income and similar amounts) actually
received by the Borrower or any Restricted Subsidiary in respect of any
Investments pursuant to Section 7.02; provided that with respect to Investments
made under Section 7.02(n), in no case shall such amount exceed the amount of
such Investment made using the Available Amount pursuant to Section 7.02(n) and
(2) the fair market value of any Unrestricted Subsidiary which is re-designated
as a Restricted Subsidiary or merged, liquidated, consolidated or amalgamated
into the Borrower or any Restricted Subsidiary, in each case, from the Business
Day immediately following the Closing Date through and including the Available
Amount Reference Time; minus

(i)    the aggregate amount of (i) any Investments made pursuant to
Section 7.02(n) (net of any return of capital in respect of such Investment or
deemed reduction in the amount of such Investment, including, without
limitation, upon the redesignation of any Unrestricted Subsidiary as a
Restricted Subsidiary or the sale, transfer, lease or other disposition of any
such Investment), (ii) the initial principal amount of any Indebtedness incurred
prior to such time pursuant to Section 7.03(v) (net of any forgiveness of
principal of such Indebtedness by the lender thereof), (iii) any Restricted
Payment made pursuant to Section 7.06(k) and (iv) any payments made pursuant to
Section 7.08(a)(iii)(B), in each case, during the period commencing on the
Closing Date through and including the Available Amount Reference Time (and, for
purposes of this clause (i), without taking account of the intended usage of the
Available Amount at such Available Amount Reference Time).

“Available Amount Reference Time” has the meaning specified in the definition of
“Available Amount.”

 

7



--------------------------------------------------------------------------------

“Availability Period” means, with respect to any Revolving Credit Facility, the
period from the Closing Date to but excluding the earlier of the Maturity Date
for such Revolving Credit Facility and the date of termination of the Revolving
Credit Commitments under such Revolving Credit Facility in accordance with the
terms of this Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Barclays” means Barclays Bank PLC.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a)    the rate of interest in effect for such day as publicly announced from
time to time by DBNY as its “prime rate”;

(b)    1⁄2 of 1.00% per annum above the Federal Funds Rate;

(c)    0.00% per annum; and

(d)    the Eurocurrency Rate for Dollar deposits for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the Bloomberg screen page at
approximately 11:00 a.m. London time on such day (without any rounding).

The “prime rate” is a rate set by DBNY based upon various factors including
DBNY’s costs, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by DBNY shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” has the meaning specified in Section 10.25(b).

“Billboard” means any outdoor display used to advertise products and services,
including all billboards, transit displays, mall displays, parking garage
displays, electronic displays and related structures and any ownership or
leasehold interests in any of the foregoing.

“Billboard Collateral” means all of the Borrower and any Loan Party’s interest
in and to any Billboard, including any such interest which is or becomes so
related to any real property that an interest in any such Billboard arises under
the real property law of the state in which such Billboard is situated.

“Bona Fide Lending Affiliate” means, with respect to any Competitor, any debt
fund, investment vehicle, regulated bank entity or unregulated lending entity
(in each case, other than a Person separately identified to

 

8



--------------------------------------------------------------------------------

the Lead Arrangers in writing on or prior to August 1, 2019) that is (i) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business and
(ii) managed, sponsored or advised by any Person that is controlling, controlled
by or under common control with such Competitor or Affiliate thereof, as
applicable, but only to the extent that no personnel involved with the
investment in such Competitor or affiliate thereof, as applicable, (x) makes (or
has the right to make or participate with others in making) investment decisions
on behalf of such debt fund, investment vehicle, regulated bank entity or
unregulated lending entity or (y) has access to any information (other than
information that is publicly available) relating to the Borrower or any entity
that forms a part of its businesses (including any of its Subsidiaries or parent
entities).

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

“Borrowing Minimum” means (a) with respect to Eurocurrency Rate Loans,
$1,000,000 and (b) with respect to Base Rate Loans, $100,000.

“Borrowing Multiple” means $100,000.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the state where the Administrative Agent’s office is
located are authorized or required by law to remain closed, or are in fact
closed; provided that when used in connection with a Eurocurrency Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Canadian Dollars” means the lawful money of Canada.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by the Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheets of the Borrower and its
Restricted Subsidiaries and (b) Capitalized Lease Obligations incurred by the
Borrower and its Restricted Subsidiaries during such period.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP; provided
that all obligations of the Borrower and its Restricted Subsidiaries that are or
would be characterized as an operating lease as determined in accordance with
GAAP as in effect on December 15, 2018 (whether or not such operating lease was
in effect on such date) shall continue to be accounted for as an operating lease
(and not as a Capitalized Lease) for purposes of this Agreement regardless of
any change in GAAP following December 15, 2018 (or any change in the
implementation in GAAP for future periods that are contemplated as of
December 15, 2018) that would otherwise require such obligation to be
recharacterized as a Capitalized Lease.

“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect

 

9



--------------------------------------------------------------------------------

of purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.

“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize or Backstop” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Administrative Agent or any L/C
Issuer (as applicable) and the Revolving Credit Lenders, as collateral for L/C
Obligations or obligations of Revolving Credit Lenders to fund participations in
respect thereof, cash or deposit account balances denominated, in the case of
collateral for L/C Obligations, in the Approved Currency in which the applicable
Letter of Credit was issued, or, if the applicable L/C Issuer benefiting from
such collateral agrees in its reasonable discretion, other credit support
(including by backstopping with other letters of credit), in each case pursuant
to documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent, (b) the applicable L/C Issuer and (c) the Borrower (which
documents are hereby consented to by the Lenders). “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1)    (a) Dollars, Canadian Dollars, Euros, or any national currency of any
member state of the European Union or (b) any other foreign currency held by the
Borrower and the Restricted Subsidiaries in the ordinary course of business;

(2)    securities issued or directly and fully and unconditionally guaranteed or
insured by the United States or Canadian governments, a member state of the
European Union or, in each case, any agency or instrumentality thereof (provided
that the full faith and credit of such country or such member state is pledged
in support thereof), having maturities of not more than two years from the date
of acquisition;

(3)    certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances with maturities of one year or
less from the date of acquisition, with any domestic or foreign commercial bank
having capital and surplus of not less than $500,000,000 in the case of U.S.
banks and $100,000,000 (or the Dollar Equivalent as of the date of
determination) in the case of non-U.S. banks;

(4)    repurchase obligations for underlying securities of the types described
in clauses (2), (3) and (7) of this definition entered into with any financial
institution meeting the qualifications specified in clause (3) above;

(5)    commercial paper rated at least “P-2” by Moody’s or at least “A-2” by
S&P, and in each case maturing within twenty-four (24) months after the date of
creation thereof and Indebtedness or preferred stock issued by Persons with an
Investment Grade Rating from S&P or Moody’s, with maturities of 24 months or
less from the date of acquisition;

(6)    marketable short-term money market and similar securities having a rating
of at least “P-2” or “A-2” from either Moody’s or S&P, respectively (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower) and in each case maturing within twenty-four (24) months after the
date of creation or acquisition thereof;

(7)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from Moody’s or S&P with
maturities of twenty-four (24) months or less from the date of acquisition;

 

10



--------------------------------------------------------------------------------

(8)    readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from Moody’s or S&P with maturities of twenty-four
(24) months or less from the date of acquisition;

(9)    Investments with average maturities of twelve (12) months or less from
the date of acquisition in money market funds rated within the top three ratings
category by S&P or Moody’s;

(10)    with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business; provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 270
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(11)    bills of exchange issued in the United States, Canada, a member state of
the European Union or Japan eligible for rediscount at the relevant central bank
and accepted by a bank (or any dematerialized equivalent);

(12)    Cash Equivalents of the types described in clauses (1) through (11)
above denominated in Dollars; and

(13)    investment funds investing at least 90% of their assets in Cash
Equivalents of the types described in clauses (1) through (12) above.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, netting services, cash
pooling arrangements, credit or debit card, purchasing card, electronic funds
transfer, foreign exchange facilities and other cash management arrangements.

“Cash Management Obligations” means the obligations owed by the Borrower or any
of its Restricted Subsidiaries to any Cash Management Bank under any Cash
Management Agreement entered into by and between the Borrower or any of its
Restricted Subsidiaries and any Cash Management Bank; provided that in no event
shall any Cash Management Agreement constitute a Cash Management Obligation
hereunder to the extent that obligations of any Loan Party or any Restricted
Subsidiary under such Cash Management Agreement constitute ABL Obligations.

“Cash Management Bank” means any Person that, is a Lender, Lead Arranger, an
Agent or an Affiliate of a Lender, Lead Arranger, or an Agent (x) on the Closing
Date, with respect to Cash Management Agreements existing on the Closing Date or
(y) at the time it enters into a Cash Management Agreement, in each case, in its
capacity as a party to such Cash Management Agreement (regardless of whether
such Person subsequently ceases to be a Lender, Lead Arranger or Agent or an
Affiliate of the foregoing).

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CDOR Rate” means, with respect to each day during an Interest Period pertaining
to a Loan denominated in Canadian Dollars, the interest rate per annum which is
the rate based on the average rate applicable to Canadian Dollar bankers’
acceptances, for a term comparable to such Interest Period, appearing on the
applicable Bloomberg screen page at approximately 10:00 a.m. (Toronto, Ontario
time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as

 

11



--------------------------------------------------------------------------------

reasonably determined by the Administrative Agent), or if such date is not a
Business Day, then on the immediately preceding Business Day; provided that to
the extent a comparable or successor rate is approved by the Administrative
Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent, in consultation
with the Borrower; provided, further that in no event shall the CDOR Rate be
less than 0.00%.

“CCIBV Notes” means Clear Channel International B.V.’s 8.75% Senior Notes due
2021.

“CCOH Preferred Stock” means the 45,000 shares of Series A Perpetual Preferred
Stock, par value $0.01 per share, issued by the Borrower to the holders thereof.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means, subject to Section 8.06, (i) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any “person” (as such term is used in Section 13(d)(3)
of the Exchange Act), becomes the “beneficial owner” (as defined in Rule 13(d)-3
under the Exchange Act), directly or indirectly, of more than fifty percent
(50%) of the total voting power of all shares of the capital stock of the
Borrower entitled to vote generally in elections of directors, (ii) after the
consummation of a transaction described in clause (a) of Section 8.06, Holdings
ceases to own, directly or indirectly through any one or more wholly-owned
Restricted Subsidiaries, 100% of the voting Equity Interests of the Borrower and
(iii) a “Change of Control” (or similar event) shall occur under the Senior
Secured Notes, the Stepped Up Notes, the ABL Credit Agreement or any Permitted
Refinancings thereof.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
hold a particular Class of Commitments or Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term B Commitments, Extended Revolving Credit Commitments that are
designated as an additional Class of Commitments, Additional Revolving Credit
Commitments that are designated as an additional Class of Commitments or
commitments in respect of any Incremental Term Loans that are designated as an
additional Class of Term Loans and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans, Term B Loans, Extended Term Loans that are
designated as an additional Class of Term Loans, Incremental Term Loans that are
designated as an additional Class of Term Loans and any Loans made pursuant to
any other Class of Commitments.

“Closing Date” means the date all of the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all the “Collateral” (or similar term) as defined in the
Collateral Documents and all other property of whatever kind and nature pledged,
charged or in which a Lien is granted or purported to be granted under any
Collateral Document, and shall include the Mortgaged Properties; provided that,
“Collateral” shall not include any Excluded Property.

 

12



--------------------------------------------------------------------------------

“Collateral Agent” means DBNY, in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent appointed in accordance
with Section 9.09.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)    the Collateral Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or any
time after the Closing Date pursuant to Section 6.10 or Section 6.12 duly
executed by each Loan Party that is a party thereto;

(b)    all Obligations shall have been unconditionally guaranteed (the
“Guarantees”), jointly and severally, by (i) the Borrower and each Restricted
Subsidiary of the Borrower (other than any Excluded Subsidiary) including as of
the Closing Date those that are listed on Schedule 1.01A hereto, (ii) [reserved]
and (iii) with respect to (x) all Obligations (other than its own Obligations)
and (y) the payment and performance by each Specified Loan Party of its
obligations under its Guaranty with respect to all Swap Obligations, the
Borrower (each, a “Guarantor”);

(c)    (i) the Obligations and the Guarantees shall have been secured pursuant
to the Security Agreement or other applicable Collateral Document by a
first-priority security interest in all Equity Interests (other than Excluded
Equity) held directly by the Borrower and the Subsidiary Guarantors, subject to
no Liens other than Permitted Liens and the Collateral Agent shall have
received, to the extent the relevant Equity Interests are certificated,
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank and (ii) all Indebtedness owing to any Loan Party that
is evidenced by a promissory note or other instrument with an individual
outstanding principal amount in excess of $25,000,000 shall have been delivered
to the Collateral Agent pursuant to the Security Agreement or other applicable
Collateral Documents (provided that any promissory notes issued to employees,
officers and directors of any of the Borrower and its Restricted Subsidiaries
shall not be required to be delivered) together with undated instruments of
transfer with respect thereto endorsed in blank, and all intercompany loans
shall have been pledged to the Collateral Agent pursuant to the Security
Agreement or other applicable Collateral Documents;

(d)    except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest in, and mortgages on, substantially all tangible and
intangible assets of the Borrower and each Subsidiary Guarantor (including,
without limitation, accounts receivable, inventory, equipment, investment
property, United States intellectual property, intercompany receivables, other
general intangibles (including contract rights), owned (but not leased) real
property and proceeds of the foregoing), in each case, to the extent, and with
the priority, required by the Collateral Documents; provided that security
interests in real property (excluding for the avoidance of doubt, Billboard
Collateral) shall be limited to the Mortgaged Properties;

(e)    none of the Collateral shall be subject to any Liens other than Permitted
Liens;

(f)    the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property that is not Excluded Property
required to be delivered pursuant to Section 6.10 and/or Section 6.12, as
applicable, duly executed and delivered by the record owner of such property,
(ii) a title insurance policy for such Mortgaged Property (or marked-up title
insurance commitment having the effect of a title insurance policy) (the
“Mortgage Policies”) insuring the Lien of each such Mortgage as a valid first
priority Lien on the property described therein, in an amount not less than 100%
of the fair market value of the real property covered thereby and free of any
other Liens except Permitted Liens, together with such endorsements, coinsurance
and reinsurance as the Collateral Agent may reasonably request and to the extent
available in each applicable jurisdiction, (iii) a Survey with respect to each
Mortgaged Property, provided, however, that a Survey shall not be required to
the extent that (A) an existing survey together with an “affidavit of no change”
satisfactory to the Title Company is delivered to the Collateral Agent and the
Title Company and (B) the Title Company removes the standard survey exception
and provides reasonable and customary survey-related endorsements and other
coverages in the applicable Mortgage Policy, (iv) a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and

 

13



--------------------------------------------------------------------------------

flood disaster assistance duly executed by the Borrower), (v) [reserved], (vi)
an opinion of local counsel addressed to the Administrative Agent, the
Collateral Agent and the other Secured Parties in form and substance reasonably
acceptable to the Administrative Agent with respect to the enforceability and
perfection of each Mortgage, and (vii) any existing abstracts and appraisals and
other documents as the Administrative Agent may reasonably request with respect
to any such Mortgaged Property; and

(g)    except as otherwise contemplated by this Agreement or any Collateral
Document, all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements and filings with the United States
Patent and Trademark Office and United States Copyright Office, required by the
Collateral Documents or applicable Law to create the Liens on the Collateral
intended to be created by the Collateral Documents and perfect such Liens to the
extent required by, and with the priority required by, the Collateral Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of the title insurance or surveys
with respect to, particular assets if and for so long as the Administrative
Agent and the Borrower agree in writing that the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) required by the Collateral and Guarantee Requirement where it reasonably
determines, in consultation with the Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A)    Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents and, to the extent
appropriate in the applicable jurisdiction, as agreed between the Administrative
Agent and the Borrower;

(B)    the Collateral and Guarantee Requirement shall not apply to any Excluded
Property;

(C)    no deposit account control agreement, securities account control
agreement or other control agreements or control arrangements shall be required
with respect to any deposit account or securities account;

(D)    other than with respect to Non-U.S. Discretionary Guarantors (for which
actions shall be reasonably agreed between the Administrative Agent and the
Parent Borrower), no actions in any jurisdiction outside of the United States or
required by the Laws of any jurisdiction outside of the United States, shall be
required in order to create any security interests in assets located, titled,
registered or filed outside of the United States, or to perfect such security
interests (it being understood that there shall be no security agreements,
pledge agreements, or share charge (or mortgage) agreements governed under the
Laws of any jurisdiction outside of the United States; and

(E)    no stock certificates evidencing Excluded Equity shall be required to be
delivered to the Collateral Agent.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the collateral assignments, Security Agreement Supplements,
security agreements, intellectual property security

 

14



--------------------------------------------------------------------------------

agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent or the Collateral Agent pursuant to Section 4.01, as
applicable, Section 6.10 or Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien or Guarantee
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means a Term B Commitment, a Revolving Credit Commitment, an
Extended Revolving Credit Commitment, an Incremental Revolving Credit
Commitment, a Refinancing Revolving Credit Commitment, a commitment in respect
of any Incremental Term Loans, or a commitment in respect of any Extended Term
Loans or any combination thereof, as the context may require.

“Commitment Fee” has the meaning provided in Section 2.09(a).

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a Swingline Borrowing, (d) a conversion of Loans from one
Type to the other, or (e) a continuation of Eurocurrency Rate Loans pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as may be reasonably approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Competitor” means a competitor of, the Borrower or any of its Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a)    increased (without duplication) by the following:

(i)    provision for taxes based on income or profits or capital, including,
without limitation, state franchise, excise and similar taxes, property taxes
and foreign withholding taxes of such Person paid or accrued during such period,
including any penalties and interest relating to any tax examinations, deducted
(and not added back) in computing Consolidated Net Income; plus

(ii)    (w) consolidated interest expense of such Person for such period,
(x) net losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate, currency or
commodities risk, (y) bank fees and (z) costs of surety bonds in connection with
financing activities, to the extent the same were deducted (and not added back)
in calculating such Consolidated Net Income; plus

(iii)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus

 

15



--------------------------------------------------------------------------------

(iv)    any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any impairment
charges or the impact of purchase accounting, (excluding any such non-cash
charge, write-down or item to the extent it represents an accrual or reserve for
a cash expenditure for a future period) or other items classified by the
Borrower as special items less other non-cash items of income increasing
Consolidated Net Income (excluding any such non-cash item of income to the
extent it represents a receipt of cash in any future period); plus

(v)    without duplication of any amounts added back pursuant to clause
(xiii) below, the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-Wholly-Owned Subsidiary; plus

(vi)    the amount of pro forma adjustments, including pro forma “run rate” cost
savings, operating expense reductions, and other synergies (in each case net of
amounts actually realized) related to acquisitions, dispositions and other
Specified Transactions, or related to restructuring initiatives, cost savings
initiatives, entry into new contracts and other initiatives that are reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to result from actions that have either been taken, with respect to which
substantial steps have been taken or that are expected to be taken (in the good
faith determination of the Borrower) within twenty-four (24) months after the
date of consummation of such acquisition, disposition or other Specified
Transaction or the initiation of such restructuring initiative, cost savings
initiative or other initiatives (including any entry into new contracts); plus

(vii)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(viii)    any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45; plus

(ix)    realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheets
of the Borrower and its Restricted Subsidiaries; plus

(x)    net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus

(xi)    the amount of any charges, expenses, costs or other payments in respect
of (x) facilities no longer used or useful in the conduct of the business of the
Borrower and its Restricted Subsidiaries, (y) abandoned, closed, disposed or
discontinued operations and (z) any losses on disposal of abandoned, closed or
discontinued operations; plus

(xii)    any non-cash losses realized in such period in connection with
adjustments to any Plan due to changes in actuarial assumptions, valuation or
studies; plus

(xiii)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of the
initial application of FASB Accounting Standards Codification 715, and any other
items of a similar nature; plus

 

16



--------------------------------------------------------------------------------

(xiv)    costs and expenses associated with the REIT Election or a REIT
Conversion Transaction (including, without limitation, planning and advisory
costs related to the foregoing); and

(b)    decreased (without duplication) by the following:

(i)    non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or cash reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period and any non-cash gains with respect to
cash actually received in a prior period so long as such cash did not increase
Consolidated EBITDA in such prior period; plus

(ii)    realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrower and its Restricted Subsidiaries; plus

(iii)    any net realized income or gains from any obligations under any Swap
Contracts or embedded derivatives that require similar accounting treatment and
the application of Accounting Standard Codification Topic 815 and related
pronouncements; plus

(iv)    any amount included in Consolidated Net Income of such Person for such
period attributable to non-controlling interests pursuant to the application of
Accounting Standards Codification Topic 810-10-45; plus

(v)    any gains on disposal of abandoned, closed or discontinued operations;

(c)    increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and

(d)    increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) an adjustment in
respect of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent. For purposes of determining Consolidated EBITDA
for any period, there shall be excluded the Disposed EBITDA of any Person,
property, business or asset (other than an Unrestricted Subsidiary) sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any Restricted Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”) and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each a “Converted
Unrestricted Subsidiary”), based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition). Notwithstanding the foregoing, Consolidated EBITDA shall be, at
any time of determination occurring on or after the Closing Date, $148,399,000,
$203,364,000 and $88,874,000 and $166,803,000 for the fiscal quarters ended
September 30, 2018, December 31, 2018, March 31, 2019 and June 30, 2019,
respectively, in each case after giving pro forma effect to the Transactions and
any adjustment set forth above. Any adjustments in the

 

17



--------------------------------------------------------------------------------

calculation of Consolidated Net Income shall be without duplication of any
adjustment to Consolidated EBITDA, and any adjustments to Consolidated EBITDA
shall be without duplication of any adjustments to Consolidated Net Income.
Unless otherwise specified, all references herein to a “Consolidated EBITDA”
shall refer to the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries on a consolidated basis.

“Consolidated First Lien Debt” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of Consolidated Total Debt outstanding on such date that (a) is
secured by a Lien on the Collateral, other than Liens that are subordinated or
junior to the Liens on the Collateral securing the Obligations (including, for
the avoidance of doubt, the outstanding principal amount of loans under the ABL
Facility) and (b) is not expressly subordinated in right of payment to the
Obligations.

“Consolidated Interest Expense” means, as of any date for the applicable period
ending on such date with respect to any Person and its Restricted Subsidiaries
on a consolidated basis, the amount payable as cash interest expense (including
that attributable to capital lease), net of cash interest income of such Person
and its Restricted Subsidiaries, with respect to all outstanding Indebtedness of
such Person and its Restricted Subsidiaries, including financing and net cash
costs (less net cash payments) under any Swap Contract, all commissions,
discounts and other cash fees and charges owed with respect to letter of credit
and bankers’ acceptance and the cash interest expense of Indebtedness for which
the proceeds are held in Escrow (except, excluding the interest expense in
respect thereof that is covered by such proceeds held in Escrow), but excluding,
for the avoidance of doubt, (a) any non-cash interest expense and any
capitalized interest, whether paid or accrued, (b) the amortization of original
issue discount resulting from the issuance of indebtedness at less than par,
(c) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses, (d) any expenses resulting from discounting of indebtedness
in connection with the application of recapitalization accounting or purchase
accounting, (e) penalties or interest related to taxes and any other amounts of
non-cash interest resulting from the effects of acquisition method accounting or
pushdown accounting, (f) the accretion or accrual of, or accrued interest on,
discounted liabilities (other than Indebtedness) during such period,
(g) non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Contracts or other derivative instruments
pursuant to ASC 815, Derivatives and Hedging, (h) any one-time cash costs
associated with breakage in respect of hedging agreements for interest rates,
(i) any payments with respect to make whole premiums or other breakage costs of
any Indebtedness, (j) all non-recurring interest expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations, all as calculated on a consolidated basis in accordance with GAAP
and (k) expensing of bridge, arrangement, structuring, commitment, amendment or
other financing fees.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP. Unless otherwise specified, all references herein to a
“Consolidated Interest Expense” shall refer to the Consolidated Interest Expense
of the Borrower and its Restricted Subsidiaries on a consolidated basis.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:

(1)    any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such period will be included in such Consolidated Net Income up to
the aggregate amount of cash or Cash Equivalents actually distributed (or, so
long as such Person is an Unrestricted Subsidiary, that (as reasonably
determined by a Responsible Officer of the Borrower) could have been distributed
by such Person during such period to the Borrower or a Restricted Subsidiary) as
a dividend or other distribution or return on investment, subject, in the case
of a dividend or other distribution or return on investment to a Restricted
Subsidiary, to the limitations contained in clause (2) below;

(2)    solely for the purpose of determining the Available Amount, any net
income (loss) of any Restricted Subsidiary (other than any Guarantor) if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Borrower or a Guarantor by operation of the terms of such
Restricted Subsidiary’s charter

 

18



--------------------------------------------------------------------------------

or any agreement, instrument, judgment, decree, order, statute or governmental
rule or regulation applicable to such Restricted Subsidiary or its shareholders
(other than (a) restrictions that have been waived or otherwise released and
(b) restrictions pursuant to the Loan Documents), except that the Borrower’s
equity in the net income of any such Restricted Subsidiary for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
or Cash Equivalents actually distributed or that could have been distributed by
such Restricted Subsidiary during such period to the Borrower or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend to another Restricted Subsidiary, to the limitation contained
above in this clause (2));

(3)    any net gain (or loss) from disposed, abandoned or discontinued
operations and any net gain (or loss) on disposal of disposed, discontinued or
abandoned operations;

(4)    any net gain (or loss) realized upon the sale or other disposition of any
asset (including pursuant to any sale/leaseback transaction) which is not sold
or otherwise disposed of in the ordinary course of business (as determined in
good faith by a Responsible Officer or the board of directors of the Borrower);

(5)    any extraordinary, exceptional, unusual or nonrecurring gain, loss,
charge or expense (including relating to the Transaction Expenses), or any
charges, expenses or reserves in respect of any restructuring, relocation,
redundancy or severance expense, new product introductions or one-time
compensation charges;

(6)    the cumulative effect of a change in accounting principles;

(7)    any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;

(8)    all deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness;

(9)    any unrealized gains or losses in respect of any obligations under any
Swap Contracts or any ineffectiveness recognized in earnings related to hedge
transactions or the fair value of changes therein recognized in earnings for
derivatives that do not qualify as hedge transactions, in each case, in respect
of any obligations under any Swap Contracts;

(10)    any unrealized foreign currency translation gains or losses in respect
of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person and any unrealized foreign exchange gains or
losses relating to translation of assets and liabilities denominated in foreign
currencies;

(11)    any unrealized foreign currency translation or transaction gains or
losses in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary;

(12)    any recapitalization accounting or purchase accounting effects
including, but not limited to, adjustments to inventory, property and equipment,
software and other intangible assets and deferred revenue in component amounts
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and the
Restricted Subsidiaries), as a result of any consummated acquisition, or the
amortization or write-off of any amounts thereof (including any write-off of in
process research and development);

(13)    any impairment charge, write-down or write-off, including impairment
charges, write-downs or write-offs relating to goodwill, intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation;

 

19



--------------------------------------------------------------------------------

(14)    any effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;

(15)    accruals and reserves that are established within twelve (12) months
after the Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP;

(16)    any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements;

(17)    any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures and any deferred tax expense associated with tax
deductions or net operating losses arising as a result of the Transactions, or
the release of any valuation allowances related to such item;

(18)    any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP,

(19)    effects of adjustments to accruals and reserves during a period relating
to any change in the methodology of calculating reserves for returns, rebates
and other chargebacks,

(20)    the amount of board fees to any director of the Borrower or any parent
entity or any Restricted Subsidiary,

(21)    the amount of loss or discount on sale of Securitization Assets,
Receivables Assets and related assets in connection with a Qualified
Securitization Financing,

(22)    any expenses or charges (other than depreciation or amortization
expense) related to any equity offering, Investment, acquisition, disposition or
recapitalization or the incurrence of Indebtedness (including a refinancing
thereof) (in each case, whether or not successful), including (A) such fees,
expenses or charges (including rating agency fees and related expenses) related
to the offering or incurrence of the Loans and any other credit facilities or
the offering or incurrence of any debt securities and any securitization related
fees and expenses (including any Securitization Fees) and (B) any amendment or
other modification of this Agreement, any Securitization Facility and any other
credit facilities or any other debt securities, in each case, deducted (and not
added back) in computing Consolidated Net Income,

(23)    (A) the amount of any restructuring charge, accrual or reserve (and
adjustments to existing reserves), integration cost or other business
optimization expense or cost (including charges directly related to the
implementation of cost-savings initiatives) that is deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions or divestitures after
the Closing Date, including those related to any severance, retention, signing
bonuses, relocation, recruiting and other employee related costs, internal costs
in respect of strategic initiatives and curtailments or modifications to pension
and post-retirement employment benefit plans (including any settlement of
pension liabilities), systems development and establishment costs, future lease
commitments and costs related to the opening and closure and/or consolidation of
facilities and to exiting lines of business and consulting fees incurred with
any of the foregoing and (B) fees, costs and expenses associated with
acquisition related litigation and settlements thereof,

(24)    (x) any costs or expense incurred by the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are non-cash
costs or expenses and/or otherwise funded with cash proceeds contributed to the
capital of the Borrower or Net Cash Proceeds of an issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower and (y) the amount of
expenses relating to payments made to option holders of the Borrower in
connection with, or as a result of, any distribution being made to equityholders
in connection with, or as a result of, any distribution being made to
equityholders of such Person, which payments are being made to compensate such
option holders as though they were equityholders at the time of, and entitled to
share in, such distribution, to the extent permitted under this Agreement,

 

20



--------------------------------------------------------------------------------

(25)    earnout and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments,

(26)    costs related to the implementation of operational and reporting systems
and technology initiatives, and

(27)    any costs or expenses associated with the Transactions.

In addition, to the extent not already excluded (or included, as applicable)
from the Consolidated Net Income of such Person and its Restricted Subsidiaries,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall, without duplication, (1) be increased by business interruption
insurance in an amount representing the earnings for the applicable period that
such proceeds are intended to replace (whether or not received so long as such
Person in good faith expects to receive the same within the next four fiscal
quarters (it being understood that to the extent not actually received within
such fiscal quarters, such proceeds shall be deducted in calculating
Consolidated Net Income for such fiscal quarters)) and (2) not include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder or other
contractual reimbursement obligations of a third party, (ii) to the extent
covered by insurance (including business interruption insurance) and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption, (iii) the
cumulative effect of a change in accounting principles during such period,
(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness,
(v) any non cash charges resulting from mark to market accounting relating to
Equity Interests, (vi) any unrealized net gain or loss resulting from currency
translation or unrealized transaction gains or losses impacting net income
(including currency remeasurements of Indebtedness) and any unrealized foreign
currency translation or transaction gains or losses shall be excluded, including
those resulting from intercompany Indebtedness and any unrealized net gains and
losses resulting from obligations in respect of any Swap Contracts in accordance
with GAAP or any other derivative instrument pursuant to the application of FASB
Accounting Standards Codification (“ASC”) Topic 815, Derivatives and Hedging and
(vii) any non-cash impairment charges resulting from the application of ASC
Topic 350, Intangibles – Goodwill and Other and the amortization of intangibles
including those arising pursuant to ASC Topic 805, Business Combinations, and,
provided, further that solely for purposes of calculating Excess Cash Flow and
the Available Amount, the income or loss of any Person accrued prior to the date
on which such Person becomes a Restricted Subsidiary of such Person or is merged
into or consolidated with such Person or any Restricted Subsidiary of such
Person or the date that such other Person’s assets are acquired by such Person
or any Restricted Subsidiary of such Person, in each case, shall be excluded in
calculating Consolidated Net Income. Unless otherwise specified, all references
herein to a “Consolidated Net Income” shall refer to the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries on a consolidated basis.

“Consolidated Secured Debt” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of Consolidated Total Debt outstanding on such date that (a) is
secured by a Lien on the Collateral and (b) is not expressly subordinated in
right of payment to the Obligations.

“Consolidated Total Assets” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the applicable
Person at such date.

“Consolidated Total Debt” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of all third party Indebtedness for borrowed money, Capitalized
Leases and purchase money Indebtedness (but excluding, for the avoidance of
doubt,

 

21



--------------------------------------------------------------------------------

undrawn letters of credit, banker’s acceptances and/or bank guarantees);
provided that “Consolidated Total Debt” shall be calculated (i) net of the
Unrestricted Cash Amount, (ii) excluding any obligation, liability or
indebtedness of any such Person if, upon or prior to the maturity thereof, such
Person has irrevocably deposited with the proper Person in trust or escrow the
necessary funds (or evidences of indebtedness) for the payment, redemption or
satisfaction of such obligation, liability or indebtedness, and thereafter such
funds and evidences of such obligation, liability or indebtedness or other
security so deposited are not included in the calculation of Unrestricted Cash
Amount and (iii) based on the initial stated principal amount of any
Indebtedness that is issued at a discount to its initial stated principal amount
without giving effect to any such discounts; provided that Consolidated Total
Debt shall not include (w) Indebtedness in respect of any Qualified
Securitization Financing, (x) Letters of Credit (or other letters of credit,
bankers’ acceptances and bank guarantees), except to the extent of Unreimbursed
Amounts (or unreimbursed amounts) thereunder, (y) obligations under Swap
Contracts entered into and (z) Indebtedness incurred in advance of, and the
proceeds of which are to be applied in connection with, the consummation of a
transaction solely to the extent and for so long as the proceeds thereof are and
continue to be held in an Escrow and are not otherwise made available to the
relevant Person (it being understood that in any event, any such proceeds
subject to such Escrow shall be deemed to constitute “restricted cash” for
purposes of cash netting) (provided that such Escrow is secured only by proceeds
of such Indebtedness and the proceeds thereof shall be promptly applied to
satisfy and discharge such Indebtedness if the definitive agreement for such
transaction is terminated prior to the consummation thereof).

“Consolidated Working Capital” means, at any date, the excess of (a) all amounts
(other than cash and Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries on a
consolidated basis at such date, excluding the current portion of current and
deferred income taxes over (b) the sum of all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total current liabilities” (or any
like caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries on a consolidated basis on such date, but excluding, without
duplication, (i) the current portion of any Funded Debt or other long-term
liabilities, (ii) all Indebtedness consisting of loans under the ABL Facility,
revolving loans and letter of credit obligations to the extent otherwise
included therein, (iii) the current portion of interest, (iv) the current
portion of current and deferred income taxes, (v) the current portion of any
Capitalized Lease Obligations, (vi) deferred revenue arising from cash receipts
that are earmarked for specific projects, (vii) the current portion of deferred
acquisition costs and (viii) current accrued costs associated with any
restructuring or business optimization (including accrued severance and accrued
facility closure costs).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Covered Entity” has the meaning specified in Section 10.25(b).

“Covered Party” has the meaning specified in Section 10.25(a).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.05(a).

“Cure Right” has the meaning specified in Section 8.05(a).

 

22



--------------------------------------------------------------------------------

“Customary Term A Loans” means any term loans that contain provisions customary
for “term A loans,” as reasonably determined by the Borrower in consultation
with the Administrative Agent, that are syndicated primarily to Persons
regulated as banks in the primary syndication thereof and that do not mature
prior to the Maturity Date of the Revolving Credit Facility.

“DBNY” has the meaning specified in the introductory paragraph to this
Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (other than any event or condition that, with the giving of any
notice, the passage of time, or both, would become an Event of Default solely as
a result of Section 8.01(e)).

“Default Rate” means an interest rate equal to (a) with respect to any overdue
principal for any Loan, the applicable interest rate for such Loan plus 2.00%
per annum (provided that with respect to Eurocurrency Rate Loans, the
determination of the applicable interest rate is subject to Section 2.02(c) to
the extent that Eurocurrency Rate Loans may not be converted to, or continued
as, Eurocurrency Rate Loans, pursuant thereto) and (b) with respect to any other
overdue amount, including overdue interest, the interest rate applicable to Base
Rate Loans that are Term Loans plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Default Right” has the meaning specified in Section 10.25(b).

“Defaulting Lender” means, subject to Section 2.16(e), any Lender that (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans required to be funded by it, (ii) fund any
portion of its participations in Letters of Credit or Swingline Loan required to
be funded by it or (iii) pay over to the Administrative Agent, any L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans), unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent, such L/C Issuer or the Swingline Lender in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent, the L/C Issuer, Swingline Lender or any
other Lender in writing that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan cannot be satisfied), (c) has failed, within three (3) Business
Days after request by the Administrative Agent, any L/C Issuer, the Swingline
Lender or any other Lender, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Administrative Agent’s, L/C Issuer’s, the Swingline Lender’s or Lender’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a direct or indirect parent entity that
has, in any such case (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity and/or (iii) become the subject
of a Bail-In Action; provided that, in the case of clause (d), a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in that Lender or any direct or indirect parent entity
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Government Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such

 

23



--------------------------------------------------------------------------------

Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(e)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

“Delaware Divided LLC” means a Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Discount Range” has the meaning specified in Section 2.05(d)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(d)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.05(d)(v).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including (a) any Sale Leaseback and any sale of Equity Interests
and (b) any disposition of property to a Delaware Divided LLC pursuant to a
Delaware LLC Division) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith; provided
that “Disposition” and “Dispose” shall not be deemed to include any issuance by
the Borrower of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests and/or cash in lieu of fractional shares of such
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time such Equity Interests are issued;
provided that (x) an Equity Interest in any Person that would constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale,” a “change of control” or similar event shall not
constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit (or the cash collateralization or backstop
thereof in a manner permitted hereunder) and (y) if an Equity Interest in any
Person is issued pursuant to any plan for the benefit of employees of the
Borrower (or any direct or indirect parent thereof) or any of the Subsidiaries,
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by the Borrower (or any direct or indirect parent entity thereof) or
any of the Subsidiaries in order to satisfy applicable statutory or regulatory
obligations of such Person.

 

24



--------------------------------------------------------------------------------

“Disqualified Lenders” means (i) such Persons (or related funds of such Persons)
that have been specified by name in writing to the Administrative Agent prior to
August 1, 2019, (ii) Competitors that have been specified by name in writing to
the Administrative Agent from time to time and (iii) in the case of clauses
(i) and (ii), any of their Affiliates (other than, in the case of clause (ii),
Affiliates that are Bona Fide Lending Affiliates) that are (A) specified by name
in writing to the Administrative Agent from time to time or (B) reasonably
identifiable on the basis of such Affiliate’s name; it being understood, that
any subsequent designation of a Disqualified Lender shall not apply
retroactively to disqualify any person that has been assigned any Loans or any
participation therein in accordance with the terms of this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or any other currency, the equivalent in
Dollars of such amount, determined at the Exchange Rate on the applicable
Valuation Date. In making the determination of the Dollar Equivalent for
purposes of determining the aggregate available Revolving Credit Commitments on
any date of any Credit Extension, the Administrative Agent or a relevant L/C
Issuer, as applicable, pursuant to Section 1.08 shall use the Exchange Rate in
effect at the date on which the Borrower requests the Credit Extension for such
date or as otherwise provided pursuant to the provisions of such Section.

“Domestic Foreign Holding Company” means any direct or indirect Domestic
Subsidiary of the Borrower that owns no material assets (held directly or
indirectly through one or more disregarded entities) other than capital stock
(or capital stock and/or debt and/or other instrument treated as equity) of one
or more Foreign Subsidiaries that are CFCs and/or Domestic Foreign Holding
Companies.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b) and/or Section 10.07(l) (subject to such
consents, if any, as may be required under Section 10.07). For the avoidance of
doubt, (x) any Disqualified Lender is subject to Section 10.07(l) and (y) any
Affiliated Lender may be an Eligible Assignee, including as a result of non-pro
rata open market purchases, subject to compliance with the provisions of
Section 10.07.

“Environment” means air, surface water, groundwater, drinking water, soil,
surface and subsurface strata, and natural resources such as wetlands, flora and
fauna.

“Environmental Laws” means any and all applicable Laws relating to pollution,
the protection of the Environment, the generation, transport, storage, use,
treatment, Release or threat of Release of any Hazardous Materials or, to the
extent relating to exposure to Hazardous Materials, human health and safety.

 

25



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) actual or alleged violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure of any Person to any Hazardous Materials or (d) the Release or
threatened Release of any Hazardous Materials into the Environment, including,
in each case, any such liability which any Loan Party has retained or assumed
either contractually or by operation of Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA;
(e) the filing of a notice of intent to terminate, the treatment of a Pension
Plan or Multiemployer Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (h) a determination that any Pension Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code); (i) the occurrence of a
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) with respect to any Pension Plan maintained or
contributed to by any Loan Party which would reasonably be expected to result in
liability to any Loan Party; (j) the filing pursuant to Section 431 of the Code
or Section 304 of ERISA of an application for the extension of any amortization
period; or (k) the filing pursuant to Section 412(c) of the Code of an
application for a waiver of the minimum funding standard with respect to any
Plan.

“Escrow” means an escrow, trust, collateral or similar account or arrangement
holding proceeds of Indebtedness solely for the benefit of an unaffiliated third
party.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, (I) in relation to a Loan denominated in Canadian
Dollars, the CDOR Rate, (II) in relation to a Loan denominated in another LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a

 

26



--------------------------------------------------------------------------------

comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period and (III) in
relation to an Alternative Currency that is not a LIBOR Quoted Currency, the
rate per annum as designated with respect to such Alternative Currency at the
time such Alternative Currency is approved by the Administrative Agent and the
Lenders pursuant to Section 1.14(a); provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

Notwithstanding any provision to the contrary in this Agreement, if the
Eurocurrency Rate at any date of determination is less than 0.00% then such rate
shall be deemed to be 0.00% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to
the excess of:

(a)    the sum, without duplication, of:

(i)    Consolidated Net Income for such Excess Cash Flow Period;

(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income but excluding any non-cash charge to the extent that it
represents an accrual or reserve for potential cash charge in any future Excess
Cash Flow Period or amortization of a prepaid cash gain that was paid in a prior
Excess Cash Flow Period, in each case, for such Excess Cash Flow Period;

(iii)    decreases in Consolidated Working Capital for such applicable period
(other than any such decreases arising from acquisitions by the Borrower and its
Restricted Subsidiaries completed during such Excess Cash Flow Period or the
application of purchase accounting);

(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period
(other than Dispositions in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income; and

(v)    cash receipts in respect of Swap Contracts during such Excess Cash Flow
Period to the extent not otherwise included in Consolidated Net Income; over

(b)    the sum, without duplication, of:

(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges to the extent included
in arriving at such Consolidated Net Income (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior Excess Cash Flow Period);

(ii)    without duplication of amounts subtracted pursuant to clause (x) below
in prior Excess Cash Flow Periods, the amount of Capital Expenditures or
acquisitions made in cash during

 

27



--------------------------------------------------------------------------------

such Excess Cash Flow Period, except to the extent that such Capital
Expenditures or acquisitions were financed with the proceeds of an incurrence or
issuance of long-term Indebtedness of the Borrower or its Restricted
Subsidiaries (other than revolving Indebtedness);

(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of Capitalized Lease Obligations and (B) the amount of repayments of Term Loans
pursuant to Section 2.07(a) and any mandatory prepayment of Term Loans pursuant
to Section 2.05(b)(ii) to the extent required due to a Disposition that resulted
in an increase to such Consolidated Net Income and not in excess of the amount
of such increase but excluding (X) all other prepayments of Term Loans, (Y) all
prepayments under any Revolving Credit Facility and (Z) all prepayments in
respect of any other revolving credit facility, except, in the case of clause
(Z), to the extent there is an equivalent permanent reduction in commitments
thereunder) made during such Excess Cash Flow Period in cash, except to the
extent financed with the proceeds of an incurrence or issuance of other
long-term Indebtedness of the Borrower or its Restricted Subsidiaries (other
than revolving Indebtedness);

(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
the Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income;

(v)    increases in Consolidated Working Capital for such Excess Cash Flow
Period (other than any such increases arising from acquisitions by the Borrower
and its Restricted Subsidiaries completed during such Excess Cash Flow Period or
the application of purchase accounting);

(vi)    cash payments by the Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Period in respect of long-term liabilities of the Borrower
and its Restricted Subsidiaries other than long-term Indebtedness (including
such Indebtedness specified in clause (b)(iii) above);

(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior Excess Cash Flow Periods, the amount of Investments and acquisitions
made during such Excess Cash Flow Period in each case in cash pursuant to
Section 7.02 (other than Section 7.02(a), (d), (f) or (n)) except to the extent
that such Investments and acquisitions were financed with the proceeds of an
incurrence or issuance of long-term Indebtedness of the Borrower or its
Restricted Subsidiaries (other than revolving Indebtedness);

(viii)    the amount of Restricted Payments paid in cash during such Excess Cash
Flow Period pursuant to Section 7.06 (other than Section 7.06(b) and (c)) except
to the extent that such Restricted Payments were financed with the proceeds of
an incurrence or issuance of long-term Indebtedness of the Borrower or its
Restricted Subsidiaries (other than revolving Indebtedness);

(ix)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Period that are required to be made in connection with any
prepayment of Indebtedness except to the extent that such amounts were financed
with the proceeds of an incurrence or issuance of long-term Indebtedness of the
Borrower or its Restricted Subsidiaries (other than revolving Indebtedness);

(x)    the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash during such Excess Cash Flow Period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such Excess Cash Flow Period and were
not financed with the proceeds of an incurrence or issuance of long-term
Indebtedness of the Borrower or its Restricted Subsidiaries (other than
revolving Indebtedness);

 

28



--------------------------------------------------------------------------------

(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
Excess Cash Flow Periods, the aggregate consideration required to be paid in
cash by the Borrower or any of its Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
Excess Cash Flow Period relating to Permitted Acquisitions, Capital Expenditures
or acquisitions to be consummated or made during the Excess Cash Flow Period of
four (4) consecutive fiscal quarters of the Borrower following the end of such
Excess Cash Flow Period except to the extent intended to be financed with the
proceeds of an incurrence or issuance of other long-term Indebtedness of the
Borrower or its Restricted Subsidiaries (other than revolving Indebtedness);
provided that to the extent the aggregate amount utilized to finance such
Permitted Acquisitions, Capital Expenditures or acquisitions during such Excess
Cash Flow Period of four (4) consecutive fiscal quarters is less than the
Contract Consideration, the amount of such shortfall, shall be added to the
calculation of Excess Cash Flow at the end of such Excess Cash Flow Period of
four (4) consecutive fiscal quarters;

(xii)    the amount of cash taxes and Tax Distributions (including penalties and
interest) paid or tax reserves set aside or payable (without duplication) in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such Excess Cash Flow Period; and

(xiii)    cash expenditures in respect of Swap Contracts during such Excess Cash
Flow Period to the extent not deducted in arriving at such Consolidated Net
Income.

“Excess Cash Flow Percentage” means, as of any date of determination (a) if the
First Lien Leverage Ratio is greater than 4.25:1.00, 50%, (b) if the First Lien
Leverage Ratio is less than or equal to 4.25:1.00 and greater than 3.75:1.00,
25%, and (c) if the First Lien Leverage Ratio is less than or equal to
3.75:1.00, 0%; it being understood and agreed that, for purposes of this
definition as it applies to the determination of the amount of Excess Cash Flow
that is required to be applied to prepay the Term Loans under Section 2.05(b)(i)
for any fiscal year, the First Lien Leverage Ratio shall be determined on a Pro
Forma Basis on the scheduled date of prepayment (after giving effect to all
voluntary prepayments, Permitted Acquisitions, Investments and Capital
Expenditures described in Section 2.05(b)(i)(1), (2), (3) and (4) for such
Excess Cash Flow Period and including any such applicable After Year-End
Transactions as of the date of such prepayment).

“Excess Cash Flow Period” means each fiscal year of the Borrower (commencing
with the first full fiscal year ending after the Closing Date).

“Excess Cash Flow Threshold” means the greater of $50,000,000 and 8.0% of
Consolidated EBITDA as of the last day of the most recently ended Test Period.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means, for a currency, the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase (or in the case of
such Person being DBNY or any of its Affiliates, the sale) by such Person of
such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two (2) Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent or the L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided, further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Excluded Equity” means Equity Interests (i) of any Unrestricted Subsidiary,
(ii) of a Foreign Subsidiary or a Subsidiary that is a Domestic Foreign Holding
Company of the Borrower or a Subsidiary Guarantor, in each case, other than 65%
of the issued and outstanding voting (and 100% of the non-voting) Equity
Interests of a First Tier Foreign Subsidiary or any Subsidiary that is a
Domestic Foreign Holding Company; provided that, for the avoidance of doubt,
Excluded Equity shall not include any non-voting Equity Interests of any such
Foreign Subsidiary or Domestic Foreign Holding Company, (iii) of a Subsidiary of
any Person described in clause (ii), (iv) of any

 

29



--------------------------------------------------------------------------------

Immaterial Subsidiary that is not a Guarantor, (v) of any Subsidiary with
respect to which the Administrative Agent and the Borrower have determined in
their reasonable judgment and agreed in writing that the costs of providing a
pledge of such Equity Interests or perfection thereof is excessive in view of
the benefits to be obtained by the Secured Parties therefrom, (vi) Equity
Interests in any Person other than the Borrower and wholly-owned Subsidiaries to
the extent not permitted to be pledged by the terms of such Person’s
Organization Documents, shareholder agreement or joint venture documents after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law and other than proceeds thereof;
(vii) of any captive insurance companies, not-for-profit Subsidiaries, special
purpose entities (including any Securitization Subsidiary used solely to effect
a Qualified Securitization Financing), (viii) that constitute margin stock
(within the meaning of Regulation U), (ix) of any Subsidiary of the Borrower or
any Subsidiary Guarantor, the pledge of which is prohibited by applicable Laws
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law and (x) of any Subsidiary of the
Borrower or any Subsidiary Guarantor acquired pursuant to a Permitted
Acquisition or other Investment subject to assumed secured Indebtedness
permitted hereunder not incurred in contemplation of such Permitted Acquisition
or other Investment permitted hereunder if such Equity Interests are pledged as
security for such Indebtedness pursuant to a Lien that is a permitted Lien and
if and for so long as the terms of such Indebtedness (not entered into in
contemplation of such Permitted Acquisition of Investment) prohibit the creation
of any other Lien on such Equity Interests after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law; provided, however, that Excluded Equity shall not include any proceeds,
substitutions or replacements of any Excluded Equity referred to in clauses
(i) through (x) (unless such proceeds, substitutions or replacements would
constitute Excluded Equity referred to in clauses (i) through (x)).

“Excluded Property” means (i) any (x) fee-owned real property other than
Material Real Property, (y) fee-owned real property located in a special flood
hazard area (as determined by the Borrower or any Revolving Credit Lender) and
(z) all leasehold interests in real property, including the requirement to
deliver landlord waivers, estoppels or collateral access letters, but excluding,
in the case of this clause (i), all Billboard Collateral or other interests in
Billboards, the Lien on which may be perfected by the filing of a UCC financing
statement in the jurisdiction of organization of the relevant Loan Party,
(ii) motor vehicles and other assets subject to certificates of title,
(iii) letter of credit rights to the extent a Lien thereon cannot be perfected
by the filing of a UCC financing statement, (iv) commercial tort claims with a
value of less than $25,000,000, (v) assets for which a pledge thereof or a
security interest therein is prohibited by applicable Laws after giving effect
to the applicable anti-assignment provisions of the Uniform Commercial Code and
other applicable law, (vi) other than to the extent the ABL Facility is
outstanding, any cash and cash equivalents, deposit accounts and securities
accounts (including securities entitlements and related assets held in a
securities account) (it being understood that this exclusion shall not affect
the grant of the Lien on proceeds of Collateral and all proceeds of Collateral
shall be Collateral), (vii) any lease, license or other agreements, or any
property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under
the Loan Documents, to the extent that a pledge thereof or a security interest
therein would violate or invalidate such lease, license or agreement, purchase
money, Capitalized Lease or similar arrangement, or create a right of
termination in favor of any other party thereto (other than the Borrower and its
Subsidiaries) after giving effect to the applicable anti-assignment clauses of
the Uniform Commercial Code and applicable Laws, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition, (viii) any assets to the
extent a security interest in such assets would result in material adverse tax
consequences to the Borrower or its Subsidiaries (other than on account of any
non-income taxes payable in connection with filings, recordings, registrations,
stampings and any similar actions in connection with the creation or perfection
of Liens), as reasonably determined by the Borrower in consultation with (but
without the consent of) the Administrative Agent, but for the avoidance of
doubt, including the assets and properties of any Domestic Foreign Holding
Company or any Foreign Subsidiary, (ix) any intent-to-use trademark application
in the United States prior to the filing and acceptance of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, to the extent, if any, that,
and solely during the period, if any, in which, the grant, attachment, or
enforcement of a security interest therein would impair the validity or
enforceability, or result in the voiding, of such intent-to-use trademark
application or any registration issuing therefrom under applicable Federal law,
(x) any Securitization Assets, Receivables Assets and/or related assets to the
extent Disposed of or pledged in connection with a Qualified Securitization
Financing, (xi) any segregated funds held in escrow for a the benefit of an
unaffiliated third party (including such funds in Escrow), (xii) Excluded Equity
and (xiii) those assets as to which the Administrative Agent and the Borrower
reasonably agree that the cost of obtaining such a security interest or
perfection thereof is excessive in relation to the benefit to the Lenders of the
security to be afforded thereby; provided, however, that Excluded Property shall
not include any proceeds, substitutions or replacements of any Excluded Property
referred to each of the clauses above (unless such proceeds, substitutions or
replacements would constitute Excluded Property referred to in such clauses).

 

30



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) each Subsidiary of the Borrower listed on
Schedule 1.01B hereto, (b) any Subsidiary that is prohibited by applicable Law
or by any contractual obligation existing on the Closing Date or at the time
such Subsidiary is acquired and not incurred in contemplation of such
acquisition, as applicable, from guaranteeing the Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received, or any Subsidiary of the Borrower for which the
provision of a guarantee would result in a material adverse tax consequence to
the Borrower or its subsidiaries or direct or indirect parent companies (as
reasonably determined by the Borrower in consultation with the Administrative
Agent), (c) any Foreign Subsidiary, (d) any Domestic Subsidiary of a Foreign
Subsidiary of the Borrower that is a CFC, (e) any Domestic Foreign Holding
Company, (f) any Immaterial Subsidiary, (g) captive insurance companies,
(h) not-for-profit Subsidiaries, (i) special purpose entities, (j) any
Unrestricted Subsidiary, (k) any non-Wholly-Owned joint venture, (l) any
non-Wholly-Owned Subsidiary, (m) any Subsidiary of the Borrower acquired
pursuant to a Permitted Acquisition or other Investment permitted hereunder
that, at the time of such Permitted Acquisition or other Investment, has assumed
secured Indebtedness permitted hereunder not incurred in contemplation of such
Permitted Acquisition or other Investment, and each Restricted Subsidiary that
is a Subsidiary thereof that guarantees such Indebtedness at the time of such
Permitted Acquisition, in each case, to the extent such secured Indebtedness
prohibits such Subsidiary from becoming a Guarantor (provided that such
prohibition was not entered into in contemplation of such Permitted Acquisition
or Investment, and each such Subsidiary shall cease to be an Excluded Subsidiary
under this clause (m) if such secured Indebtedness is repaid or becomes
unsecured, if such Restricted Subsidiary ceases to be an obligor with respect to
such secured Indebtedness or such prohibition no longer exists, as applicable)
and (n) any other Subsidiary in circumstances where the Borrower and the
Administrative Agent reasonably agree that the cost or burden of providing a
Guaranty outweighs the benefit afforded thereby. Notwithstanding the foregoing,
no Subsidiary shall be an Excluded Subsidiary unless such Subsidiary is an
“Excluded Subsidiary” under (and as defined in) the ABL Credit Agreement and the
Senior Secured Notes. For avoidance of doubt, none of the Borrowers (as defined
in the ABL Credit Agreement) shall be an Excluded Subsidiary hereunder.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” (determined after giving effect to any applicable keep
well, support or other agreement for the benefit of such Guarantor and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) as
defined in the Commodity Exchange Act at the time the Guarantee of such
Guarantor or the grant of such security interest would otherwise have become
effective with respect to such related Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document (each, a “Recipient”), (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, that are Other Connection Taxes or otherwise
imposed by any jurisdiction as a result of such Recipient being organized under
the laws of, or having its principal office in or maintaining an Applicable
Lending Office in such jurisdiction (or any political subdivision thereof), (b)
any U.S. federal withholding Tax that is imposed on amounts payable to a
Recipient pursuant to a law in effect at the time such Recipient becomes a party
to this Agreement (other than pursuant to an assignment request by the Borrower
under Section 3.06) or changes its Applicable Lending Office; provided that,
this clause (b) shall not apply to the extent that (x) the indemnity payments or
additional amounts any Recipient would be entitled to receive (without regard to
this clause (b)) do not exceed the indemnity payment or additional amounts that
the Recipient’s assignor (if any) was entitled to receive immediately prior to
the assignment to such Recipient, or that such Recipient was entitled to receive
immediately prior to its change in Applicable Lending Office, as applicable,
(c) any Tax resulting from a failure of such Recipient to comply with
Section 3.01(f) or Section 3.01(g), as applicable, and (d) any withholding Tax
imposed pursuant to FATCA.

 

31



--------------------------------------------------------------------------------

“Existing Credit Facility” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” has the meaning specified in Section 2.03(a)(i).

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a)(i).

“Extended Term Loans” has the meaning specified in Section 2.15(a)(ii).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Expiring Credit Commitment” has the meaning specified in Section 2.04(f).

“Facility” means a Class of Term Loans or the Revolving Credit Facility, as the
context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with) or any current or future
Treasury regulations with respect thereto or other official administrative
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, as of the date of this Agreement (or any amended
or successor version described above) and any intergovernmental agreements (and
any related laws, regulations or official administrative guidance) implementing
the foregoing.

“FCPA” has the meaning specified in Section 5.20.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to DBNY on such day on such transactions as reasonably
determined by the Administrative Agent; provided that in no event shall the
Federal Funds Rate at any time be less than 0.00% per annum.

“Financial Covenant” means the covenant set forth in Section 7.09.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement, substantially in the form of Exhibit D-2, among the Collateral Agent,
U.S. Bank National Association, as collateral agent under the Senior Secured
Notes, and the representatives for purposes thereof for holders of one or more
other classes of Indebtedness, the Borrower and the other parties thereto, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement, and which shall
also include any replacement intercreditor agreement entered into in accordance
with the terms hereof.

“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated First Lien Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary whose Equity
Interests are directly owned by the Borrower or a Subsidiary Guarantor.

“Fixed Amounts” has the meaning specified in Section 1.13.

 

32



--------------------------------------------------------------------------------

“Fixed Incremental Amount” means (i) the greater of $610,000,000 and 100% of
Consolidated EBITDA as of the last day of the most recently ended Test Period
minus (ii) the aggregate outstanding principal amount of all Incremental
Facilities, Incremental Equivalent Debt and/or Indebtedness incurred pursuant to
Section 7.03(r)(ii)(A), in each case incurred or issued in reliance on this
definition.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Restricted Subsidiary with respect to employees outside the United
States.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Fee” has the meaning specified in Section 2.03(h).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Borrower notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (B) at any time after the Closing Date, the Borrower may
elect, upon notice to the Administrative Agent, to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
herein), including as to the ability of the Borrower or the Required Lenders to
make an election pursuant to clause (A) of this proviso, (C) any election made
pursuant to clause (B) of this proviso, once made, shall be irrevocable, (D) any
calculation or determination in this Agreement that requires the application of
GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP and (E) the Borrower may only make an election pursuant to
clause (B) of this proviso if it also elects to report any subsequent financial
reports required to be made by the Borrower, including pursuant to Sections
6.01(a) and (b), in IFRS.

“Goldman Sachs” Goldman Sachs Lending Partners.

“Governmental Authority” means any nation or government, any state, provincial,
country, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(h).

 

33



--------------------------------------------------------------------------------

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means, collectively, (a) the Guaranty substantially in the form of
Exhibit E and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any Environmental Law due to their hazardous,
toxic, dangerous or deleterious characteristics, including petroleum or
petroleum distillates, friable asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.

“Hedge Bank” means any Person that is a Lender, Lead Arranger or Agent or an
Affiliate of the foregoing (x) at the time it enters into (including by way of
novation) a Swap Contract (regardless of whether such Person subsequently ceases
to be a Lender, Lead Arranger or Agent or an Affiliate of the foregoing) or
(y) as of the Closing Date (regardless of whether such Person subsequently
ceases to be a Lender, Lead Arranger or Agent or an Affiliate of the foregoing)
and that is a party to a Swap Contract in existence on the Closing Date a Loan
Party or any Restricted Subsidiary, in its capacity as a counterparty to such
Swap Contract.

“Holdings” has the meaning specified in Section 8.06(a)(ii).

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IBA” has the meaning specified in Section 3.02(b).

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that has been designated by the Borrower in writing
to the Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below),
provided that (a) for purposes of this Agreement, at the time of such
designation the Consolidated Total Assets of all

 

34



--------------------------------------------------------------------------------

Immaterial Subsidiaries (other than Foreign Subsidiaries and Unrestricted
Subsidiaries) at the last day of the most recent Test Period shall not equal or
exceed 5.0% of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries at such date, (b) the Borrower shall not designate any new
Immaterial Subsidiary if such designation would not comply with the provisions
set forth in clause (a) above, and (c) if the Consolidated Total Assets of all
Restricted Subsidiaries so designated by the Borrower as “Immaterial
Subsidiaries” (and not redesignated as “Material Subsidiaries”) shall at any
time exceed the limits set forth in clause (a) above, then all such Restricted
Subsidiaries shall be deemed to be Material Subsidiaries unless and until the
Borrower shall redesignate one or more Immaterial Subsidiaries as Material
Subsidiaries, in each case in a written notice to the Administrative Agent, and,
as a result thereof, the Consolidated Total Assets of all Restricted
Subsidiaries still designated as “Immaterial Subsidiaries” do not exceed such
limits; and provided, further that the Borrower may designate and re-designate a
Restricted Subsidiary as an Immaterial Subsidiary at any time, subject to the
terms set forth in this definition. Notwithstanding the foregoing, no Subsidiary
shall be an Immaterial Subsidiary unless such Subsidiary is an “Immaterial
Subsidiary” under (and as defined in) the ABL Credit Agreement and the Senior
Secured Notes. For avoidance of doubt, none of the Borrowers (as defined in the
ABL Credit Agreement) shall be an Immaterial Subsidiary hereunder.

“Impacted Loans” has the meaning specified in Section 3.02(a).

“Incremental Cap” means

(a)    the Fixed Incremental Amount, plus

(b)    (i) the amount of any optional prepayment of any Term Loan in accordance
with Section 2.05(a) and/or the amount of any permanent reduction of any Initial
Revolving Credit Commitment and (ii) the amount paid in Cash in respect of any
reduction in the outstanding amount of any Term Loan resulting from any
assignment of such Term B Loan to (and/or purchase of such Term B Loan by) the
Borrower and/or any of its Restricted Subsidiaries, and/or application of any
“yank-a-bank” provisions, so long as, in the case of any such optional
prepayment, assignment and/or purchase, the relevant prepayment or assignment
and/or purchase was not funded with the proceeds of any long-term Indebtedness
(other than revolving indebtedness), plus

(c)    an unlimited amount so long as, in the case of this clause (c), after
giving effect to the relevant Incremental Facility, (i) if such Incremental
Facility is secured by a Lien on the Collateral that is pari passu with the Lien
securing the Obligations on a first lien basis, the First Lien Leverage Ratio
does not exceed 5.00:1.00 (or, to the extent such Incremental Facility is
incurred in connection with any acquisition or similar investment not prohibited
by this Agreement, the greater of 5.00:1.00 and the First Lien Leverage Ratio at
the end of the most recently ended Test Period), (ii) if such Incremental
Facility is secured by a Lien on the Collateral that is junior to the Lien
securing the Secured Obligations (as defined in the Security Agreement) that are
secured on a first lien basis, the Secured Leverage Ratio does not exceed
5.25:1.00 (or, to the extent such Incremental Facility is incurred in connection
with any acquisition or similar investment not prohibited by this Agreement, the
greater of 5.25:1.00 and the Secured Leverage Ratio at the end of the most
recently ended Test Period) or (iii) if such Incremental Facility is unsecured,
either at the Borrower’s option (A) the Total Leverage Ratio does not exceed
8.25:1.00 (or, to the extent such Incremental Facility is incurred in connection
with any acquisition or similar investment not prohibited by this Agreement, the
greater of 8.25:1.00 and the Total Leverage Ratio at the end of the most
recently ended Test Period) or (B) the Interest Coverage Ratio is not less than
2.00:1.00, for the most recently ended Test Period (or, to the extent such
Incremental Facility is incurred in connection with any acquisition or similar
investment not prohibited by this Agreement, the lesser of 2.00:1.00 and the
Interest Coverage Ratio at the end of the most recently ended Test Period), in
each case described in this clause (c), calculated on a Pro Forma Basis,
including the application of the proceeds thereof (without “netting” the cash
proceeds of the applicable Incremental Facility on the consolidated statement of
financial position of the Borrower and its Restricted Subsidiaries), and in the
case of any Incremental Revolving Credit Commitments, assuming a full drawing of
such Incremental Revolving Commitments; provided that:

(x)    Incremental Facilities and Incremental Equivalent Debt may be incurred
under one or more of clauses (a) through (c) of this definition as selected by
the Borrower in its sole discretion,

 

35



--------------------------------------------------------------------------------

(y)    if Incremental Facilities or Incremental Equivalent Debt are intended to
be incurred under clause (c) of this definition and any other clause of this
definition in a single transaction or series of related transactions,
(A) incurrence of the portion of such Incremental Facilities or Incremental
Equivalent Debt to be incurred under clause (c) of this definition shall first
be calculated without giving effect to any Incremental Facilities or Incremental
Equivalent Debt to be incurred under all other clauses of this definition, but
giving full pro forma effect to the use of proceeds of all such Incremental
Facilities or Incremental Equivalent Debt and related transactions, and
(B) thereafter, incurrence of the portion of such Incremental Facilities or
Incremental Equivalent Debt to be incurred under such other applicable clauses
of this definition shall be calculated, and

(z)    any portion of Incremental Facilities or Incremental Equivalent Debt
incurred under clauses (a) and (b) of this definition may be reclassified, as
the Borrower elects from time to time, as incurred under clause (c) of this
definition if such portion of Incremental Facilities or Incremental Equivalent
Debt could at such time be incurred under clause (c) of this definition on a pro
forma basis; provided, that upon delivery of any financial statements pursuant
to Section 6.01 following the initial incurrence of such Incremental Facilities
or Incremental Equivalent Debt under clauses (a) and (b) of this definition, if
such Incremental Facilities or Incremental Equivalent Debt could, based on any
such financial statements, have been incurred under clause (c) of this
definition, then such Incremental Facilities or Incremental Equivalent Debt
shall automatically be reclassified as incurred under the applicable provision
of clause (c) above. Once such Incremental Facilities or Incremental Equivalent
Debt is reclassified in accordance with the preceding sentence, it shall not
further be reclassified as incurred under the original basket pursuant to which
such item was originally incurred.

“Incremental Equivalent Debt” means Indebtedness incurred by the Loan Parties in
the form of senior secured or unsecured notes or loans or junior secured or
unsecured notes or loans and/or commitments in respect of any of the foregoing
issued, incurred or implemented in lieu of loans under an Incremental Facility;
provided that:

(a)    the aggregate outstanding amount thereof shall not exceed the Incremental
Cap (as in effect at the time of determination, including giving effect to any
reclassification on or prior to such date of determination),

(b)    except as otherwise agreed by the lenders or holders providing such notes
or loans, no Event of Default exists immediately prior to or after giving effect
to such notes or loans,

(c)    the Weighted Average Life to Maturity applicable to such notes or loans
(other than Inside Maturity Loans) is no shorter than the Weighted Average Life
to Maturity of the then-existing Term B Loans (without giving effect to any
prepayments thereof),

(d)    the final maturity date with respect to such notes or loans (other than
Inside Maturity Loans) is no earlier than the Latest Maturity Date on the date
of the issuance or incurrence, as applicable, thereof,

(e)    subject to clauses (c) and (d), may otherwise have an amortization
schedule as determined by the Borrower and the lenders providing such
Incremental Equivalent Debt,

(f)    in the case of any such Indebtedness in the form of Qualifying Term Loans
incurred in reliance on clause (c) of the Incremental Cap, the MFN Provision
shall apply,

(g)    if such Incremental Equivalent Debt is secured, such Incremental
Equivalent Debt shall be subject to an Acceptable Intercreditor Agreement,

(h)    such Indebtedness shall either (i) be in compliance with
Section 2.14(b)(v) as if such Indebtedness were incurred thereunder or (ii) be
on then market terms (as determined by the Borrower in good faith), and

 

36



--------------------------------------------------------------------------------

(i)    no such Indebtedness may be (x) guaranteed by any Person which is not a
Loan Party or (y) secured by any assets other than the Collateral (provided
that, in the case of any Incremental Equivalent Debt that is funded into Escrow,
such Incremental Equivalent Debt may be secured by the applicable funds and
related assets held in Escrow (and the proceeds thereof until such Incremental
Equivalent Debt is released from Escrow)).

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(e).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(e).

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Increase Lender” has the meaning specified in
Section 2.14(e).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Incurrence Based Amounts” has the meaning specified in Section 1.13.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding footnotes thereto) of such Person in accordance with
GAAP;

(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), banker’s acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c)    net obligations of such Person under any Swap Contract (with the amount
of such net obligations being deemed to be the aggregate Swap Termination Value
thereof as of such date);

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid within thirty (30) days after becoming due and payable, (iii) any other
obligation that appears in the liabilities section of the balance sheet of such
Person, to the extent (A) such Person is indemnified for the payment thereof by
a solvent Person reasonably acceptable to the Administrative Agent or
(B) amounts to be applied to the payment therefor are in escrow and
(iv) liabilities associated with customer prepayments and deposits);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f)    all Attributable Indebtedness;

(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and

(h)    all Guarantee Obligations of such Person in respect of any of the
foregoing.

 

37



--------------------------------------------------------------------------------

provided that (i) in no event shall any obligations under any Swap Contracts be
deemed “Indebtedness” for any calculation of the Total Leverage Ratio, the First
Lien Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio or
any other financial ratio under this Agreement, (ii) the amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith and (iii) the Indebtedness of any person shall, except for purposes
of calculating the Interest Coverage Ratio to the extent the interest expense in
respect thereof is not covered by proceeds held in Escrow or in connection with
any test date of any Limited Condition Transaction or any test related to a
subsequent transaction, exclude Indebtedness incurred in advance of, and the
proceeds of which are to be applied in connection with, the consummation of a
transaction solely to the extent the proceeds thereof are and continue to be
held in an Escrow and are not otherwise made available to such person.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, company, or limited liability company) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Debt, (B) in the case of the Borrower and its Restricted Subsidiaries,
exclude intercompany liabilities arising from their cash management, tax, and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice and
(C) exclude (i) deferred or prepaid revenue, (ii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller, (iii) Indebtedness of any parent
entity appearing on the balance sheet of the Borrower solely by reason of push
down accounting under GAAP and (iv) exclude obligations under or in respect of
any Qualified Securitization Financing.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or in respect of any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise included in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Default” has the meaning specified in Section 8.01.

“Initial Lenders” means the Lead Arrangers and their respective affiliates who
are party to this Agreement as Lenders on the Closing Date.

“Inside Maturity Loans” means (i) any customary bridge facility, so long as the
long-term debt into which any customary bridge facility is to be converted
satisfies any maturity and weighted average life limitations, (ii) any Customary
Term A Loans and/or (iii) other Indebtedness under this clause (iii) in the
aggregate amount not to exceed the greater of (x) $150,000,000 and (y) 25.0% of
Consolidated EBITDA as of the last day of the most recently ended Test Period.

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (i) Consolidated EBITDA for the Test Period then last ended to (ii) the
Consolidated Interest Expense (which, solely for purposes of issuances of
Disqualified Equity Interests pursuant to Section 7.03(r)(ii)(z),
Section 7.03(r)(iii)(z), Section 7.03(aa) or clause (c) of the Incremental Cap
as Incremental Equivalent Debt, shall (i) also include the sum of all cash
dividend payments (excluding items eliminated in consolidation) to fund any
series of Disqualified Equity Interests of the Borrower and its Restricted
Subsidiaries on a consolidated basis for such Test Period and (ii) shall include
the dividends on the CCOH Preferred Stock to the extent required to be paid in
cash) for such Test Period.

 

38



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one (1), two (2), three (3) or six
(6) months thereafter (in each case, subject to availability) as selected by the
Borrower in its Committed Loan Notice, or such other period that is twelve
(12) months, less than one month or such other period as may be requested by the
Borrower and in each case, consented to by all the Lenders of such Eurocurrency
Rate Loan; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(b)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

Notwithstanding the foregoing, the Borrower may select an initial Interest
Period for the Term B Loans ending on the date that is no more than three
(3) months after the Closing Date that is, subject to clause (a) of this
definition of “Interest Period,” the first Business Day of the first fiscal
quarter following the Closing Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, but in each
case, without duplication of any adjustments to the amount of Investments
permitted under Section 7.02 (other than Section 7.02(y)), net of any return in
respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by S&P, or an equivalent rating by Fitch, Inc.

“IP Rights” has the meaning specified in Section 5.14.

“ISDA CDS Definitions” has the meaning specified in Section 10.01.

 

39



--------------------------------------------------------------------------------

“ISP” means with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Junior Debt” means any third party Indebtedness for borrowed money (excluding
any intercompany Indebtedness) that is expressly subordinated in right of
payment to the Obligations with an outstanding principal amount in excess of the
greater of (x) $50,000,000 and (y) 8.0% of Consolidated EBITDA as of the last
day of the most recently ended Test Period. For the avoidance of doubt, Junior
Debt shall not include the ABL Facility and/or the Stepped Up Notes.

“Junior Debt Documents” means the agreements governing any Junior Debt.

“Judgment Currency” has the meaning specified in Section 1.08(f).

“JV Entity” means any joint venture of either the Borrower or any of its
Restricted Subsidiaries that is not a Subsidiary.

“L/C Advance” means, with respect to each Revolving Credit Lender under the
Revolving Credit Facility, such Lender’s funding of its participation in any
relevant L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing under the Revolving Credit Facility.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend or extend Letters of Credit previously issued by it,
pursuant to Section 2.03, in an aggregate amount at any time outstanding not to
exceed (a) in the case of any L/C Issuer party hereto as of the Closing Date,
the amount set forth opposite such L/C Issuer’s name on Schedule 2.01 under the
heading “Letter of Credit Commitments” and (b) in the case of any Revolving
Lender that becomes a L/C Issuer hereunder thereafter, that amount which shall
be set forth in the written agreement by which such Lender shall become an L/C
Issuer, in each case as the maximum outstanding amount of Letters of Credit to
be issued by such L/C Issuer, as such commitment may be changed from time to
time pursuant to the terms hereof or with the agreement in writing of such
Lender, the Borrower and the Administrative Agent and, in the event such
commitment is decreased, the other L/C Issuers. The aggregate L/C Commitments of
all the L/C Issuers shall be less than or equal to the Letter of Credit Sublimit
at all times.

“L/C Exposure” means, at any time, the sum of (a) the undrawn portion of the
Outstanding Amount of all Letters of Credit at such time and (b) the Outstanding
Amount of all L/C Borrowings in respect of Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time. The L/C Exposure
of (i) any L/C Issuer under the Revolving Credit Facility shall be the aggregate
L/C Exposure in respect of all Letters of Credit issued by that L/C Issuer
(other than for purposes of determining such aggregate L/C Exposure for purposes
of determining such L/C Issuer’s unused L/C Commitment, net of any
participations by other Revolving Credit Lenders in such Letters of Credit) and
(ii) any Revolving Credit Lender under the Revolving Credit Facility at any time
shall be the aggregate amount of all participations by that Lender in the
aggregate L/C Exposure at such time which shall be in an amount equal to its
Applicable Percentage of the aggregate L/C Exposure at such time.

“L/C Issuer” means, initially, DBNY, MS, JPMorgan, Barclays, Goldman Sachs and
Wells Fargo in their respective capacities as issuers of Letters of Credit
hereunder and each other Revolving Credit Lender reasonably acceptable to each
of the Administrative Agent and the Borrower that has entered into a letter of
credit issuer agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, in each

 

40



--------------------------------------------------------------------------------

case, in its capacity as an issuer of Letters of Credit hereunder, together with
their respective permitted successors and assigns in such capacity. Each L/C
Issuer may arrange for one or more Letters of Credit to be issued by Affiliates
of such L/C Issuer, in which case the L/C Issuer shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. In the
event that there is more than one L/C Issuer at any time, references herein and
in the other Loan Documents to the L/C Issuer shall be deemed to refer to the
L/C Issuer in respect of the applicable Letter of Credit or to all L/C Issuers,
as the context requires.

“L/C Obligations” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings in respect thereof. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. For all
purposes under this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.13 or 3.14 of the ISP, article 29 of the UCP,
or any similar provision under the applicable law or the express terms of the
Letter of Credit, the “Outstanding Amount” of such Letter of Credit shall be
deemed to be the amount so remaining available to be drawn.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment, Additional
Revolving Credit Commitment, Extended Term Loan or Incremental Term Loan, in
each case as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“LCT Election” has the meaning specified in Section 1.10(a).

“LCT Provisions” means the provisions of Section 1.10.

“LCT Test Date” has the meaning specified in Section 1.10(a).

“Lead Arrangers” means Morgan Stanley Senior Funding, Inc., Deutsche Bank
Securities Inc., JPMorgan Chase Bank, N.A., Barclays Bank PLC and Goldman Sachs
Lending Partners, each in its capacity as Lead Arranger under this Agreement and
Wells Fargo Securities, LLC, in its capacity as a manager under the Revolving
Credit Facility, and each of the forgoing, in its capacity as a joint bookrunner
under this Agreement.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires (including, without limitation, for
purposes of Sections 3.03 and 10.22), includes any L/C Issuer and the Swingline
Lender, and its successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.”

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

“Letter of Credit” means any letter of credit issued hereunder (including, in
the case of any Existing Letter of Credit, deemed to be issued hereunder). Each
Letter of Credit shall be a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Facility Expiration Date” means, for Letters of Credit under
the Revolving Credit Facility, the day that is five (5) Business Days prior to
the scheduled Maturity Date then in effect for the Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

 

41



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$125,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facilities.

“LIBOR” has the meaning assigned to it in the definition of “Eurocurrency Rate”.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing).

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower and its
Restricted Subsidiaries of any assets, business or Person, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
acquisition financing.

“Limited Condition Transaction” means (i) a Limited Condition Acquisition or
(ii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan (including any Incremental
Term Loans, any Extended Term Loans, loans made pursuant to any Additional
Revolving Credit Commitment, loans made pursuant to Extended Revolving Credit
Commitments) or a Swingline Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) each Guaranty, (iv) the Collateral Documents and (v) any Acceptable
Intercreditor Agreement that is entered into, in each case as amended.

“Loan Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees and other amounts that accrue after the commencement by
or against any Loan Party or any other Subsidiary of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees and other amounts are allowed or
allowable in such proceeding. Without limiting the generality of the foregoing,
the Loan Obligations of the Loan Parties under the Loan Documents (and of any of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts, in each case,
payable by any Loan Party or any other Subsidiary under any Loan Document and
(b) the obligation of any Loan Party or any other Subsidiary to reimburse any
amount in respect of any of the foregoing that any Agent or Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party or such
Subsidiary.

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

“Local Time” means local time in New York City.

“Losses” has the meaning specified in Section 10.05.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common stock or common equity interests of the
Borrower or its direct or indirect parent on the date of the

 

42



--------------------------------------------------------------------------------

declaration of a Restricted Payment multiplied by (ii) the arithmetic mean of
the closing prices per share of such common stock or common equity interests on
the principal securities exchange on which such common stock or common equity
interests are traded for the thirty (30) consecutive trading days immediately
preceding the date of declaration of such Restricted Payment.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on the (a) ability of
the Loan Parties (taken as a whole) to perform their payment obligations under
any Loan Document to which any of the Loan Parties is a party or (b) rights and
remedies of the Agents (acting on behalf of the Lenders) under any Loan
Document.

“Material Real Property” means any fee owned real property of a Loan Party as of
the Closing Date and/or acquired by any Loan Party after the Closing Date and
located in the United States with a book value in excess of $25,000,000 (as
reasonably determined by the Borrower in good faith as of the Closing Date or,
if acquired thereafter, as of the date of such acquisition, as applicable).

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that is not an Immaterial Subsidiary (but including,
in any case, any Restricted Subsidiary that has been designated as a Material
Subsidiary as provided in, or has been designated as an Immaterial Subsidiary in
a manner that does not comply with, the definition of “Immaterial Subsidiary”).

“Maturity Date” means (a)(x) with respect to each Revolving Credit Facility, the
fifth anniversary of the Closing Date and (y) with respect to any Additional
Revolving Credit Commitments or Extended Revolving Credit Commitments, the
maturity date applicable to such Additional Revolving Credit Commitments or
Extended Revolving Credit Commitments in accordance with the terms hereof and
(b)(x) with respect to Term B Loans, the seventh year anniversary of the Closing
Date (the “Term B Loan Maturity Date”) or (y) with respect to any (i) Extended
Term Loan, the maturity date applicable to such Extended Term Loan in accordance
with the terms hereof or (ii) Incremental Term Loan, the maturity date
applicable to such Incremental Term Loan in accordance with the terms hereof;
provided that if any such day is not a Business Day, the Maturity Date shall be
the Business Day immediately preceding such day.

“Maximum Tender Condition” has the meaning specified in Section 2.17(b).

“MFN Provision” has the meaning specified in Section 2.14(b).

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tender Condition” has the meaning specified in Section 2.17(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation, security deeds, and mortgages creating and evidencing a Lien on a
Mortgaged Property made by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties in form and substance
reasonably satisfactory to the Collateral Agent, and any other mortgages
executed and delivered pursuant to Section 6.10 and/or Section 6.12, as
applicable.

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of “Collateral and Guarantee Requirement.”

“Mortgaged Property” means each real property owned by any Loan Party, if any,
which shall be subject to a Mortgage delivered pursuant to Section 6.10 and/or
Section 6.12, as applicable.

 

43



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

“MS” means Morgan Stanley Bank, N.A.

“Net Cash Proceeds” means:

(a)    with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary (excluding any business interruption insurance proceeds))
over (ii) the sum of (A) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness that is secured by the asset
subject to such Disposition or Casualty Event and that is required to be repaid
(and is timely repaid) in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents and Indebtedness that is
secured by Liens ranking junior to or pari passu with the Liens securing
Indebtedness under the Loan Documents), (B) the out-of-pocket fees and expenses
(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event,
(C) taxes and Tax Distributions paid or reasonably estimated to be actually
payable in connection therewith (including, for the avoidance of doubt, any
income, withholding and other taxes payable as a result of the distribution of
such proceeds to the Borrower), (D) [reserved] and (E) any reserve for
adjustment in respect of (x) the sale price of such asset or assets established
in accordance with GAAP and (y) any liabilities associated with such asset or
assets and retained by the Borrower or any Restricted Subsidiary after such sale
or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or with
respect to any indemnification obligations associated with such transaction, it
being understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (E) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; provided that no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds under this clause (a) unless such net cash
proceeds shall exceed the greater of (x) $25,000,000 and (y) 4.0% of
Consolidated EBITDA as of the last day of the most recently ended Test Period
for such individual transaction until the aggregate amount of all such net cash
proceeds in such fiscal year that are excluded shall exceed the greater of (x)
$50,000,000 and (y) 8.0% of Consolidated EBITDA as of the last day of the most
recently ended Test Period (and thereafter only net cash proceeds in excess of
such amount shall constitute Net Cash Proceeds under this clause (a)); and

(b)    (i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum of the
cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by the Borrower or
such Restricted Subsidiary (or, in the case of taxes, any member thereof) in
connection with such incurrence or issuance and, in the case of Indebtedness of
any Foreign Subsidiary of the Borrower, deductions in respect of withholding
taxes that are or would otherwise be payable in cash if such funds were
repatriated to the United States and (ii) with respect to any Permitted Equity
Issuance by any direct or indirect parent of the Borrower, the amount of cash
from such Permitted Equity Issuance contributed to the capital of the Borrower.

“Net Short Lender” has the meaning specified in Section 10.01.

 

44



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning specified in Section 3.06(d).

“Non-Extending Lender” has the meaning specified in Section 3.06(d).

“Non-Loan Party” means any Restricted Subsidiary of the Borrower that is not a
Loan Party.

“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-U.S. Discretionary Guarantor” has the meaning specified in
Section 6.10(a)(i).

“Non-Expiring Credit Commitment” has the meaning specified in Section 2.04(f).

“Note” means a Term Note, a Revolving Credit Note or Swingline Note as the
context may require.

“Obligations” means all (x) Loan Obligations, (y) obligations of any Loan Party
or any Restricted Subsidiary arising under any Secured Hedge Agreement and
(z) Cash Management Obligations; provided that the “Obligations” shall exclude
any Excluded Swap Obligations.

“OFAC” has the meaning specified in Section 5.19.

“Offered Loans” has the meaning specified in Section 2.05(d)(iii).

“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction) and any agreement, declaration,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Pari Indebtedness” has the meaning specified in Section 2.05(b)(i).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other property, intangible, recording or similar Taxes which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document,
excluding, in each case, any such Tax that is an Other Connection Tax resulting
from an Assignment and Assumption or transfer or assignment (other than an
assignment pursuant to a request by the Borrower under Section 3.06).

“Outstanding Amount” means (a) with respect to any Loan on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Borrowings as a Revolving
Credit Borrowing) occurring on such date; and (b) with respect to any Letter of
Credit, Unreimbursed Amount, L/C Borrowing or L/C Obligations on any date, the
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any

 

45



--------------------------------------------------------------------------------

refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined in good faith by the Administrative Agent or the
applicable L/C Issuer, as the case may be, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of DBNY in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Exchange” has the meaning specified in Section 2.17(a).

“Permitted Exchange Securities” has the meaning specified in Section 2.17(a).

“Permitted Exchange Offer” has the meaning specified in Section 2.17(a).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests.

“Permitted Liens” means any Liens permitted by Section 7.01.

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.03, (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 7.03(f), such modification,
refinancing, refunding, renewal or extension (other than any Inside Maturity
Loans) has a final maturity date equal to or later than the final maturity date
of, and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) to the extent such Indebtedness
being so modified, refinanced, refunded, renewed or extended is secured by a
Lien on the Collateral, (i) the Lien securing such Indebtedness as modified,
refinanced, refunded, renewed or extended shall not be senior in priority to the
Lien on the Collateral securing the Indebtedness being modified, refinanced,
refunded, renewed or extended unless such Lien is otherwise permitted under any
basket or exception under Section 7.01 (with such amounts constituting
utilization of the applicable basket or exception under Section 7.01) and/or an
Acceptable Intercreditor Agreement is entered into and (ii) shall not be secured
by any additional assets that do not constitute Collateral unless such
additional assets substantially concurrently become Collateral or a Lien on such
assets is

 

46



--------------------------------------------------------------------------------

otherwise permitted under any basket or exception under Section 7.01 (with such
amounts constituting utilization of the applicable basket or exception under
Section 7.01), (d) to the extent such Indebtedness being so modified,
refinanced, refunded, renewed or extended is guaranteed by a Guarantee, such
Indebtedness as modified, refinanced, renewed or extended shall not have any
additional guarantees unless such additional guarantees are substantially
simultaneously provided in respect of the Loans and Commitments under this
Agreement and (e) if such Indebtedness being modified, refinanced, refunded,
renewed or extended is Indebtedness permitted pursuant to Section 7.03(c), (i)
to the extent such Indebtedness being so modified, refinanced, refunded, renewed
or extended is subordinated in right of payment to the Loan Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Loan Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
so modified, refinanced, refunded, renewed or extended, (ii) the terms and
conditions of such Indebtedness (excluding pricing, call protection, premiums
and prepayment or redemption terms or covenants or other provisions applicable
only to periods after the maturity date of the Loans being refinanced) shall be
either, taken as a whole, no more favorable to the lenders providing such
Indebtedness, in their capacity as such or be on market terms at the time of the
establishment of such Indebtedness (in each case, as reasonably determined by
the Borrower) (except for (x) covenants or other provisions applicable only to
periods after the latest maturity date of the relevant Loans being refinanced or
(y) to the extent any more restrictive covenant or provision is added for the
benefit of (A) with respect to any such Indebtedness incurred as term B loans,
such covenant or provision is also added for the benefit of each Facility
remaining outstanding after the incurrence or issuance of such Indebtedness or
(B) with respect to any revolving facility or Customary Term A Loans, such
covenant or provision (except to the extent only applicable after the maturity
date of the Revolving Credit Facility) is also added for the benefit of the
Revolving Credit Facility to the extent it remains outstanding after the
incurrence of such Indebtedness; it being understood and agreed that in each
such case, no consent of the Administrative Agent and/or any Lender shall be
required in connection with adding such covenant or provision); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement, shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees) and (iii) such modification, refinancing,
refunding, renewal or extension is incurred by a Person who is the obligor of
the Indebtedness being so modified, refinanced, refunded, renewed or extended.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of its Restricted Subsidiaries after the Closing Date for an aggregate
amount for all such Sale Leasebacks not to exceed the greater of (x) $60,000,000
and (y) 10.0% of Consolidated EBITDA as of the last day of the most recently
ended Test Period; provided that any such Sale Leaseback not between (x) a Loan
Party and another Loan Party or (y) a Restricted Subsidiary that is not a Loan
Party and another Restricted Subsidiary that is not a Loan Party must be, in
each case, consummated for fair value as determined at the time of consummation
in good faith by the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any ERISA Affiliate.

“Plan of Reorganization” has the meaning specified in Section 10.07(l)(iii).

“Platform” has the meaning specified in Section 6.02.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.

 

47



--------------------------------------------------------------------------------

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prepayment Asset Sale” means a Disposition under Sections 7.05(l), 7.05(m)
and/or 7.05(v).

“Principal Office” means, for each of the Administrative Agent, the Swingline
Lender and each L/C Issuer, such Person’s address and, as appropriate, account
as set forth on Schedule 10.02, or such other address or account as such Person
may from time to time notify in writing to the Borrower, the Administrative
Agent, the Swingline Lender and the L/C Issuers.

“Proceeding” has the meaning specified in Section 10.05.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA, (a) the pro forma increase or
decrease in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that is expected to have a continuing impact and (b) additional good faith
pro forma adjustments arising out of cost savings initiatives attributable to
such transaction and additional costs associated with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of the Borrower and its Restricted Subsidiaries,
in each case being given pro forma effect, which actions (i) have been taken or
(ii) will be taken or implemented within the succeeding twenty-four (24) months
following such transaction and, in each case, including, but not limited to,
(w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead) taking into account, for purposes of
determining such compliance, the historical financial statements of the Acquired
Entity or Business or Converted Restricted Subsidiary and the consolidated
financial statements of the Borrower and its Restricted Subsidiaries, assuming
such Permitted Acquisition or conversion, and all other Permitted Acquisitions
or conversions that have been consummated during the period, and any
Indebtedness or other liabilities repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period (and assuming
that such Indebtedness to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the interest
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided that, so long as such actions are
initiated during such Post-Acquisition Period or such costs are incurred during
such Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided,
further that at the election of the Borrower, such Pro Forma Adjustment shall
not be required to be determined for any Acquired Entity or Business or
Converted Restricted Subsidiary to the extent the aggregate consideration paid
in connection with such acquisition was less than $25,000,000.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
that have been made during the applicable period of measurement or, except for
determining the Applicable Rate and for determining actual compliance with the
Financial Covenant, subsequent to such period and prior to or simultaneously
with the event for which the calculation is made shall be deemed to have
occurred as of the first day of the applicable period of measurement (as of the
last date in the case of a balance sheet item) in such test: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of the
Borrower or any division, product line, or facility used for operations of the
Borrower or any of its Restricted Subsidiaries, shall be excluded, and (ii) in
the case of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Borrower or any of its
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of

 

48



--------------------------------------------------------------------------------

determination; provided that, (1) without limiting the application of the Pro
Forma Adjustment pursuant to clause (A) above, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of “Consolidated EBITDA” and give
effect to events (including cost savings, synergies and operating expense
reductions) that are (as determined by the Borrower in good faith) (i) (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on the Borrower and its Restricted Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of “Pro Forma
Adjustment” and (2) in connection with any Specified Transaction that is the
incurrence of Indebtedness in respect of which compliance with any specified
leverage ratio test is by the terms of this Agreement required to be calculated
on a Pro Forma Basis, (I) the proceeds of such Indebtedness shall not be netted
from Indebtedness in the calculation of the applicable leverage ratio test and
(II) subject to Section 1.11, if such Indebtedness is a revolving facility,
(other than in respect of actual compliance with the Financial Covenant) the
incurrence or repayment of any indebtedness in respect of such revolving
facility (including the Revolving Credit Facility) included in such financial
covenant ratio or incurrence test calculation immediately prior to or
simultaneously with the incurrence of such indebtedness for which the pro forma
calculation of such ratio or test is being made and/or any drawing under any
revolving facilities used to finance working capital needs of the Borrower and
its Restricted Subsidiaries (as reasonably determined by the Borrower), shall be
disregarded but, for avoidance of doubt, shall thereafter be included in any
future calculations after giving effect to any prepayments or other Specified
Transactions with respect thereto.

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(d)(ii).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” means, as to the Borrower and its Subsidiaries, costs
associated with, or in anticipation of, or preparation for, compliance with the
requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith and costs relating to compliance with the
provisions of the Securities Act and the Exchange Act or any other comparable
body of laws, rules or regulations, as companies with listed equity, directors’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders, directors’ and
officers’ insurance and other executive costs, legal and other professional
fees, and listing fees, in each case to the extent arising by virtue of the
listing of the Borrower’s or its direct or indirect parent’s equity or issuance
by the Borrower or its Subsidiaries of public debt securities.

“Public Lender” has the meaning specified in Section 6.02.

“Public Offer” has the meaning specified in Section 1.10(a)(ii).

“QFC” has the meaning specified in Section 10.25(b).

“QFC Credit Support” has the meaning specified in Section 10.25.

“Qualified Equity Interests” means any Equity Interests of the Borrower that are
not Disqualified Equity Interests.

“Qualified Securitization Financing” means any Securitization Facility that is
non-recourse to the Borrower or any Subsidiaries (other than Standard
Securitization Undertakings) other than a Securitization Subsidiary in an
aggregate principal amount not to exceed the greater of $175 million and 30% of
Consolidated EBITDA as of the last day of the most recently ended Test Period
that meets the following conditions: (i) the Borrower shall have determined in
good faith that such Securitization Facility is in the aggregate economically
fair and reasonable to Holdings and its Restricted Subsidiaries, (ii) all sales
of Securitization Assets and related assets by Holdings or any of its Restricted
Subsidiaries to the Securitization Subsidiary or any other Person are made for
fair consideration (as determined in good faith by the Borrower) and (iii) the
financing terms, covenants, termination events and other provisions thereof
shall be fair and reasonable terms (as determined in good faith by the Borrower)
and may include Standard Securitization Undertakings.

“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).

 

49



--------------------------------------------------------------------------------

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

“Qualifying Term Loans” means term loans that are (i) effective prior to the
six-month anniversary of the Closing Date, (ii) denominated in Dollars in the
form of syndicated term loans (other than customary bridge loans or Customary
Term A Loans), secured by the Collateral on a pari passu basis with the Term B
Loans in right of payment and with respect to security, (iii) the maturity of
which is prior to the date one year after the Term B Loan Maturity Date and
(iv) is in an aggregate original principal amount for all term loans incurred
with respect to the applicable provision, in excess of the greater of (x)
$100,000,000 and (y) 16.5% of Consolidated EBITDA as of the last day of the most
recently ended Test Period.

“Refinancing” has the meaning specified in the recitals hereto.

“Refinancing Revolving Credit Commitments” means Incremental Revolving Credit
Commitments that are designated by a Responsible Officer of the Borrower as
“Refinancing Revolving Credit Commitments” in a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent on or prior to the
date of incurrence.

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence.

“Refunded Swingline Loans” has the meaning specified in Section 2.04(c)(i).

“Register” has the meaning specified in Section 10.07(d).

“REIT” means a “real estate investment trust” as defined under Sections 856–860
of the Code.

“REIT Conversion Transaction” means any of the following transactions entered
into in connection with, or in contemplation of, a REIT Election: (i) a
Disposition in accordance with Section 7.05(v), (ii) the payment of any
dividends or distributions in accordance with Section 7.06(g)(viii) and
(iii) any other transaction consummated in connection with, or in contemplation
of, a REIT Election.

“REIT Conversion Transaction Requirement” means, after giving effect to the
relevant REIT Conversion Transaction, (a) there is no Default or Event of
Default and (b) the Total Leverage Ratio does not exceed 5.50:1.00, as
calculated on a Pro Forma Basis.

“REIT Election” means an election by the Borrower (or its applicable parent
entity) to be treated as a REIT; provided that, (x) the Borrower (or its
applicable parent entity) has publicly announced its intention to become a REIT
and (y) as of such election, on a Pro Forma Basis, after giving effect to all
related REIT Conversion Transactions the REIT Conversion Transaction Requirement
is satisfied.

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

“Release” means any release, spill, emission, discharge, disposal, leaking,
pumping, pouring, dumping, emptying, injection or leaching of Hazardous
Materials into or through the Environment or into, from or through any building,
structure or facility.

“Reorganization” means any reorganization of any of the Borrower and/or its
Subsidiaries implemented in order to optimize the tax position of such entities
or any parent thereof (as reasonably determined by the Borrower in good faith)
so long as such reorganization does not materially impair any Guarantee or
security interests of the Lenders and is otherwise not materially adverse to the
Lenders in their capacity as such, taken as a whole, and after giving effect to
such restructuring, the Loan Parties and their Restricted Subsidiaries otherwise
comply with the definition of “Collateral and Guarantee Requirement” and
Section 6.10.

“Replacement CCOH Preferred Stock” has the meaning specified in Section 7.06(s).

 

50



--------------------------------------------------------------------------------

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Repricing Event” means with respect to the Term B Loans (i) any prepayment or
repayment of Term B Loans with the proceeds of, or any conversion of Term B
Loans into, any new or replacement tranche of term loans secured on a pari passu
basis with the Term B Loans that is broadly syndicated bearing interest with an
All-In-Rate less than the All-In-Rate applicable to the Term B Loans prepaid,
repaid or replaced and (ii) any amendment (including pursuant to a replacement
term loan as contemplated by Section 10.01 and any assignment of Term B Loans
pursuant to Section 3.06) to the Term B Loans which reduces the All-In-Rate
applicable to any Term B Loans, but in each case of clauses (i) and (ii)
excluding in connection with (x) a Transformative Transaction or (y) a Change of
Control; provided that in the cases of clauses (i) and (ii), the primary purpose
of such prepayment, repayment or amendment is to reduce the All-In Rate.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swingline Loan, a Committed Loan Notice.

“Required Debt Terms” shall mean in respect of any Indebtedness, (a) other than
in the case of Indebtedness of non-Loan Parties, either (i) compliance with
Section 2.14(b)(v) or (ii) incurrence on then current market terms (as
reasonably determined by the Borrower in good faith), (b) other than in the case
of Inside Maturity Loans, compliance with Sections 2.14(b)(iii) and (iv), in
each case, as if such Indebtedness were incurred thereunder and (c) solely in
the case of Qualifying Term Loans and only to the extent incurred in reliance on
clause (c) of the Incremental Cap, Section 7.03(r)(ii)(B)(x) or
Section 7.03(r)(iii)(x), compliance with the MFN Provisions.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
Outstanding Amount of each Lender’s Revolving Credit Exposure being deemed
“held” by such Lender for purposes of this definition), (b) aggregate unused
Term Commitments and (c) aggregate unused Revolving Credit Commitments; provided
that the unused Term Commitment and unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by any Defaulting
Lender shall be excluded for all purposes of making a determination of Required
Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders having more than 50.0% in the aggregate of the Revolving Credit
Commitments plus after the termination of the Revolving Credit Commitments under
any Revolving Credit Facility, the Revolving Credit Exposure under such
Revolving Credit Facility of all Lenders; provided that the Revolving Credit
Commitment and the Revolving Credit Exposure of any Defaulting Lender shall be
excluded for all purposes of making a determination of Required Revolving Credit
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or other similar
officer of a Loan Party and, as to any document delivered on a Closing Date, any
secretary or assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Casualty Event” has the meaning specified in Section 2.05(b)(vi).

“Restricted Disposition” has the meaning specified in Section 2.05(b)(vi).

“Restricted Group” means, collectively, the Borrower and its Restricted
Subsidiaries.

 

51



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the holders
of Equity Interests of the Borrower.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; it being agreed that, unless otherwise specified,
“Restricted Subsidiary” shall mean any Restricted Subsidiary of Borrower.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class, Type and currency, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) increased from time to time pursuant to Section 2.14. The
initial amount of each Lender’s Revolving Credit Commitment on the Closing Date
is set forth on Schedule 2.01 under the caption “Revolving Credit Commitment,”
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Credit Commitment, as the case may be. The initial
aggregate amount of the Lenders’ Revolving Credit Commitments on the Closing
Date is $175,000,000.

“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.14(a).

“Revolving Credit Exposure” means, at any time for any Lender, the sum of
(a) the Outstanding Amount of the Revolving Credit Loans of such Lender
outstanding at such time, (b) the L/C Exposure of such Lender at such time and
(c) such Lender’s (including the Swingline Lender’s) Applicable Percentage of
the Outstanding Amount of all Swingline Loans.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extension of credit made thereunder.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit F-1 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Borrower to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender under the Revolving
Credit Facility.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary S&P Global
Inc.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“Sanctions” has the meaning specified in Section 5.19.

 

52



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement,
substantially in the form of Exhibit D-2, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement, and which shall also include any replacement
intercreditor agreement entered into in accordance with the terms hereof.

“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between (a) any Loan Party or any Restricted Subsidiary (or
any Person that merges into or becomes a Restricted Subsidiary) designated by
the Borrower to the Administrative Agent, and (b) any Hedge Bank; provided that
(a) a single notice of a specified Master Agreement shall be deemed to designate
all swaps under such Master Agreement as a “Secured Hedge Agreement” and (b) any
such designation of a Secured Hedge Agreement shall be irrevocable unless the
relevant Hedge Bank consents in writing to such revocation; provided, further
that in no event shall any Swap Contract constitute a Secured Hedge Agreement
hereunder to the extent that obligations of any Loan Party or any Restricted
Subsidiary under such Swap Contract constitute ABL Obligations.

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Lenders, L/C Issuers, the Hedge Banks, the Cash
Management Banks, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Securitization Asset” means (a) any accounts receivable, mortgage receivables,
loan receivables, receivables or loans relating to the financing of insurance
premiums, royalty, patent or other revenue streams and other rights to payment
or related assets and the proceeds thereof and any properties, assets (including
Billboards) and revenue streams associated with the Americas Outdoor Advertising
segment of the Borrower and its Restricted Subsidiaries and (b) all collateral
securing such receivable or asset, all contracts and contract rights, guarantees
or other obligations in respect of such receivable or asset, lockbox accounts
and records with respect to such account or asset and any other assets
customarily transferred (or in respect of which security interests are
customarily granted) together with accounts or assets in connection with a
securitization, factoring or receivable sale transaction.

“Securitization Facility” means any of one or more securitization, financing,
factoring or sales transactions, and/or receivables purchase agreements, in each
case, as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, pursuant to which the Borrower or any of its
Restricted Subsidiaries sells, transfers, pledges or otherwise conveys any
Securitization Assets (whether now existing or arising in the future) to a
Securitization Subsidiary or any other Person.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid in connection
with, any Qualified Securitization Financing.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets or Receivables Assets in a Qualified Securitization
Financing to repurchase or otherwise make payments with respect to
Securitization Assets arising as a result of a breach of a representation,
warranty, covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

53



--------------------------------------------------------------------------------

“Securitization Subsidiary” means any Subsidiary of the Borrower in each case
formed for the purpose of and that solely engages in one or more Qualified
Securitization Financings and other activities reasonably related thereto or
another Person formed for this purpose.

“Security Agreement” means, collectively, the Security Agreement executed by the
Borrower, the Subsidiary Guarantors and the Collateral Agent on the Closing Date
substantially in the form of Exhibit G, as supplemented by any Security
Agreement Supplement executed and delivered pursuant to Section 6.10.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Secured Notes” means 5.125% senior secured notes due 2027 issued by the
Borrower, as Issuer, on the Closing Date.

“Senior Unsecured Notes” means (i) those certain 6.50% Series A Notes due 2022
issued by Clear Channel Worldwide Holdings, Inc. on November 19, 2012 pursuant
to that certain Indenture, dated as of November 19, 2012, by and among Clear
Channel Worldwide Holdings, Inc., the other guarantors party thereto and U.S.
Bank National Association, as trustee and (ii) those certain Series B Notes due
2022 issued by Clear Channel Worldwide Holdings, Inc. on November 19, 2012
pursuant to that certain Indenture, dated as of November 19, 2012, by and among
Clear Channel Worldwide Holdings, Inc., the other guarantors party thereto, and
U.S. Bank National Association, as trustee.

“Stepped Up Notes” means those certain 9.25% Notes due 2024 issued in an
aggregate principal amount of $2,235,000,000 pursuant to that certain Indenture,
dated as of February 12, 2019, by and among Clear Channel Worldwide Holdings,
Inc., the Borrower, Clear Channel Outdoor, Inc., the other guarantors party
thereto, and U.S. Bank National Association, as trustee.

“Similar Business” means (a) any businesses, services or activities engaged in
by the Borrower or its Subsidiaries on the Closing Date, (b) any businesses,
services and activities engaged in by the Borrower or its Subsidiaries that are
related, complementary, incidental, ancillary or similar to any of the foregoing
or are extensions or developments of any thereof and/or (c) a Person conducting
a business, service or activity specified in clauses (a) and (b), and/or any
Subsidiary thereof. For the avoidance of doubt, any Person that invests in or
owns Equity Interests or Indebtedness of another Person that is engaged in a
Similar Business shall be deemed to be engaged in a Similar Business.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, contingent,
subordinated or otherwise, of such Person, (ii) the present fair salable value
of the assets of such Person is not less than the amount that will be required
to pay the liability of such Person on its debts as they become absolute and
matured, (iii) such Person will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as they become absolute and matured and
(iv) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital; provided that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Asset Sale Proceeds” means the Net Cash Proceeds of any Prepayment
Asset Sale not required to be applied to prepay the Term Loans, which Net Cash
Proceeds have not otherwise been reinvested in accordance with
Section 2.05(b)(ii) or used to prepay any Other Pari Indebtedness (excluding any
Net Cash Proceeds of Prepayment Asset Sales that constitute Specified Asset Sale
Proceeds solely as a result of compliance with a Total Leverage Ratio of
5.50:1.00 as specified in the proviso to the definition of Asset Sale
Percentage).

 

54



--------------------------------------------------------------------------------

“Specified Event of Default” means any Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g).

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” as defined in the Commodity Exchange Act (determined prior to
giving effect to any applicable keep well, support or other agreement for the
benefit of such Guarantor and any and all Guarantees of such Guarantor’s Swap
Obligations by other Loan Parties).

“Specified Transaction” means any Investment, Disposition (including any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower or, any asset sale of a business unit, line of business or
division), incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Term Loan or Incremental Revolving Credit
Commitments that by the terms of this Agreement requires such test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”.

“Standard Securitization Undertakings” means representations, warranties,
covenants, guarantees and indemnities entered into by Holdings or any Subsidiary
of Holdings which the Borrower has determined in good faith to be customary in a
non recourse Securitization Facility, including those relating to the servicing
of the assets of a Securitization Subsidiary, it being understood that any
Securitization Repurchase Obligation related to the foregoing shall be deemed to
be a Standard Securitization Undertaking or, in the case of a factoring
facility, a non-credit related recourse account receivable factoring
arrangement.

“Subsidiary” of a Person means a corporation, company, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or, the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

“Successor Company” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Supported QFC” has the meaning specified in Section 10.25.

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey, (v) sufficient for the Title Company to remove all standard survey
exceptions from the Mortgage Policy relating to such Mortgaged Property and
issue the endorsements of the type required by paragraph (f) of the definition
of “Collateral and Guarantee Requirement” and (vi) otherwise reasonably
acceptable to the Administrative Agent.

 

55



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract) in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract).

“Swingline Borrowing” means a borrowing of a Swingline Loan.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans pursuant to Section 2.04, in an aggregate principal amount at
any time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 under the heading “Swingline Commitments” as the maximum
outstanding principal amount of Swingline Loans to be made by the Swingline
Lender, as such commitment may be changed from time to time pursuant to the
terms hereof or with the agreement in writing of the Swingline Lender, the
Borrower and the Administrative Agent. The Swingline Commitment of the Swingline
Lender shall be less than or equal to the Swingline Sublimit at all times.

“Swingline Lender” means DBNY, in its capacity as a lender of Swingline Loans
hereunder or any successor swingline lender hereunder.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.04(b).

“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender or its registered assigns, in substantially the form of Exhibit
F-3 hereto, evidencing the aggregate Indebtedness of the Borrower to the
Swingline Lender resulting from the Swingline Loans made by the Swingline Lender
from time to time.

“Swingline Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Credit Commitments. The Swingline Sublimit is part
of, and not in addition to, the Revolving Credit Facility.

“Tax Distributions” mean the Restricted Payment permitted pursuant to
Section 7.06(g)(i).

 

56



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto.

“Term B Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date.”

“Term B Commitments” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Term B Commitment” or in the Assignment and
Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B Commitments is
$2,000,000,000.

“Term B Facility” means the Term B Commitments and the extension of credit made
thereunder.

“Term B Lender” means, at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.

“Term B Loan” means a Loan made pursuant to Section 2.01(a).

“Term Borrowing” means a Borrowing in respect of a Class of Term Loans.

“Term Commitments” means a Term B Commitment or a commitment in respect of any
Incremental Term Loans or any combination thereof, as the context may require.

“Term Lenders” means the Term B Lenders, the Lenders with Incremental Term Loans
and the Lenders with Extended Term Loans.

“Term Loans” means the Term B Loans, the Incremental Term Loans and the Extended
Term Loans.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit F-2 hereto with
appropriate insertions, evidencing the aggregate Indebtedness of the Borrower to
such Term Lender resulting from any Class of Term Loans made by such Term
Lender.

“Test Period” means, at any date of determination, the most recently completed
four (4) consecutive fiscal quarters of the Borrower ending on or prior to such
date for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or 6.01(b).

“Threshold Amount” means $100,000,000.

“Title Company” means any title insurance company as shall be retained by
Borrower to issue the Mortgage Policies and reasonably acceptable to the
Administrative Agent.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means, as at any date of determination, the
Dollar Equivalent, as applicable, of the sum of the aggregate Outstanding Amount
of Revolving Credit Loans, Swingline Loans and L/C Obligations.

 

57



--------------------------------------------------------------------------------

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any Restricted Subsidiary in connection with the Transactions, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby in connection therewith.

“Trade Date” has the meaning specified in Section 10.07(l).

“Transactions” means, collectively, (a) the funding of the Term B Loans and, if
applicable, the deemed issuance of the Existing Letters of Credit on the Closing
Date, (b) the Refinancing, (c) any Credit Extension made on the Closing Date
under the Revolving Credit Facility, (d) borrowings under the ABL Facility on
the Closing Date, (e) the issuance of the Senior Secured Notes, (f) the
consummation of any other transactions in connection with the foregoing and
(g) the payment of Transaction Expenses.

“Transformative Transaction” means any acquisition, disposition or investment by
the Restricted Group that either (a) is not permitted by the terms of the Loan
Documents immediately prior to the consummation of such transaction or (b) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Restricted Group with
adequate flexibility under the Loan Documents for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Borrower acting in good faith.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Unaudited Financial Statements” means unaudited interim consolidated financial
statements for the fiscal quarters ending March 31, 2019 and June 30, 2019.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of (a) unrestricted Cash and Cash Equivalents of such Person whether
or not held in an account pledged to the Collateral Agent and (b) Cash and Cash
Equivalents of such Person restricted in favor of the Facilities (which may also
include Cash and Cash Equivalents securing other Indebtedness secured by a Lien
on any Collateral along with the Facilities), in each case as determined in
accordance with GAAP; it being understood and agreed that proceeds subject to
Escrow shall be deemed to constitute “restricted cash” for purposes of the
Unrestricted Cash Amount.

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01C, (ii) any Subsidiary of the Borrower designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.13 subsequent to the date
hereof and (iii) any Subsidiary of an Unrestricted Subsidiary. Notwithstanding
the foregoing, no Subsidiary shall be an Unrestricted Subsidiary unless such
Subsidiary is an “Unrestricted Subsidiary” under (and as defined in) the ABL
Credit Agreement and Senior Secured Notes. For avoidance of doubt, none of the
Borrowers (as defined in the ABL Credit Agreement) shall be an Unrestricted
Subsidiary hereunder.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.25.

 

58



--------------------------------------------------------------------------------

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Valuation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by a L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of all Existing Letters
of Credit denominated in Alternative Currencies, the Closing Date, and (v) such
additional dates as the Administrative Agent or a L/C Issuer shall determine or
the Required Lenders shall require.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan, as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(d)    The term “including” is by way of example and not limitation.

(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

59



--------------------------------------------------------------------------------

(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03    Accounting Terms.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement with respect to
any period during which any Specified Transactions occur or, other than for
determining the Applicable Rate or for determining actual compliance with the
Financial Covenant, subsequent to such period and prior to or simultaneously
with the event for which the calculation is made, the Total Leverage Ratio, the
First Lien Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage
Ratio and Consolidated EBITDA and any other financial calculation (other than
the calculation of Excess Cash Flow) shall be calculated with respect to such
period and such Specified Transactions on a Pro Forma Basis and shall be
calculated for the applicable period of measurement (which may, at the
Borrower’s election, be the most recently ended twelve months) for which
quarterly or fiscal year-end financial statements are internally available, as
determined by the Borrower, immediately preceding the date of such event.

(c)    Where reference is made to “the Borrower and its Restricted Subsidiaries
on a consolidated basis” or similar language, such consolidation shall not
include any Subsidiaries of the Borrower other than Restricted Subsidiaries.

(d)    In the event that the Borrower (or any parent entity) elects to prepare
its financial statements in accordance with IFRS and such election results in a
change in the method of calculation of financial covenants, standards or terms
(collectively, the “Accounting Changes”) in this Agreement, the Borrower, the
Lenders and the Administrative Agent agree to enter into good faith negotiations
in order to amend such provisions of this Agreement (including the levels
applicable herein to any computation of the Total Leverage Ratio, the Secured
Leverage Ratio and the First Lien Leverage Ratio) so as to reflect equitably the
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be substantially the same after such change
as if such change had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed in accordance with GAAP
(as determined in good faith by a Responsible Officer of the Borrower) (it being
agreed that the reconciliation between GAAP and IFRS used in such determination
shall be made available to Lenders) as if such change had not occurred.

SECTION 1.04    Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

60



--------------------------------------------------------------------------------

SECTION 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08    Exchange Rates; Currency Equivalents Generally.

(a)    The Administrative Agent or each relevant L/C Issuer, as applicable,
shall determine the Exchange Rates as of each Valuation Date to be used for
calculating Alternative Currency Equivalent and Dollar Equivalent amounts of
Credit Extensions and amounts outstanding hereunder denominated in Alternative
Currencies. Such Exchange Rates shall become effective as of such Valuation Date
and shall be the Exchange Rates employed in converting any amounts between the
applicable currencies until the next Valuation Date to occur. Except for
purposes of financial statements delivered by the Borrower hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be the Dollar Equivalent of
such currency as so determined by the Administrative Agent (or, where
applicable, each relevant L/C Issuer) at the Exchange Rate as of any Valuation
Date.

(b)    Notwithstanding the foregoing, in the case of Loans and Letters of Credit
denominated in an Alternative Currency, the Administrative Agent and each
relevant L/C Issuer may at periodic intervals (no more frequently than monthly
(for both the Administrative Agent and such relevant L/C Issuer), or more
frequently during the continuance of an Event of Default) recalculate the
aggregate exposure under such Loans and Letters of Credit to account for
fluctuations in the Exchange Rate affecting the Alternative Currency in which
any such Loans and/or Letters of Credit are denominated. If, as a result of such
recalculation (i) the Total Revolving Outstandings exceed an amount equal to
105% of the Revolving Credit Commitments then in effect, the Borrower will
prepay Revolving Credit Loans and, if necessary, Cash Collateralize or Backstop
the outstanding amount of Letters of Credit in the amount necessary to eliminate
the excess over the Revolving Credit Commitments then in effect or (ii) the
aggregate L/C Obligations exceeds an amount equal to 105% of the Letter of
Credit Sublimit, the Borrower will repay Revolving Credit Loans and, if
necessary, Cash Collateralize or Backstop the outstanding amount of Letters of
Credit in the amount necessary to eliminate such excess over the Letter of
Credit Sublimit.

(c)    Whenever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 or a unit being rounded upward), as determined by the Administrative
Agent or each relevant L/C issuer, as the case may be.

(d)    For the avoidance of doubt, in the case of a Loan denominated in an
Alternative Currency, except as expressly provided herein, all interest and fees
shall accrue and be payable thereon based on the actual amount outstanding in
such Alternative Currency (without any translation into the Dollar Equivalent
thereof).

(e)    If at any time on or following the Closing Date all of the Participating
Member States that had adopted the Euro as their lawful currency on or prior to
the Closing Date cease to have the Euro as their lawful national currency unit,
then the Borrower, the Administrative Agent, and the Lenders will negotiate in
good faith to amend the Loan Documents to (a) follow any generally accepted
conventions and market practice with respect to redenomination of obligations
originally denominated in Euro and (b) otherwise appropriately reflect the
change in currency.

(f)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be the Exchange Rate. The
obligation of each Loan Party in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable

 

61



--------------------------------------------------------------------------------

provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from such Loan Party in the Agreement Currency, such Loan
Party each agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Loan Party (or to any other Person who may be entitled thereto
under applicable law).

(g)    Notwithstanding the foregoing, for purposes of determining compliance
with Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Lien, Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(h)    For purposes of determining compliance under the covenants herein, any
amount in a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating net income in the Borrower’s annual
financial statements delivered pursuant to Section 6.01(a); provided, however,
that the foregoing shall not be deemed to apply to the determination of whether
Indebtedness is permitted to be incurred hereunder (which shall be subject to
clause (i) below).

(i)    For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
exchange rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased plus accrued
amounts, and any costs, fees and premiums paid in connection therewith.

SECTION 1.09    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the amount available to be drawn under such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Letter of Credit Application
related thereto, provides for one or more automatic increases in the amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum amount available to be drawn under such Letter of
Credit after giving effect to all such increases, whether or not such maximum
amount at such times.

SECTION 1.10    Limited Condition Transactions.

(a)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of (i) determining compliance with any
provision of this Agreement which requires the calculation of the First Lien
Leverage Ratio, the Secured Leverage Ratio, the Total Leverage Ratio, the
Interest Coverage Ratio or any other financial ratio; or (ii) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Total Assets or Consolidated EBITDA, if
any), in each case, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such transaction is
permitted hereunder shall be deemed to be the date (the “LCT Test Date”), (x)
the definitive agreement for such Limited Condition Transaction is entered into
(or, in respect of any transaction described in clause (ii) of the definition of
“Limited Condition Transaction,” delivery of irrevocable notice, declaration of
dividend or similar event), and not at the time of consummation of such Limited
Condition Transaction or (y) solely in connection with an acquisition to

 

62



--------------------------------------------------------------------------------

which the United Kingdom City Code on Takeovers and Mergers applies (or similar
law in another jurisdiction), the date on which a “Rule 2.7 announcement” of a
firm intention to make an offer (or equivalent announcement in another
jurisdiction) (a “Public Offer”) in respect of a target of such acquisition, and
if, after giving pro forma effect to the Limited Condition Transaction and the
other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent test period ending prior to the LCT
Test Date, the Borrower could have taken such action on the relevant LCT Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.

(b)    For the avoidance of doubt, if the Borrower has made an LCT Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated Total Assets or
Consolidated EBITDA on a consolidated basis or the Person subject to such
Limited Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken; provided that if such ratios or baskets improve as a result of such
fluctuations, such improved ratios and/or baskets may be utilized. If the
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the incurrence of Indebtedness or Liens, or the making of
Restricted Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary on or following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
is terminated or expires (or, if applicable, the irrevocable notice, declaration
of dividend or similar event is terminated or expires or, as applicable, the
offer in respect of a Public Offer for, such acquisition is terminated) without
consummation of such Limited Condition Acquisition, any such ratio or basket
shall be tested by calculating the availability under such ratio or basket on a
Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith have been consummated (including any
incurrence of Indebtedness and any associated Lien and the use of proceeds
thereof; provided that Consolidated Interest Expense for purposes of the
Interest Coverage Ratio will be calculated using an assumed interest rate based
on the indicative interest margin contained in any financing commitment
documentation with respect to such Indebtedness or, if no such indicative
interest margin exists, as reasonably determined by the Borrower in good faith).

(c)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or Specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrower, be deemed satisfied, so long as no Default, Event of Default or
Specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Transaction are entered into. For the
avoidance of doubt, if the Borrower has exercised its option under this
Section 1.10, and any Default, Event of Default or Specified Event of Default
occurs following the date the definitive agreements for the applicable Limited
Condition Transaction were entered into and prior to the consummation of such
Limited Condition Transaction, any such Default, Event of Default or specified
Event of Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Transaction is permitted hereunder.

SECTION 1.11    Leverage Ratios. Notwithstanding anything to the contrary
contained herein, for purposes of calculating any leverage ratio herein in
connection with the incurrence of any Indebtedness, (a) there shall be no
netting of the cash proceeds proposed to be received in connection with the
incurrence of such Indebtedness and (b) to the extent the Indebtedness to be
incurred is revolving Indebtedness, such incurred revolving Indebtedness (or if
applicable, the portion (and only such portion) of the increased commitments
thereunder) shall be treated as fully drawn.

SECTION 1.12    Cashless Rolls. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Term Loans, any Extended Term Loans,
loans made pursuant to any Additional Revolving Credit Commitment, loans made
pursuant to Extended Revolving Credit Commitments or loans incurred under a new
credit facility, in each case, to the extent such extension, replacement,

 

63



--------------------------------------------------------------------------------

renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in Dollars,” “in immediately available funds,” “in cash” or any other
similar requirement.

SECTION 1.13    Certain Calculations and Tests. Notwithstanding anything to the
contrary herein, with respect to any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of the same section of any Loan
Document that does not require compliance with a financial ratio or test
(including, without limitation, pro forma compliance with Section 7.09 hereof
(but not actual compliance therewith), any Interest Coverage Ratio, any First
Lien Leverage Ratio test, any Secured Leverage Ratio test and/or any Total
Leverage Ratio test) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of the same section of any Loan Document
that requires compliance with any such financial ratio or test (any such
amounts, the “Incurrence Based Amounts”), it is understood and agreed that, for
purposes of this Agreement, the Fixed Amounts under such section and any
substantially concurrent borrowings under the Revolving Credit Facility (and any
cash proceeds thereof) shall be disregarded in the calculation of the financial
ratio or test applicable to the Incurrence Based Amounts in connection with such
substantially concurrent incurrence.

SECTION 1.14    Additional Alternative Currencies.

(a)    The Borrower may from time to time request that Revolving Credit Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars). In the case
of any such request with respect to the making of Revolving Credit Loans, such
request shall be subject to the approval of the Administrative Agent and the
Revolving Credit Lenders; and in the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the L/C Issuers.

(i)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., fifteen (15) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, each
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Revolving Credit Loans, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
each L/C Issuer thereof. Each Revolving Credit Lender (in the case of any such
request pertaining to Revolving Credit Loans) or each L/C Issuer (in the case of
a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of Revolving
Credit Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(ii)    Any failure by a Revolving Credit Lender or L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or L/C
Issuer, as the case may be, to permit Revolving Credit Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Credit Lenders consent to making Revolving Credit
Loans in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Revolving
Credit Loans; and if the Administrative Agent and the L/C Issuers consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.14, the
Administrative Agent shall promptly so notify the Borrower.

SECTION 1.15    Change of Currency. Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in

 

64



--------------------------------------------------------------------------------

the currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro. Each provision of this Agreement
also shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify to be appropriate to reflect
a change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

SECTION 1.16    Successor Companies. Notwithstanding anything to the contrary
herein, with respect to any reference herein to the Borrower, such reference
shall automatically be deemed to refer to any Successor Company that assumes the
obligations of such Person in accordance with this Agreement.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01    The Loans. Subject to the terms and conditions set forth herein:

(a)    The Term B Borrowings. Each Term B Lender severally agrees to make to the
Borrower (including by way of conversion) a single loan denominated in Dollars
in a principal amount equal to such Term B Lender’s Term B Commitment on the
Closing Date. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term B Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, on and after the Closing Date, each Revolving Credit Lender
severally agrees to make (or cause its Applicable Lending Office to make)
Revolving Credit Loans to the Borrower from time to time during the Availability
Period for the Revolving Credit Facility in Dollars or in an Approved Currency
in an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Credit Commitment; provided
that, after giving effect to the making of any Revolving Credit Loans, in no
event shall the Total Revolving Outstandings exceed the Revolving Credit
Commitments then in effect. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans Borrowings, Conversions and Continuations of Loans.

SECTION 2.02    Borrowings, Conversions and Continuation of Loans.

(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice (which notice may be
telephonic if promptly followed by a written notice signed by a Responsible
Officer), to the Administrative Agent. Each such notice must be received by the
Administrative Agent not later than (i) 12:00 noon Local Time (A) three (3)
Business Days prior to the requested date of any Dollar-denominated Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans or any conversion
of Eurocurrency Rate Loans to Base Rate Loans (provided that, if such
Dollar-denominated Borrowing is an initial Credit Extension of Term B Loans to
be made on the Closing Date, notice must be received by the Administrative Agent
not later than 12:00 noon Local Time one (1) Business Day prior to the Closing
Date) and (B) four (4) Business Days prior to the requested date of any
Borrowing of Eurocurrency Rate Loans denominated in an Alternative Currency and
(ii) 12:00 noon Local Time on the requested date of any Borrowing of Base Rate
Loans. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of the Borrowing Minimum or a whole
multiple of the Borrowing Multiple in excess thereof. Except as provided in
Section 2.03(c), each Borrowing of, or conversion to, Base Rate Loans shall be
in a principal amount of the Borrowing Minimum or a whole multiple of the
Borrowing Multiple in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) in the case of any Revolving Credit Borrowing,
the Approved Currency for the requested Borrowing, (iii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be

 

65



--------------------------------------------------------------------------------

a Business Day), (iv) the Class, currency and principal amount of Loans to be
borrowed, converted or continued, (v) in the case of Loans in Dollars, the Type
of Loans to be borrowed or to which existing Loans are to be converted, (vi) if
applicable, the duration of the Interest Period with respect thereto and
(vii) the account of the Borrower to be credited with the proceeds of such
Borrowing. If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice with respect to a Borrowing in Dollars or fails to give a timely notice
requesting a conversion or continuation with respect to a Borrowing in Dollars,
then the applicable Loans shall be made or continued as, or converted to
Eurocurrency Rate Loans with an Interest Period of one (1) month (subject to the
definition of “Interest Period”). Any such automatic conversion or continuation
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower fails to give
a timely notice requesting a conversion or continuation with respect to a
Borrowing in an Alternative Currency, then it will be deemed to have requested a
conversion or continuation for an Interest Period of one (1) month. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
For the avoidance of doubt, the Borrower and Lenders acknowledge and agree that
any conversion or continuation of an existing Loan shall be deemed to be a
continuation of that Loan with a converted interest rate methodology and not a
new Loan.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans or continuation described in Section 2.02(a). In the case of
each Borrowing, each Appropriate Lender shall make (or cause its Applicable
Lending Office to make) the amount of its Loan available to the Administrative
Agent by wire transfer in immediately available funds at the Administrative
Agent’s Principal Office not later than 1:00 p.m. Local Time for Eurocurrency
Rate Loans and 3:00 p.m. Local Time for Base Rate Loans on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.01 and in the case of a Credit
Extension after the Closing Date, Section 4.02, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
maintained with the Administrative Agent with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied first, to the
payment in full of any such L/C Borrowings and second, to the Borrower as
provided above.

(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.04 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that
(i) no Loans may be converted to or continued as Eurocurrency Rate Loans and
(ii) unless repaid, each Eurocurrency Rate Loan denominated in Dollars shall be
converted to a Base Rate Loan at the end of the Interest Period applicable
thereto.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

(e)    Anything in clauses (a) through (d) above to the contrary
notwithstanding, after giving effect to all Term Borrowings and Revolving Credit
Borrowings, all conversions of Term Loans and Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans and Revolving Credit
Loans as the same Type, there shall not be more than twenty (20) Interest
Periods in effect at any time for all Borrowings of Eurocurrency Rate Loans plus
up to three (3) additional Interest Periods in respect of each Incremental
Facility.

(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

66



--------------------------------------------------------------------------------

(g)    For the avoidance of doubt, no conversion or continuation of any Loan
pursuant to this Section shall affect the currency in which such Loan is
denominated prior to any such conversion or continuation and each such Loan
shall remain outstanding denominated in the currency originally issued.

SECTION 2.03    Letters of Credit.

(a)    The Letter of Credit Commitments.

(i)    Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders under
the Revolving Credit Facility set forth in this Section 2.03, (x) from time to
time on any Business Day following the Closing Date during the Availability
Period for the Revolving Credit Facility, to issue Letters of Credit for the
account of the Borrower (provided that any Letter of Credit may be for the
account of any Subsidiary of the Borrower; provided, further that the Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries,
and the Borrower hereby irrevocably agrees to be bound jointly and severally to
reimburse the applicable L/C Issuer for amounts drawn on any Letter of Credit
issued for the account of any Subsidiary) and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (y) to
honor drafts under the Letters of Credit and (2) the Revolving Credit Lenders
under the Revolving Credit Facility severally agree to participate in Letters of
Credit issued pursuant to this Section 2.03; provided that no L/C Issuer shall
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit and no Revolving Credit Lender shall be obligated to participate in any
Letter of Credit if immediately after giving effect to such L/C Credit
Extension, (w) the Total Revolving Outstandings would exceed the Revolving
Credit Commitments then in effect, (x) the sum of the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
would exceed such Lender’s Revolving Credit Commitment, (y) the aggregate L/C
Exposure would exceed the Letter of Credit Sublimit or (z) the aggregate L/C
Exposure in respect of Letters of Credit issued by such L/C Issuer would exceed
such L/C Issuer’s L/C Commitment. Letters of Credit shall constitute utilization
of the Revolving Credit Commitments. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. It is hereby
acknowledged and agreed that each of the letters of credit described on Schedule
2.03(a) (the “Existing Letters of Credit”) shall constitute a “Letter of Credit”
for all purposes of this Agreement and shall be deemed issued under this
Agreement on the Closing Date.

(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the L/C Issuer in
good faith deems material to it;

(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the relevant L/C Issuer has approved such expiry date;

(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Facility Expiration Date, unless the relevant L/C Issuer has
approved such expiry date (it being understood that the participations of the
Revolving Credit Lenders under the Revolving Credit Facility in any undrawn
Letter of Credit shall in any event terminate on the Letter of Credit Facility
Expiration Date);

 

67



--------------------------------------------------------------------------------

(D)    in the case of Letters of Credit, if such Letter of Credit is to be
denominated in a currency other than Dollars or an Approved Currency; or

(E)    any Revolving Lender of the applicable Class is at such time a Defaulting
Lender, nor shall any L/C Issuer be under any obligation to extend or amend
existing Letters of Credit, unless such L/C Issuer has entered into
arrangements, including reallocation of such Lender’s Applicable Percentage of
the applicable outstanding L/C Obligations pursuant to Section 2.16 or the
delivery of Cash Collateral, with the Borrower or such Lender to eliminate such
L/C Issuer’s actual or potential L/C Exposure (after giving effect to
Section 2.16) with respect to such Lender arising from either the Letter of
Credit then proposed to be issued or such Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has actual or potential L/C Exposure; or

(F)    the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer or one or more policies of such L/C Issuer applicable to letters
of credit in general;

(G)    such Letter of Credit is not a standby letter of credit; or

(H)    such Letter of Credit is in an initial amount less than $10,000.

(iii)    An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv)    The aggregate L/C Commitments of all the L/C Issuers shall be less than
or equal to the Letter of Credit Sublimit at all times.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower hand delivered or facsimiled (or transmitted by
electronic communication, if arrangements for doing so have been approved by the
L/C Issuer) to the L/C Issuer in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
not later than 1:00 p.m., Local Time, at least three (3) Business Days prior to
the proposed issuance date or date of amendment, as the case may be; or, in each
case, such later date and time as the relevant L/C Issuer may agree in a
particular instance in its sole discretion. In the case of a request for the
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the relevant L/C Issuer: (a) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (b) the amount thereof in Dollars and, in the case of Letters of
Credit denominated in an Alternative Currency, the Approved Currency thereof;
(c) the expiry date thereof; (d) the name and address of the beneficiary
thereof; (e) the documents to be presented by such beneficiary in case of any
drawing thereunder; (f) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (g) such other matters as the
relevant L/C Issuer may reasonably request. If requested by the L/C Issuer, the
Borrower also shall submit a letter of credit application on the L/C Issuer’s
standard form in connection with any request for a Letter of Credit. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the relevant L/C
Issuer may reasonably request.

(ii)    The Borrower shall provide the Administrative Agent with a copy of any
Letter of Credit Application. Upon receipt by the relevant L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage of the Revolving Credit Facility
times the amount of such Letter of Credit.

 

68



--------------------------------------------------------------------------------

(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Facility Expiration Date; provided that the
relevant L/C Issuer shall not permit any such extension if (A) the relevant L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice on or before the day that is five (5) Business Days before the
Non-extension Notice Date from the Administrative Agent or any Revolving Credit
Lender under the Revolving Credit Facility, as applicable, or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any
compliant drawing under such Letter of Credit, the relevant L/C Issuer shall
notify promptly the Borrower and the Administrative Agent thereof. On the
Business Day immediately following the Business Day on which the Borrower shall
have received notice of any payment by an L/C Issuer under a Letter of Credit
(or, if the Borrower shall have received such notice later than 1:00 p.m. Local
Time on any Business Day, on the second succeeding Business Day) (such date of
payment, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing (which
reimbursement, in the case of a Letter of Credit denominated in an Alternative
Currency, shall be in such Alternative Currency). If the Borrower fails to so
reimburse such L/C Issuer on the Honor Date (or if any such reimbursement
payment is required to be refunded to the Borrower for any reason), then the
Administrative Agent shall promptly notify the applicable L/C Issuer and each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s
Applicable Percentage thereof. In the event that the Borrower does not reimburse
the L/C Issuer on the Business Day following the date it receives notice of the
Honor Date (or, if the Borrower shall have received such notice later than 1:00
p.m. Local Time on any Business Day, on the second succeeding Business Day), the
Borrower shall be deemed to have requested, for the account of the Borrower, a
Revolving Credit Borrowing of Base Rate Loans (in the case of any Unreimbursed
Amount in respect of a Letter of Credit denominated in Dollars) or Eurocurrency
Rate Loans with a period of one month (in the case of any Unreimbursed Amount in
respect of a Letter of Credit denominated in an Alternative Currency which
Eurocurrency Rate Loans shall be in the same Alternative Currency in which the
relevant Letter of Credit is denominated) to be disbursed on such date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
or Eurocurrency Rate Loans, as applicable, nor the conditions set forth in
Section 4.02, but subject to the amount of the unutilized portion of the
relevant Revolving Credit Commitments in respect of the Revolving Credit
Facility. For the avoidance of doubt, if any drawing occurs under a Letter of
Credit and such drawing is not reimbursed on the same day as the day on which it
is paid, such drawing shall, without duplication, accrue interest at the rate
applicable to Base Rate Loans or Eurocurrency Rate Loans, as applicable, under
the Revolving Credit Facility until the date of reimbursement.

(ii)    Each Revolving Credit Lender of the applicable Class (including any such
Lender acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the relevant L/C Issuer at the Administrative Agent’s Principal
Office for payments in an

 

69



--------------------------------------------------------------------------------

amount equal to its Applicable Percentage of any Unreimbursed Amount in respect
of a relevant Letter of Credit not later than 1:00 p.m., Local Time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan (or,
in the case of any Unreimbursed Amount in respect of a Letter of Credit
denominated in an Alternative Currency, a Eurocurrency Rate Loan with an
interest period of one month denominated in such Alternative Currency) to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant L/C Issuer in accordance with the instructions provided
to the Administrative Agent by such L/C Issuer (which instructions may include
standing payment instructions, which may be updated from time to time by such
L/C Issuer, provided that, unless the Administrative Agent shall otherwise
agree, any such update shall not take effect until the Business Day immediately
following the date on which such update is provided to the Administrative
Agent).

(iii)    With respect to any Unreimbursed Amount in respect of a Letter of
Credit that is not fully refinanced by a Revolving Credit Borrowing for any
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in Dollars (with respect to a Dollar-denominated Letter
of Credit) or in Alternative Currency (with respective to an Alternative
Currency denominated Letter of Credit), in each case in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate then applicable to Base Rate Loans under the Revolving Credit
Facility or Eurocurrency Rate Loans with an interest period of one month under
the Revolving Credit Facility, as applicable. In such event, each Revolving
Credit Lender’s payment under the Revolving Credit Facility to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)    Until each Revolving Credit Lender under the Revolving Credit Facility
funds its Revolving Credit Loan under the Revolving Credit Facility or relevant
L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any relevant Letter of Credit, interest in
respect of such Revolving Credit Lender’s Applicable Percentage of such amount
shall be solely for the account of the relevant L/C Issuer.

(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or relevant L/C Advances to reimburse an L/C Issuer for amounts drawn under
relevant Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing, and shall survive the payment in full of the
Obligations and the termination of this Agreement. No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any relevant Letter of Credit, together with interest as provided
herein.

(vi)    If any Revolving Credit Lender under the Revolving Credit Facility fails
to make available to the Administrative Agent for the account of the relevant
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at the
Overnight Rate. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender under the Revolving Credit Facility (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent demonstrable error.

(vii)    If, at any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender under the Revolving
Credit Facility such Lender’s L/C Advance in respect of such payment in
accordance with this Section 2.03(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to each Revolving Credit Lender
under the Revolving Credit Facility its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

70



--------------------------------------------------------------------------------

(viii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender of the applicable Class shall pay to the Administrative Agent for
the account of such L/C Issuer its Applicable Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate.

(d)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a document that does not strictly comply with the terms
of such Letter of Credit; or any payment made by the relevant L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Loan Obligations of any Loan Party in respect
of such Letter of Credit; or

(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision) when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.

(e)    Role of L/C Issuers. Each Lender and the Borrower agrees that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers,

 

71



--------------------------------------------------------------------------------

any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders or the Required Revolving Credit Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable decision); or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower caused by such L/C Issuer’s willful misconduct or gross negligence or
such L/C Issuer’s willful or grossly negligent failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of documents strictly
complying with the terms and conditions of a Letter of Credit (in each case, as
determined by a court of competent jurisdiction in a final non-appealable
decision). In furtherance and not in limitation of the foregoing, each L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(f)    Cash Collateral. In addition to any other provision under this Agreement
requiring Cash Collateral to be provided, (i) if the relevant L/C Issuer has
honored any full or partial drawing under any Letter of Credit and such drawing
has resulted in an L/C Borrowing for reasons other than the failure of a
Revolving Credit Lender to fulfill its obligations under clause (c)(ii) above,
(ii) if, as of the Letter of Credit Facility Expiration Date, any L/C Obligation
for any reason remains outstanding, (iii) if any Event of Default occurs and is
continuing and the Administrative Agent or the Required Revolving Credit Lenders
or the Required Lenders, as applicable, require the Borrower to Cash
Collateralize or Backstop the L/C Obligations pursuant to Section 8.02(c) or
(iv) an Event of Default set forth under Section 8.01(f) or (g) occurs and is
continuing, then the Borrower shall Cash Collateralize or Backstop the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount plus any accrued or unpaid fees thereon determined as of the
date such Cash Collateral is provided).

The Borrower hereby grants to the Administrative Agent, for the benefit of the
L/C Issuers and the Revolving Credit Lenders under the Revolving Credit
Facility, a security interest in all such cash, deposit accounts, Cash
Collateral Account and all balances therein and all proceeds of the foregoing
that secure any of its L/C Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Interest or profits, if any, on such investments shall
accumulate in such account for the benefit of the Borrower. Cash Collateral
shall be maintained in accounts satisfactory to the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Revolving Credit
Lenders under the Revolving Credit Facility and may be invested in readily
available Cash Equivalents at its sole discretion. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the L/C Exposure, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts specified by the Administrative
Agent, an amount equal to the excess of (a) such L/C Exposure over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the L/C Exposure plus costs incidental thereto
and so long as no other Event of Default has occurred and is continuing, the
excess shall be refunded to the Borrower. If such Event of Default is cured or
waived and no other Event of Default is then occurring and continuing, the
amount of any Cash Collateral (including any accrued interest thereon) shall be
refunded to the Borrower.

 

72



--------------------------------------------------------------------------------

(g)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
in Dollars for the account of each Revolving Credit Lender under the Revolving
Credit Facility in accordance with its Applicable Percentage, a relevant Letter
of Credit fee for each relevant Letter of Credit issued on its behalf pursuant
to this Agreement equal to the product of (i) the Applicable Rate for relevant
Letter of Credit fees and (ii) the daily maximum amount then available to be
drawn under such Letter of Credit. Such letter of credit fees shall be computed
on a quarterly basis in arrears. Such Letter of Credit fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Facility Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(h)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee (a “Fronting Fee”) in Dollars with respect to each Letter of
Credit issued by such L/C Issuer in an amount to be agreed between the Borrower
and such L/C Issuer (but in any case, not to exceed 0.125% per annum) of the
daily maximum amount then available to be drawn under such Letter of Credit.
Such Fronting Fees shall be computed on a quarterly basis in arrears. Such
Fronting Fees shall be due and payable on the tenth Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Facility Expiration Date and thereafter on demand. In addition, the Borrower
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

(i)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in any Letter of Credit Application, in the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(j)    Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) under the Revolving Credit Facility may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(k)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit) the rules of the ISP
shall be stated therein and apply to each Letter of Credit.

(l)    Indemnification of L/C Issuers. To the extent not indemnified by the
Borrower or any other Loan Party pursuant to Section 10.05, the Revolving Credit
Lenders hereby agree to indemnify each L/C Issuer for all Indemnified
Liabilities, subject to the terms and limitations set forth in Section 10.05.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the applicable L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade (BAFT), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

SECTION 2.04    Swingline Loans.

(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance on the agreements of the Revolving Credit Lenders
set forth in this Section 2.04, agrees to make Swingline Loans to the Borrower
from time to time on any Business Day during the Availability Period, in an
aggregate principal amount not to exceed at any time outstanding such Swingline
Lender’s Swingline Commitment; provided that, after giving effect to any
Swingline Loan, (i) in no event shall the Total Revolving Outstandings exceed
the Revolving

 

73



--------------------------------------------------------------------------------

Credit Commitments then in effect, (ii) the sum of the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swingline
Loans shall not exceed such Lender’s Revolving Credit Commitment and (iii) the
Outstanding Amount of all Swingline Loans shall not exceed the Swingline
Sublimit. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans
without premium or penalty. The Swingline Lender’s Swingline Commitment shall
expire on the Maturity Date for the Revolving Credit Facility. All Swingline
Loans and all other amounts owed hereunder with respect to the Swingline Loans
shall be paid in full on the earlier of the Maturity Date for the Revolving
Credit Facility and ten (10) Business Days after the date of such borrowing.

(b)    Borrowing Procedures for Swingline Loans. Each Swingline Borrowing shall
be made upon the Borrower’s irrevocable notice (which notice may be telephonic
if promptly followed by a written notice signed by a Responsible Officer) to the
Swingline Lender and the Administrative Agent. Each such notice shall be in the
form of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower, and must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. Local Time on the
date of the requested Swingline Borrowing, and such notice shall specify (i) the
amount to be borrowed, which shall be in a minimum of $500,000 or a larger
multiple of $100,000 and (ii) the date of such Swingline Borrowing (which shall
be a Business Day). Promptly after receipt by a Swingline Lender of such notice,
such Swingline Lender will confirm with the Administrative Agent that the
Administrative Agent has also received such notice and, if not, the Swingline
Lender will notify the Administrative Agent of the contents thereof. Subject to
the terms and conditions set forth herein, the Swingline Lender shall make each
Swingline Loan available to the Borrower, by wire transfer thereof in accordance
with instructions provided to (and reasonably acceptable to) such Swingline
Lender, not later than 3:00 p.m. Local Time on the requested date of such
Swingline Loan (which instructions may include standing payment instructions,
which may be updated from time to time by the Borrower, provided that, unless
the Swingline Lender shall otherwise agree, any such update shall not take
effect until the Business Day immediately following the date on which such
update is provided to the Swingline Lender). Notwithstanding anything herein to
the contrary, no Swingline Lender shall be obligated to make any Swingline Loans
(A) if it has elected not to do so after the occurrence and during the
continuation of an Event of Default, (B) it does not in good faith believe that
all conditions under Section 4.02 to the making of such Swingline Loan have been
satisfied or waived by the Required Revolving Credit Lenders or (C) at a time
when any Revolving Credit Lender is a Defaulting Lender as set forth in
Section 2.16 and the amount of such Defaulting Lender’s participation in
Swingline Loans has not been reallocated to non-Defaulting Lenders or Cash
Collateralized or Backstopped in full.

(c)    Refinancing of Swingline Loans.

(i)    With respect to any Swingline Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.05(a)(ii) or repaid pursuant to
clause (a) above, the Swingline Lender may at any time in its sole and absolute
discretion, deliver to the Administrative Agent (which the Administrative Agent
shall deliver to the Lenders) with a copy to the Borrower, no later than 11:00
a.m. at least one (1) Business Day in advance of the proposed Credit Extension,
a notice (which shall be deemed to be a Committed Loan Notice given by the
Borrower) requesting that each Revolving Credit Lender make Revolving Credit
Loans that are Base Rate Loans to the Borrower on the date of such Credit
Extension in an amount equal to the amount of such Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date such notice is given which
the Swingline Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Credit Loans made by the Lenders other than the Swingline Lender shall be
immediately delivered by the Administrative Agent to the Swingline Lender (and
not to the Borrower) and applied to repay a corresponding portion of the
applicable Refunded Swingline Loans and (2) on the day such Revolving Credit
Loans are made, the Swingline Lender’s Applicable Percentage of the Refunded
Swingline Loans shall be deemed to be paid with the proceeds of a Revolving
Credit Loan made by the Swingline Lender to the Borrower, and such portion of
the Swingline Loans deemed to be so paid shall no longer be outstanding as
Swingline Loans but shall instead constitute part of the Swingline Lender’s
outstanding Revolving Credit Loans. If any portion of any such amount paid (or
deemed to be paid) to the Swingline Lender should be recovered by or on behalf
of the Borrower from the Swingline Lender in bankruptcy, by assignment for the
benefit of creditors or otherwise, the loss of the amount so recovered shall be
ratably shared among all Revolving Credit Lenders in the manner contemplated by
Section 2.13.

 

74



--------------------------------------------------------------------------------

(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i) in an amount
sufficient to repay any amounts owed to the Swingline Lender in respect of any
outstanding Swingline Loans on or before the third Business Day after demand for
payment thereof by the Swingline Lender, each of the Revolving Credit Lenders
shall be deemed to have purchased, and hereby agrees to purchase, a
participation in such outstanding Swingline Loans in an amount equal to its
Applicable Percentage of the applicable unpaid amount together with accrued
interest thereon. Upon one (1) Business Days’ notice from the Swingline Lender,
each Revolving Credit Lender shall deliver to the Swingline Lender an amount
equal to its respective participation in the applicable unpaid amount in same
day funds at the Principal Office of the Swingline Lender. In order to evidence
such participation, each such Revolving Credit Lender agrees to enter into a
participation agreement at the request of the Swingline Lender in form and
substance reasonably satisfactory to the Swingline Lender.

(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(ii), the
Swingline Lender shall be entitled to recover from such Revolving Credit Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the greater of the Federal Funds Rate from time to time in
effect and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by such Swingline Lender in
connection with the foregoing. If such Revolving Credit Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of a Swingline Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any Loan
Party; (D) any breach of this Agreement or any other Loan Document by any party
thereto; or (E) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such funding of participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swingline Loans,
together with interest as provided herein.

(d)    Repayment of Participations.

(i)    At any time after any Revolving Credit Lender has purchased and funded a
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, such Swingline Lender will promptly remit
such Revolving Credit Lender’s Applicable Percentage of such payment to the
Administrative Agent (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Credit Lender’s
participation was funded) in like funds as received by the Swingline Lender, and
any such amounts received by the Administrative Agent will be remitted by the
Administrative Agent to the Revolving Credit Lenders that shall have funded
their participations pursuant to Section 2.04(c)(ii) to the extent of their
interests therein.

(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by such Swingline
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Credit Lender shall pay to such Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned at a rate per annum equal to the Federal Funds Rate from time to time
in effect. The Administrative Agent will make such demand upon the request of
the Swingline Lender. The obligations of the Revolving Credit Lenders under this
clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

75



--------------------------------------------------------------------------------

(e)    Payments Directly to Swingline Lenders. Except as otherwise expressly
provided herein, the Borrower shall make all payments of principal and interest
in respect of the Swingline Loans directly to the Swingline Lender at its
Principal Office.

(f)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any tranche of Revolving Credit
Commitments, Additional Revolving Credit Commitments or Extended Revolving
Credit Commitments (such expiring tranche, the “Expiring Credit Commitment”) at
a time when another tranche or tranches of Revolving Credit Commitments,
Additional Revolving Credit Commitments or Extended Revolving Credit Commitments
available in Dollars is or are in effect with a longer Maturity Date (each, a
“Non-Expiring Credit Commitment” and collectively, the “Non-Expiring Credit
Commitments”), then with respect to each outstanding Swingline Loan, if
consented to by the Swingline Lender, on the earliest occurring Maturity Date
such Swingline Loan shall be deemed reallocated to the tranche or tranches of
the Non-Expiring Credit Commitments on a pro rata basis; provided that (x) to
the extent that the amount of such reallocation would cause the aggregate credit
exposure to exceed the aggregate amount of such Non-Expiring Credit Commitments,
immediately prior to such reallocation the amount of Swingline Loans to be
reallocated equal to such excess shall be repaid or Cash Collateralized or
Backstopped and (y) notwithstanding the foregoing, if a Default has occurred and
is continuing, the applicable Borrower shall still be obligated to pay Swingline
Loans allocated to the Revolving Credit Lenders holding the Expiring Credit
Commitments at the Maturity Date of the Expiring Credit Commitment or if the
Loans have been accelerated prior to the Maturity Date of the Expiring Credit
Commitment. On the Maturity Date of any Expiring Credit Commitment, the sublimit
for Swingline Loans shall be agreed solely with the Swingline Lender.

SECTION 2.05    Prepayments.

(a)    Optional Prepayments.

(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay any Borrowing of any Class in whole or in
part without premium or penalty (except as set forth in Section 2.05(a)(iii));
provided that (1) such notice must be received by the Administrative Agent not
later than 1:00 p.m., Local Time (A) three (3) Business Days prior to any date
of prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of
Base Rate Loans and (2) any prepayment of Loans shall be in a principal amount
of the Borrowing Minimum or a whole multiple of the Borrowing Multiple in excess
thereof or, in each case, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.04.

(ii)    The Borrower may, upon delivery of a notice to the Swingline Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swingline Loans in whole or in part without premium or
penalty; provided that (1) such notice must be received by the Swingline Lender
and the Administrative Agent not later than 1:00 p.m. Local Time on the date of
the prepayment, and (2) any such prepayment shall be in a minimum principal
amount of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, unless rescinded, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a) if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

(iv)    In the event that, on or prior to the date that is six (6) months after
the Closing Date, the Borrower (A) makes any prepayment of Term B Loans in
connection with any Repricing Event or (B) effects any amendment of this
Agreement resulting in a Repricing Event, the Borrower shall pay or cause to be
paid to the

 

76



--------------------------------------------------------------------------------

Administrative Agent, for the ratable account of each of the applicable Term B
Lenders, (x) in the case of clause (A), a prepayment premium of 1.00% of the
amount of the Term B Loans being prepaid and (y) in the case of clause (B), an
amount equal to 1.00% of the aggregate amount of the applicable Term B Loans
outstanding immediately prior to such amendment.

(b)    Mandatory Prepayments.

(i)    Prior to a REIT Election, within five (5) Business Days after financial
statements have been delivered pursuant to Section 6.01(a) and the related
Compliance Certificate has been delivered pursuant to Section 6.02(a) for the
relevant Excess Cash Flow Period, the Borrower shall cause to be prepaid an
aggregate principal amount of Term Loans equal to (A) the Excess Cash Flow
Percentage of Excess Cash Flow, if any, for the Excess Cash Flow Period covered
by such financial statements, minus (B) the sum of

(1) without duplication of amounts deducted pursuant to clause (b)(iii) or
(b)(ix) of the definition of Excess Cash Flow, all voluntary prepayments of Term
Loans and any other prepayments of Incremental Equivalent Debt and/or other
Indebtedness secured by Liens on the Collateral on a pari passu basis or senior
basis to the Liens on the Collateral securing the Term B Loans (including in
connection with debt buybacks made by the Borrower in an amount equal to the
discounted amount actually paid in respect thereof pursuant to Section 2.05(d),
Section 10.07 and/or otherwise, and/or application of any “yank-a-bank”
provisions), plus

(2) without duplication of amounts deducted pursuant to clause (b)(iii) or
(b)(ix) of the definition of Excess Cash Flow, all voluntary prepayments of
Revolving Credit Loans to the extent the applicable Revolving Credit Commitments
are permanently reduced by the amount of such payments or any voluntary
prepayments, of revolving loans or other revolving Indebtedness constituting
Incremental Equivalent Debt or an Additional Revolving Credit Commitment secured
by Liens on the Collateral on a pari passu basis or senior basis to the Liens on
the Collateral securing the Revolving Credit Loans to the extent the applicable
commitments are permanently reduced by the amount of such payments, plus

(3) without duplication of amounts deducted pursuant to clauses (b)(ii) or
(b)(x) of the definition of Excess Cash Flow, the amount of cash consideration
paid by the Borrower and its Restricted Subsidiaries in connection with Capital
Expenditures, plus

(4) without duplication of amounts deducted pursuant to clauses (b)(vii) or
(b)(xi) of the definition of Excess Cash Flow, the amount of cash consideration
paid by the Borrower and its Restricted Subsidiaries in connection with
Investments permitted by Section 7.02 (other than pursuant to Section 7.02(a),
(d) or (f)), plus

in each case of this Clause (B), during such Excess Cash Flow Period or after
the end of such Excess Cash Flow Period and prior to the prepayment date in
clause (b)(i) (any such transaction made following the fiscal year end but prior
to the making of such prepayment date, an “After Year-End Transaction”), and to
the extent such prepayments, expenditures, Investments, Capital Expenditures or
acquisitions are not funded with the proceeds of Indebtedness constituting
long-term Indebtedness of the Borrower or its Restricted Subsidiaries (other
than revolving indebtedness), any Cure Amount or “Cure Amount” (as defined in
the ABL Facility) (such amount, as may be further reduced by applicable of
clause (x) of the proviso hereto, the “Applicable ECF Proceeds”); provided that
(x) to the extent the voluntary prepayments pursuant to clause (B) would reduce
the Applicable ECF Proceeds to an amount less than $0, such excess voluntary
prepayments may be credited against the Excess Cash Flow Percentage of Excess
Cash Flow dollar-for-dollar for the immediately subsequent Excess Cash Flow
Period, when taken together with the amounts of any other prepayments required
for such Excess Cash Flow Period, (y) if at the time that any such prepayment
would be required, the Borrower is required to offer to repurchase any
Indebtedness outstanding at such time that is secured by a Lien on the
Collateral ranking pari passu with the Lien securing the Term B Loans (such
Indebtedness, “Other Pari Indebtedness”) pursuant to the terms of the
documentation governing such Indebtedness with the Excess Cash Flow, then the
Borrower, at its election, may apply the Applicable ECF Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans and Other Pari Indebtedness at such time) and the remaining
Excess Cash Flow to the prepayment of such Other Pari Indebtedness and
(z) prepayments under this Section 2.05(b) shall only be required if the
Applicable ECF Proceeds are in excess of the Excess Cash Flow Threshold and
solely to the amount of such Applicable ECF Proceeds in excess thereof; provided
that to the extent so elected by the Borrower, following the consummation of any
After Year-End

 

77



--------------------------------------------------------------------------------

Transaction, (1) the First Lien Leverage Ratio shall be recalculated giving Pro
Forma Effect to such After Year-End Transaction as if the transaction was
consummated during the fiscal year of the applicable Excess Cash Flow prepayment
and the Excess Cash Flow Percentage for purposes of making such Excess Cash Flow
prepayment shall be determined by reference to such recalculated First Lien
Leverage Ratio and (2) such After Year-End Transaction shall not be applied to
the calculation of the First Lien Leverage Ratio in connection with the
determination of the Excess Cash Flow Percentage for purposes of any subsequent
Excess Cash Flow prepayment.

(ii)    (A) Subject to Section 2.05(b)(ii)(B), if following the Closing Date
(x) the Borrower or any of its Restricted Subsidiaries makes any Prepayment
Asset Sale, or (y) any Casualty Event occurs, which in the aggregate results in
the realization or receipt by the Borrower or such Restricted Subsidiary of Net
Cash Proceeds, the Borrower shall make a prepayment, in accordance with
Section 2.05(b)(ii)(C), of an aggregate principal amount of Term Loans equal to
the Asset Sale Percentage of such excess Net Cash Proceeds realized or received
(the “Applicable Asset Sale Proceeds”); provided that (1) no such prepayment
shall be required pursuant to this Section 2.05(b)(ii)(A) with respect to such
portion of such Net Cash Proceeds that the Borrower shall have, on or prior to
such date, given written notice to the Administrative Agent of its intent to
utilize in accordance with Section 2.05(b)(ii)(B) and (2) if at the time that
any such prepayment would be required, the Borrower is required to offer to
repurchase any Other Pari Indebtedness, then the Borrower, at its election, may
apply the Applicable Asset Sale Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Pari Indebtedness at such time) and the remaining Net Cash Proceeds so received
to the prepayment of such Other Pari Indebtedness.

(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Prepayment Asset Sale or any Casualty Event, at the option of the
Borrower, the Borrower may reinvest an amount equal to all or any portion of
such Net Cash Proceeds in assets useful for its business and in Permitted
Acquisitions and other similar Investments not prohibited hereunder and capital
expenditures, in each case, within (x) twelve (12) months following receipt of
such Net Cash Proceeds or (y) if the Borrower enters into a legally binding
commitment to reinvest such Net Cash Proceeds in assets useful for its business
within twelve (12) months following receipt thereof, one hundred eighty
(180) days after the twelve (12) month period that follows receipt of such Net
Cash Proceeds; provided that (I) any Net Cash Proceeds may be applied to
replenish cash that was not funded from long-term indebtedness (other than
revolving indebtedness) that had been utilized by the Borrower and its
Restricted Subsidiaries for any reinvestments or other utilization contemplated
in this clause (B) during the six (6) month period prior to the receipt of the
relevant Net Cash Proceeds (or repay revolving indebtedness used to fund such
reinvestment) and (II) if any Net Cash Proceeds are not so reinvested by the
deadline specified in clause (x) or (y) above, as applicable, or if any such Net
Cash Proceeds are no longer intended to be or cannot be so reinvested, any such
Net Cash Proceeds shall be applied, in accordance with Section 2.05(b)(ii)(C),
to the prepayment of the Term Loans as set forth in this Section 2.05.

(C)    On each occasion that the Borrower must make a prepayment of the Term
Loans pursuant to this Section 2.05(b)(ii), the Borrower shall, within five
(5) Business Days after the date of realization or receipt of such Net Cash
Proceeds in the minimum amount specified above (or, in the case of prepayments
required pursuant to Section 2.05(b)(ii)(B), within five (5) Business Days of
the deadline specified in clause (x) or (y) thereof, as applicable, or of the
date the Borrower reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested, as the case may be), make a
prepayment, in accordance with Section 2.05(b)(v) below, of the principal amount
of Term Loans to the extent required by, and subject to the qualifications of,
Section 2.05(b)(ii)(A).

(iii)    If the Borrower or any of its Restricted Subsidiaries incurs or issues
any (A) Refinancing Term Loans, (B) Indebtedness pursuant to Section 7.03(w)
incurred to repay Term Loans or (C) Indebtedness not expressly permitted to be
incurred or issued pursuant to Section 7.03, the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans equal to 100% of all Net
Cash Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds. If the Borrower
obtains any (A) Refinancing Revolving Credit Commitments or (B) Indebtedness
pursuant to Section 7.03(w) incurred to replace Revolving Credit Commitments,
the Borrower shall, concurrently with the receipt thereof, terminate Revolving
Credit Commitments in an equivalent amount pursuant to Section 2.06.

(iv)    [Reserved.]

(v)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) and (ii) of this Section 2.05(b) prior to 1:00 p.m.

 

78



--------------------------------------------------------------------------------

Local Time at least five (5) Business Days on the date of such prepayment. Each
such notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Applicable Percentage of the
prepayment with respect to any Class of Term Loans. Each Appropriate Lender may
reject all or a portion of its Applicable Percentage of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to clause (i) or (ii) of this Section 2.05(b) by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent and the Borrower
no later than 5:00 p.m. Local Time three (3) Business Days after the date of
such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory prepayment of Term Loans to be rejected by
such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans. Any Declined Proceeds shall be retained by
the Borrower (“Retained Declined Proceeds”).

(vi)    Notwithstanding any other provision of this Section 2.05(b), (i) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a
Restricted Subsidiary otherwise giving rise to a prepayment pursuant to
Section 2.05(b)(ii) (a “Restricted Disposition”), the Net Cash Proceeds of any
Casualty Event of a Restricted Subsidiary that is a Foreign Subsidiary (a
“Restricted Casualty Event”), or Excess Cash Flow, in each case would be
prohibited or delayed by applicable local law from being repatriated to the
United States, the realization or receipt of the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be used to
repay Term Loans at the times provided in Section 2.05(b)(i) (after determining
the amount of Excess Cash Flow required to be used to prepay Term Loans,
assuming such amounts are included in the calculation of Excess Cash Flow), or
the Borrower shall not be required to make a prepayment at the time provided in
Section 2.05(b)(ii) (after determining the amount of Net Cash Proceeds are
available from Dispositions), as the case may be, for so long, but only so long,
as the applicable local law will not permit repatriation to the United States
(the Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all commercially reasonable actions available under the applicable
local law to permit such repatriation), and once repatriation of any of such
affected Net Cash Proceeds or Excess Cash Flow is permitted under the applicable
local law, an amount equal to such Net Cash Proceeds or Excess Cash Flow
permitted to be repatriated (net of additional taxes payable or reserved against
as a result thereof) will be promptly (and in any event not later than three
(3) Business Days after such repatriation is permitted) taken into account in
measuring the Borrower’s obligation to repay the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein and (ii) to the extent that the
Borrower has reasonably determined in good faith (as set forth in a written
notice delivered to the Administrative Agent) that repatriation of any or all of
the Net Cash Proceeds of any Restricted Disposition or any Restricted Casualty
Event or Excess Cash Flow could reasonably be expected to have an adverse tax
consequence (taking into account any foreign tax credit or benefit received in
connection with such repatriation) with respect to such Net Cash Proceeds or
Excess Cash Flow, the amount of the Net Cash Proceeds or Excess Cash Flow so
affected shall not be taken into account in measuring the Borrower’s obligation
to repay Term Loans pursuant to this Section 2.05(b); provided that, to the
extent the situations specified in clauses (i) and/or (ii) are in effect for a
period of more than 365 days, the Borrower’s obligations to repay any Term Loans
pursuant to Sections 2.05(b)(i) and 2.05(b)(ii) shall expire and no longer be in
effect after the expiration of such 365-day period.

(vii)    If for any reason the aggregate Revolving Credit Exposure of all
Lenders under any Revolving Credit Facility at any time exceeds the aggregate
Revolving Credit Commitments under such Revolving Credit Facility then in
effect, the Borrower shall promptly prepay or cause to be promptly prepaid
Revolving Credit Loans under such Revolving Credit Facility and/or Cash
Collateralize or Backstop the L/C Obligations under such Revolving Credit
Facility in an aggregate amount equal to such excess; provided that the Borrower
shall not be required to Cash Collateralize or Backstop the L/C Obligations
under such Revolving Credit Facility pursuant to this Section 2.05(b)(vii)
unless after the prepayment in full of the Revolving Credit Loans under such
Revolving Credit Facility the aggregate Revolving Credit Exposures under such
Revolving Credit Facility exceed the aggregate Revolving Credit Commitments
under such Revolving Credit Facility.

(c)    Interest, Funding Losses, Etc. All prepayments under this Section 2.05
shall be accompanied by all accrued interest thereon in the currency in which
such Loan is denominated, together with, in the case of any such prepayment of a
Eurocurrency Rate Loan on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.04.

 

79



--------------------------------------------------------------------------------

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit with the Administrative Agent in the currency in which
such Loan is denominated the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account hereunder until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Such deposit shall constitute cash collateral
for the Eurocurrency Rate Loans to be so prepaid, provided that the Borrower may
at any time direct that such deposit be applied to make the applicable payment
required pursuant to this Section 2.05.

(d)    Discounted Voluntary Prepayments.

(i)    Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrower shall have the
right at any time and from time to time to prepay one or more Classes of Term
Loans to the Lenders at a discount to the par value of such Loans and on a
non-pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.05(d); provided that (A) no proceeds from
Revolving Credit Loans shall be used to consummate any such Discounted Voluntary
Prepayment, (B) any Discounted Voluntary Prepayment shall be offered to all Term
Lenders of such Class on a pro rata basis, and (C) the Borrower shall deliver to
the Administrative Agent, together with each Discounted Prepayment Option
Notice, a certificate of a Responsible Officer of the Borrower (1) stating that
no Event of Default has occurred and is continuing or would result from the
Discounted Voluntary Prepayment, (2) stating that each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.05(d) has been
satisfied and (3) specifying the aggregate principal amount of Term Loans of any
Class offered to be prepaid pursuant to such Discounted Voluntary Prepayment.

(ii)    To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit H hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans of one or more
specified Classes in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Loans as specified below. The Proposed
Discounted Prepayment Amount of any Loans shall not be less than $5,000,000. The
Discounted Prepayment Option Notice shall further specify with respect to the
proposed Discounted Voluntary Prepayment (A) the Proposed Discounted Prepayment
Amount for Loans to be prepaid, (B) a discount range (which may be a single
percentage) selected by the Borrower with respect to such proposed Discounted
Voluntary Prepayment equal to a percentage of par of the principal amount of the
Loans to be prepaid (the “Discount Range”), and (C) the date by which Lenders
are required to indicate their election to participate in such proposed
Discounted Voluntary Prepayment, which shall be at least five (5) Business Days
from and including the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

(iii)    Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. On or
prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit I hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Term Loans to be prepaid held by such Lender with respect to which such Lender
is willing to permit a Discounted Voluntary Prepayment at the Acceptable
Discount (“Offered Loans”). Based on the Acceptable Discounts and principal
amounts of the Term Loans to be prepaid specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Borrower, shall determine the applicable discount for such
Term Loans to be prepaid (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Borrower if the Borrower has
selected a single percentage pursuant to Section 2.05(d)(ii)) for the Discounted
Voluntary Prepayment or (B) otherwise, the highest Acceptable Discount at which
the Borrower can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the Outstanding Amount of Offered Loans commencing with
the Offered Loans with the highest Acceptable Discount); provided, however, that
in the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at

 

80



--------------------------------------------------------------------------------

any Acceptable Discount, the Applicable Discount shall be the lowest Acceptable
Discount specified by the Lenders that is within the Discount Range. The
Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans.
Any Lender with outstanding Term Loans to be prepaid whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.

(iv)    The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans to be prepaid (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is
equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v)    Each Discounted Voluntary Prepayment shall be made within five
(5) Business Days of the Acceptance Date (or such later date as the
Administrative Agent shall reasonably agree, given the time required to
calculate the Applicable Discount and determine the amount and holders of
Qualifying Loans), without premium or penalty (but subject to Section 3.04),
upon irrevocable notice substantially in the form of Exhibit J hereto (each a
“Discounted Voluntary Prepayment Notice”), delivered to the Administrative Agent
no later than 1:00 p.m., Local Time, three (3) Business Days prior to the date
of such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent. Upon receipt of any Discounted Voluntary
Prepayment Notice, the Administrative Agent shall promptly notify each relevant
Lender thereof. If any Discounted Voluntary Prepayment Notice is given, the
amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

(vi)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(d)(ii) above) established
by the Administrative Agent and the Borrower, each acting reasonably.

(vii)    Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

(viii)    Nothing in this Section 2.05(d) shall require the Borrower to
undertake any Discounted Voluntary Prepayment.

(ix)    Notwithstanding anything herein to the contrary, the Administrative
Agent shall be under no obligation to act as manager for any Discounted
Voluntary Prepayment and to the extent the Administrative Agent shall choose not
to act as manager for any Discounted Voluntary Prepayment, each reference in
this Section 2.05(d) to “Administrative Agent” shall be deemed to mean and be a
reference to the Person that has been appointed by the Borrower and has agreed
to act as the manager for such Discounted Voluntary Prepayment.

(e)    Application of Payments. Each prepayment of Term Loans pursuant to this
Section 2.05 and the reduction in the face amount of the Term Loans as a result
of any open market purchase thereof by an Affiliated Lender pursuant to
Section 10.07 shall be, unless otherwise specified by the Borrower, applied to
the installments

 

81



--------------------------------------------------------------------------------

thereof in direct order of maturity. Any voluntary prepayment pursuant to this
Section 2.05 shall be applied between Classes of Term Loans as directed by the
Borrower or, if the Borrower does not so direct any voluntary prepayment to a
specific Class of Term Loans at the time of such prepayment, such prepayment
shall be applied to prepay the Term Loans on a pro rata basis across Classes.
Any mandatory prepayment pursuant to Section 2.05 shall be applied to the Term B
Loans on a pro rata basis in accordance with the terms hereof and, except to the
extent required pursuant to the applicable Incremental Facility Amendment or
Extension Offer with respect to any applicable Class of Incremental Term Loans
or Extended Term Loans, any prepayment of any Term Loans pursuant to this
Section 2.05 may be applied to any Class of Term Loans as directed by the
Borrower, which prepayment may not be directed towards a later maturing Class of
Term Loans without at least a pro rata repayment of any earlier maturity
Class of Term Loans. Each prepayment of any Class of Term Loans shall be paid to
the Lenders of such Class in accordance with their respective Applicable
Percentages subject to clause (v) of Section 2.05(b).

SECTION 2.06    Termination or Reduction of Commitments.

(a)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class; provided that (i) any
such notice shall be received by the Administrative Agent three (3) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$100,000 in excess thereof and (iii) the Borrower shall not terminate or reduce,
(A) the Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Credit Commitments, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of all L/C Obligations
would exceed the Letter of Credit Sublimit or (C) the Swingline Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of all Swingline Loans would exceed the Swingline Sublimit;
provided, further that upon any such partial reduction of the Letter of Credit
Sublimit or the Swingline Sublimit, unless the Borrower, the Administrative
Agent and the relevant L/C Issuer or the Swingline Lender, as the case may be,
otherwise agree, the commitment of each L/C Issuer or the Swingline Lender to
issue Letters of Credit or extend Swingline Loans, as applicable, will be
reduced proportionately by the amount of such reduction. The amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit or
the Swingline Sublimit unless, after giving effect to any reduction of the
Commitments, the Letter of Credit Sublimit or the Swingline Sublimit, as the
case may be, exceeds the amount of the Revolving Credit Facility, in which case
such sublimit shall be automatically reduced by the amount of such excess.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing, which refinancing shall not be consummated or otherwise shall be
delayed.

(b)    Mandatory. The Term B Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Term
Lender’s Term Loans pursuant to Section 2.01(a). The Revolving Credit
Commitments shall terminate on the Maturity Date therefor. The Extended
Revolving Credit Commitments and any Additional Revolving Credit Commitments
shall terminate on the respective maturity dates applicable thereto.

(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Applicable Percentage of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.06). All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.

SECTION 2.07    Repayment of Loans.

(a)    Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the relevant Term Lenders holding Term B Loans in Dollars
(i) on the last Business Day of each March, June, September and December,
commencing with the first such date to occur for the first full fiscal quarter
after the Closing Date, an aggregate amount equal to 0.25% of the initial
aggregate principal amount of all Term B Loans made on the Closing Date and
(ii) on the Maturity Date for the Term B Loans, the aggregate principal amount
of all Term B Loans

 

82



--------------------------------------------------------------------------------

outstanding on such date; provided that payments required by Section 2.07(a)(i)
above shall be reduced as a result of the application of prepayments in
accordance with Section 2.05. In the event any Incremental Term Loans or
Extended Term Loans are made, such Incremental Term Loans or Extended Term
Loans, as applicable, shall be repaid by the Borrower in the amounts and on the
dates set forth in the definitive documentation with respect thereto and on the
applicable Maturity Date thereof.

(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for each Revolving Credit Facility the principal amount of each of its Revolving
Credit Loans outstanding on such date under such Revolving Credit Facility.

(c)    Swingline Loans. The Borrower shall repay the aggregate principal amount
of all of its Swingline Loans outstanding on the earlier of the Maturity Date
for the Revolving Credit Facility and ten (10) Business Days after the date of
such borrowing.

SECTION 2.08    Interest.

(a)    Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate, (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swingline Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b)    The Borrower shall pay interest on past due amounts under this Agreement
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws. Accrued and unpaid interest
on past due amounts (including interest on past due interest) shall be due and
payable upon demand to the fullest extent permitted by and subject to applicable
Laws, including in relation to any required additional agreements.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

SECTION 2.09    Fees. In addition to certain fees described in Sections 2.03(g)
and (h):

(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender under the Revolving Credit Facility
in accordance with its Applicable Percentage, a commitment fee (the “Commitment
Fee”) in Dollars equal to (i) 0.50% per annum, to the extent the First Lien
Leverage Ratio is greater than 4.50:1.00 as of the last day of the most recent
Test Period or (ii) 0.375% per annum, to the extent the First Lien Leverage
Ratio is less than or equal to 4.50:1.00 as of the last day of the most recent
Test Period (in each case of clauses (i) and (ii), with the First Lien Leverage
Ratio determined as of the date of the delivery of the Compliance Certificate
for such relevant Test Period) on the average daily amount by which the
Revolving Credit Commitment of such Revolving Credit Lender under the Revolving
Credit Facility exceeds the Revolving Credit Exposure of such Lender under the
Revolving Credit Facility (it being understood and agreed that the Outstanding
Amount of all Swingline Loans shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the Commitment Fee). The
Commitment Fee for the Revolving Credit Facility shall accrue at all times from
the Closing Date until the Maturity Date for the Revolving Credit Facility,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur for the first full fiscal quarter after the Closing
Date, and on the Maturity Date for the Revolving Credit Facility. The Commitment
Fee shall be calculated quarterly in arrears.

 

83



--------------------------------------------------------------------------------

(b)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10    Computation of Interest and Fees. All computations of interest
for Base Rate Loans shall be made on the basis of a year of three hundred
sixty-five (365) days or three hundred sixty-six (366) days, as the case may be,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on such Loan, or any portion thereof, for the day on
which such Loan or such portion is paid; provided that any such Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error. For the purposes of the Interest Act (Canada)
and disclosure thereunder, whenever any interest or any fee to be paid hereunder
or in connection herewith is to be calculated on the basis of a 360-day or
365-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360 or 365, as applicable. The rates of interest under this Agreement are
nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.

SECTION 2.11    Evidence of Indebtedness.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by one or more entries in
the Register. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Loan Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
Register, the Register shall be conclusive in the absence of demonstrable error.
Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender or its registered assigns, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
Register and the accounts and records of any Lender in respect of such matters,
the Register shall be conclusive in the absence of demonstrable error.

SECTION 2.12    Payments Generally.

(a)    All payments by the Borrower of principal, interest, fees and other
Obligations shall be made (i) with respect to the Term B Loans and Swingline
Loans, in Dollars, and (ii) with respect to the Revolving Credit Commitments and
Letters of Credit, in the applicable Approved Currency in which such Obligations
are denominated, without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office and in immediately available funds not
later than 2:00 p.m., Local Time, on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Applicable Lending
Office. All payments received by the Administrative Agent after 2:00 p.m., Local
Time, shall (in the sole discretion of the Administrative Agent) be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Other than as specified herein, all payments under
each Loan Document of principal or interest in respect of any Loan (or of any
breakage indemnity in respect of any Loan) shall be made in Dollars.

 

84



--------------------------------------------------------------------------------

(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment on such date in
accordance with Section 2.02 and may (but shall not be so required to), in
reliance thereon, make available a corresponding amount to the Person entitled
thereto. If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then

(i)    if the Borrower failed to make such payment, then each of the applicable
Lenders severally agree to pay to the Administrative Agent forthwith on demand
the portion of such assumed payment that was made available to such Lenders in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lenders to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Overnight Rate plus,
to the extent reasonably requested in writing by the Administrative Agent, any
administrative, processing or similar fees to the extent customarily charged by
such Administrative Agent to generally similarly situated borrowers (but not
necessarily all such borrowers) in connection with the foregoing; it being
understood that nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder; and

(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at the Overnight Rate, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing plus, to the extent reasonably requested in writing by the
Administrative Agent, any administrative, processing or similar fees to the
extent customarily charged by such Administrative Agent to generally similarly
situated borrowers (but not necessarily all such borrowers) in connection with
the foregoing. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at the interest rate applicable to such Loan. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
demonstrable error.

(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make its payment under Section 9.07
are several and not joint. The failure of any Lender to make any Loan or to fund
any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation or to make its payment under Section 9.07.

 

85



--------------------------------------------------------------------------------

(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Loan Obligations of the Loan Parties under or in respect of the Loan Documents
under circumstances for which the Loan Documents do not specify the manner in
which such funds are to be applied, the Administrative Agent may, but shall not
be obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Applicable Percentage of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Loan Obligations then owing
to such Lender.

SECTION 2.13    Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
its participations in L/C Obligations and Swingline Loans, any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations and Swingline Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that (x) if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (y) the provisions of this Section 2.13 shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Obligations and Swingline Loans to any
assignee or participant or the application of Cash Collateral pursuant to, and
in accordance with, the terms of this Agreement. The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of demonstrable
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Loan Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Loan Obligations purchased.

SECTION 2.14    Incremental Credit Extensions.

(a)    At any time and from time to time, subject to the terms and conditions
set forth herein, the Loan Parties may, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request to increase the amount of Term B Loans of any Class or add one
or more additional tranches of term loans (any such Term B Loans or additional
tranche of term loans, the “Incremental Term Loans”) and/or one or more
increases in the Revolving Credit Commitments under the Revolving Credit
Facility (a “Revolving Credit Commitment Increase”) and/or the establishment of
one or more new revolving credit commitments (an “Additional Revolving Credit
Commitment” and, together with any Revolving Credit Commitment Increases, the
“Incremental Revolving Credit Commitments”; together with the Incremental Term
Loans, the “Incremental Facilities”). Notwithstanding anything to contrary
herein, the aggregate Dollar Equivalent amount of all Incremental

 

86



--------------------------------------------------------------------------------

Facilities (other than Refinancing Term Loans and Refinancing Revolving Credit
Commitments) (determined at the time of incurrence), together with the aggregate
principal amount of all Incremental Equivalent Debt and Indebtedness incurred in
reliance on Section 7.03(r)(ii)(A), shall not exceed the Incremental Cap. Each
Incremental Facility shall be in an integral multiple of $1,000,000 and be in an
aggregate principal amount that is not less than $10,000,000 in case of
Incremental Term Loans or $5,000,000 in case of Incremental Revolving Credit
Commitments, provided that such amount may be less than the applicable minimum
amount if such amount represents all the remaining availability hereunder as set
forth above. Each Incremental Facility shall have the same guarantees as, and to
the extent secured, shall be secured only by (and on an equal or junior priority
basis with) the Collateral securing, all of the other Loan Obligations under
this Agreement (provided that, in the case of any Incremental Facility that is
funded into Escrow, such Incremental Facility may be secured by the applicable
funds and related assets held in Escrow (and the proceeds thereof) until such
Incremental Facility is released from Escrow) and shall be subject to an
Acceptable Intercreditor Agreement.

(b)    Any Incremental Term Loans (i) for purposes of prepayments, shall be
treated substantially the same as (and in any event no more favorably than) the
Term B Loans, (ii) shall have interest rate margins and (subject to clauses
(iii) and (iv)) amortization schedules as determined by the Borrower and the
lenders thereunder (provided that, except in the case of Refinancing Term Loans,
if such Incremental Term Loans are Qualifying Term Loans incurred in reliance on
clause (c) of the Incremental Cap, the All-In-Rate applicable thereto will not
be more than 0.50% per annum higher than the All-In-Rate in respect of the Term
B Loans unless the Applicable Rate (and/or, as provided in the proviso below,
the Base Rate floor or Eurocurrency Rate floor) with respect to the Term B Loans
is adjusted to be equal to the All-In-Rate applicable to such Indebtedness,
minus 0.50% per annum (it being agreed that, (x) the relative rate differentials
in any pricing grid specified in the Applicable Rate shall continue to be
maintained and (y) to the extent the Incremental Term Loans include a pricing
grid, the Applicable Rate for the Term B Loans may be amended to include a
pricing grid to maintain the greater of (I) the 0.50% per annum differential and
(II) the Applicable Rate of such Term B Loans immediately prior to giving effect
to such Incremental Term Loans), provided that, unless otherwise agreed by the
Borrower in its sole discretion, any increase in All-In-Rate to any Term B Loan
due to the application or imposition of a Base Rate floor or Eurocurrency Rate
floor on any such Indebtedness shall be effected solely through an increase in
(or implementation of, as applicable) any Base Rate floor or Eurocurrency Rate
floor applicable to such Term B Loan (this proviso to this clause (b)(ii), the
“MFN Provision”)), (iii) any Incremental Term Loan (other than Inside Maturity
Loans) shall not have a final maturity date earlier than the Maturity Date
applicable to the Term B Loans), (iv) any Incremental Term Loan (other than
Inside Maturity Loans) shall not have a Weighted Average Life to Maturity that
is shorter than the Weighted Average Life to Maturity of the Term B Loans) and
(v) shall be, taken as a whole, no more favorable to the lenders providing such
Incremental Facility, in their capacity as such (as reasonably determined by the
Borrower) (excluding (x) pricing, rate floors, original issue discounts or call
protection, premiums and optional prepayment or redemption terms and (y) (I)
covenants or other provisions applicable only to periods after the latest
maturity date of the applicable Facility or (II) any more restrictive covenant,
to the extent that (A) if such more restrictive covenant is added for the
benefit of any Incremental Facility consisting of term loans other than
Customary Term A Loans, such covenant (except to the extent only applicable
after the maturity date of the Term B Loans) is also added for the benefit of
all of the Facilities or (B) if such more restrictive covenant is added for the
benefit of any Incremental Facility consisting of a revolving facility or
Customary Term A Loans, such covenant (except to the extent only applicable
after the maturity date of the Revolving Credit Facility) is also added for the
benefit of the Revolving Credit Facility; it being understood and agreed that in
each such case of clauses (A) and (B), no consent of any Agent and/or any Lender
shall be required in connection with adding such covenant).

(c)    Any Revolving Credit Commitment Increase shall (i) have the same maturity
date as the Revolving Credit Commitments under such Revolving Credit Facility
that is being increased, (ii) require no scheduled amortization or mandatory
commitment reduction prior to the final maturity of the Revolving Credit
Commitments and (iii) be on the same terms and pursuant to the same
documentation applicable to the Revolving Credit Commitments under such
Revolving Credit Facility that is being increased (it being understood that, if
required to consummate a Revolving Credit Commitment Increase, the pricing,
interest margin, rate floors and commitment fees shall be increased so long as
such increases apply to the entire Revolving Credit Facility (provided that
additional upfront or similar fees may be payable to the Lenders participating
in the Revolving Credit Commitment Increase without any requirement to pay such
amounts to Lenders holding existing Revolving Credit Commitments)). Any
Additional Revolving Credit Commitments (i) shall have interest rate margins
and, subject to clause (ii), have amortization schedules as determined by the
Borrower and the lenders thereunder but shall not require scheduled

 

87



--------------------------------------------------------------------------------

amortization or mandatory commitment reductions prior to the Maturity Date of
the Revolving Credit Facility, (ii) other than Inside Maturity Loans, mature no
earlier than, and will require no mandatory commitment reduction prior to, the
Maturity Date applicable to the Revolving Credit Commitments, (iii) which are
Refinancing Revolving Credit Commitments shall not have a final maturity date
earlier than the Maturity Date applicable to the Revolving Credit Commitments
being refinanced thereby and (iv) shall have the same terms as the Revolving
Credit Commitments or such terms as are reasonably satisfactory to the
Administrative Agent, it being understood that no consent shall be required from
the Administrative Agent for terms and conditions that are more restrictive than
the existing Revolving Credit Commitments to the extent that they apply to
periods after the Maturity Date applicable to the Revolving Credit Commitments
or are otherwise added for the benefit of the Revolving Credit Lenders hereunder
(which shall not require the consent of any Revolving Credit Lender or any
Agent); provided that to the extent any covenant that is more restrictive than
the Financial Covenant is added for the benefit of any Additional Revolving
Commitments, such covenant (except to the extent only applicable after the
maturity date of each Revolving Credit Facility) is also added for the benefit
of each Revolving Credit Facility; it being understood and agreed that in each
such case, no consent of any Agent and/or any Lender shall be required in
connection with adding such covenant); provided that notwithstanding anything to
the contrary in this Section 2.14(c), (1) the borrowing and repayment (except
for (A) payments of interest and fees at different rates on Additional Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
maturity date of the applicable Revolving Credit Commitments and (C) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (3) below)) of Revolving Credit Loans with respect to
Additional Revolving Credit Commitments shall be made on a no less than pro rata
basis (with respect to borrowings) and a no greater than pro rata basis (with
respect to repayments) with all other Revolving Credit Commitments, (2) all
Letters of Credit may be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments, (3) the permanent repayment of commitments with respect to, and
termination of, Additional Revolving Credit Commitments prior to the Maturity
Date applicable to the Revolving Credit Commitments at the time of incurrence of
such Additional Revolving Credit Commitments shall be made on a pro rata basis
with all other Revolving Credit Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any Class of
Revolving Credit Commitments on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class and (4) assignments
and participations of Additional Revolving Credit Commitments (and Revolving
Credit Loans made thereunder) shall be governed by the same or equivalent
assignment and participation provisions applicable to the Revolving Credit
Commitments and Revolving Credit Loans.

(d)    [Reserved].

(e)    Each notice from the applicable Loan Party pursuant to this Section 2.14
shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans and/or Incremental Revolving Credit Commitments. Any
additional bank, financial institution, existing Lender or other Person that
elects to extend Incremental Term Loans or Incremental Revolving Credit
Commitments shall be reasonably satisfactory to the Borrower and the
Administrative Agent (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower and such Additional Lender, and,
in the case of any Incremental Revolving Credit Commitments, each L/C Issuer and
Swingline Lender. For the avoidance of doubt, no L/C Issuer is required to act
as such for any Additional Revolving Credit Commitments unless they so consent.
No Incremental Facility Amendment shall require the consent of any Lenders other
than the Additional Lenders with respect to such Incremental Facility Amendment.
No Lender shall be obligated to provide any Incremental Term Loans or
Incremental Revolving Credit Commitments, unless it so agrees. Commitments in
respect of any Incremental Term Loans or Incremental Revolving Credit
Commitments may become Commitments under this Agreement. An Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.14. The
effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Additional Lenders, be subject to the satisfaction on the date
thereof (each, an “Incremental Facility Closing Date”) of each of the conditions
set forth in Section 4.02 (it being understood that (i) all references to “the
date of such Credit Extension” in Section 4.02 shall be deemed to refer to the
Incremental Facility Closing Date and (ii) if the proceeds of such Incremental
Facility are to be used, in whole or in part, to (x) finance a Permitted
Acquisition or other Investment, such incurrence shall be subject to the LCT
Provisions or (y) for any other purpose, no Event of Default shall exist on the
Incremental Facility Closing Date). The proceeds of any Incremental Term Loans
will be used for

 

88



--------------------------------------------------------------------------------

general corporate purposes and any other use not prohibited hereunder. Upon each
increase in the Revolving Credit Commitments under any Revolving Credit Facility
pursuant to this Section 2.14 that is in the form of a Revolving Credit
Commitment Increase, each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Incremental Revolving Credit
Commitment (each, an “Incremental Revolving Increase Lender”) in respect of such
Revolving Credit Commitment Increase, and each such Incremental Revolving
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Revolving
Credit Lender (including each such Incremental Revolving Increase Lender) will
equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders represented by such Revolving Credit Lender’s Revolving
Credit Commitment after giving effect to such Revolving Credit Commitment
Increase. Additionally, if any Revolving Credit Loans are outstanding under a
Revolving Credit Facility at the time any Revolving Credit Commitment Increase
is implemented under such Revolving Credit Facility, the Revolving Credit
Lenders immediately after effectiveness of such Revolving Credit Commitment
Increase shall purchase and assign at par such amounts of the Revolving Credit
Loans outstanding under such Revolving Credit Facility at such time as the
Administrative Agent may require such that each Revolving Credit Lender holds
its Applicable Percentage of all Revolving Credit Loans outstanding under such
Revolving Credit Facility immediately after giving effect to all such
assignments. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this Section 2.14.

SECTION 2.15    Extensions of Term Loans and Revolving Credit Commitments.

(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any Class of Term Loans or any Class of Revolving
Credit Commitments, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving Credit
Commitments of the applicable Class) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Term Loans and/or Revolving
Credit Commitments of the applicable Class and otherwise modify the terms of
such Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings), modifying the amortization
schedule in respect of such Lender’s Term Loans and/or modifying any prepayment
premium or call protection in respect of such Lender’s Term Loans) (each, an
“Extension,” and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a separate Class of Term Loans from the Class of Term Loans from which they were
converted, and any Extended Revolving Credit Commitments (as defined below)
shall constitute a separate Class of Revolving Credit Commitments from the
Class of Revolving Credit Commitments from which they were converted, it being
understood that an Extension may be in the form of an increase in the amount of
any outstanding Class of Term Loans or Revolving Credit Commitments otherwise
satisfying the criteria set forth below), so long as the following terms are
satisfied:

(i)    except as to interest rates, fees and final and extended maturity (which
shall be determined by the Borrower and set forth in the relevant Extension
Offer), the Revolving Credit Commitment of any Revolving Credit Lender that
agrees to an extension with respect to such Revolving Credit Commitment extended
pursuant to an Extension (an “Extended Revolving Credit Commitment”), and the
related outstandings, shall be a Revolving Credit Commitment (or related
outstandings, as the case may be) with the same terms as the original Class of
Revolving Credit Commitments (and related outstandings); provided that at no
time shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than three different maturity dates;

(ii)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender that agrees to an extension with respect to such
Term Loans extended pursuant to any Extension (“Extended Term Loans”) shall have
the same terms as the Class of Term Loans subject to such Extension Offer;

 

89



--------------------------------------------------------------------------------

(iii)    the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby, and the maturity of any Extended Term Loans shall not be
shorter than the maturity of the Term Loans extended thereby;

(iv)    any Extended Term Loans may participate (x) on a pro rata basis, greater
than pro rata or a less than pro rata basis in any voluntary repayments or
prepayments hereunder and (y) on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any mandatory repayments or
prepayments hereunder, in each case as specified in the respective Extension
Offer;

(v)    if the aggregate principal amount of the Class of Term Loans (calculated
on the face amount thereof) or Revolving Credit Commitments, as the case may be,
in respect of which Term Lenders or Revolving Credit Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments of such
Class, as the case may be, offered to be extended by the Borrower pursuant to
such Extension Offer, then the Term Loans or Revolving Credit Commitments of
such Class, as the case may be, of such Term Lenders or Revolving Credit
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Credit Lenders, as
the case may be, have accepted such Extension Offer;

(vi)    all documentation in respect of such Extension shall be consistent with
the foregoing; and

(vii)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower and no Lender shall be obligated to extend its Term Loans
or Revolving Credit Commitments unless it so agrees.

(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.15, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans or Revolving Credit Commitments (as applicable) of any or all applicable
Classes be tendered. The Administrative Agent and the Lenders hereby consent to
the transactions contemplated by this Section 2.15 (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Term Loans and/or Extended Revolving Credit Commitments on the such terms as may
be set forth in the relevant Extension Offer) and hereby waive the requirements
of any provision of this Agreement (including, without limitation,
Sections 2.05, 2.12 and 2.13) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.15.

(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of any Class of Revolving Credit Commitments, the consent of the relevant L/C
Issuer (if such L/C Issuer is being requested to issue letters of credit with
respect to the Class of Extended Revolving Credit Commitments). All Extended
Term Loans, Extended Revolving Credit Commitments and all obligations in respect
thereof shall be Loan Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Loan Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize and direct the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
Classes in respect of Revolving Credit Commitments or Term Loans so extended and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Classes, in each case on terms consistent with this
Section 2.15 (and to the extent any such amendment is consistent with the terms
of this Section 2.15 (as reasonably determined by the Borrower), the
Administrative Agent shall be deemed to have consented to such amendment, and no
such consent of the Administrative Agent shall be necessary to have such
amendment become effective).

 

90



--------------------------------------------------------------------------------

(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.15; provided
that, failure to give such notice shall in no way affect the effectiveness of
any amendment entered into to effectuate such Extension in accordance with this
Section 2.15.

SECTION 2.16    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    the Commitment Fee shall cease to accrue on any of the Revolving Credit
Commitments of such Defaulting Lender pursuant to Section 2.09(a);

(b)    the Commitment, Outstanding Amount of Term Loans and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders, the Required Lenders or the Required Revolving Credit Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.01); provided that any
waiver, amendment or modification of a type described in clause (a), (b) or
(c) of the first proviso in Section 10.01 that would apply to the Commitments or
Loan Obligations owing to such Defaulting Lender shall require the consent of
such Defaulting Lender with respect to the effectiveness of such waiver,
amendment or modification with respect to the Commitments or Loan Obligations
owing to such Defaulting Lender;

(c)    if any L/C Exposure or Swingline Loans exists at the time a Lender under
the Revolving Credit Facility becomes a Defaulting Lender then:

(i)    all or any part of the L/C Exposure and Revolving Credit Exposure in
respect of Swingline Loans of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s L/C Exposure and
Revolving Credit Exposure in respect of Swingline Loans does not exceed the
total of all non-Defaulting Lenders’ relevant Commitments;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent, (A) Cash Collateralize or Backstop
for the benefit of the L/C Issuer only the Borrower’s obligations corresponding
to such Defaulting Lender’s L/C Exposure and (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.03(f) for so long as such L/C Exposure is outstanding and
(B) repay the Swingline Loans in an amount of such Defaulting Lender’s Revolving
Credit Exposure in respect of Swingline Loans;

(iii)    if the Borrower Cash Collateralizes or Backstops any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.03(h) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is Cash Collateralized or
Backstopped;

(iv)    if the L/C Exposures of the non-Defaulting Lenders are increased
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.09(a) and 2.03(h) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages;

 

91



--------------------------------------------------------------------------------

(v)    if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor Cash Collateralized or Backstopped pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the L/C Issuer
or any other Lender hereunder, all letter of credit fees payable under
Section 2.03(h) with respect to such portion of such Defaulting Lender’s L/C
Exposure shall be payable to the L/C Issuer until and to the extent that such
L/C Exposure is reallocated and/or Cash Collateralized or Backstopped; and

(vi)    subject to Section 10.23, no reallocation pursuant to this Section 2.16
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(d)    so long as such Lender is a Defaulting Lender under the Revolving Credit
Facility, (A) the relevant L/C Issuer shall not be required to issue, amend or
increase any Letter of Credit, unless it has received assurances satisfactory to
it that non-Defaulting Lenders will cover the related exposure and/or Cash
Collateral will be provided by the Borrower in accordance with Section 2.16(c),
and participating interests in any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.16(c)(i) (and such Defaulting Lender shall not participate therein)
and (B) such Lender is a Defaulting Lender under the Revolving Credit Facility,
the Swingline Lender shall not be required to fund any Swingline Loans unless it
has received assurances satisfactory to it that non-Defaulting Lenders will
cover the related exposure, and participating interests in any newly issued
Swingline Loans shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.16(c)(i) (and such Defaulting Lender shall not
participate therein).

(e)    In the event that the Administrative Agent, the Borrower and the relevant
L/C Issuer each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the relevant L/C
Exposures shall be readjusted to reflect the inclusion of such Lender’s
Revolving Credit Commitment and on such date such Lender shall purchase at par
such of the Revolving Credit Loans of the other Revolving Credit Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Credit Loans in accordance with its Applicable
Percentage.

SECTION 2.17    Permitted Exchanges.

(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Exchange Offer”) made from
time to time by the Borrower to all Lenders (other than, with respect to any
Permitted Exchange Offer that constitutes an offering of securities, any Lender
that, if requested by the Borrower, is unable to certify that it is (i) a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act), (ii) an institutional “accredited investor” (as defined in Rule 501 under
the Securities Act) or (iii) not a “U.S. person” (as defined in Rule 902 under
the Securities Act)) with outstanding Term Loans of a particular Class, the
Borrower may from time to time consummate one or more exchanges of such Term
Loans for Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or term loans) or Qualified Equity Interests
(such Indebtedness or Qualified Equity Interests, “Permitted Exchange
Securities” and each such exchange, a “Permitted Exchange”), so long as the
following conditions are satisfied:

(i)    each such Permitted Exchange Offer shall be made on a pro rata basis to
the Term Lenders (other than, (x) with respect to any Permitted Exchange Offer
that constitutes an offering of securities, any Lender that, if requested by the
Borrower, is unable to certify that it is (i) a “qualified institutional buyer”
(as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or
(iii) not a “U.S. person” (as defined in Rule 902 under the Securities Act) or
(y) any Lender that, if requested by the Borrower, is unable to certify that it
can receive the type of Permitted Exchange Securities being offered in
connection with such Permitted Exchange) of each applicable Class based on their
respective aggregate principal amounts of outstanding Term Loans under each such
Class;

(ii)    the aggregate principal amount (calculated on the face amount thereof)
of such Permitted Exchange Securities shall not exceed the aggregate principal
amount (calculated on the face amount thereof) of Term Loans so refinanced,
except by an amount equal to any fees, expenses, commissions, underwriting
discounts and premiums payable in connection with such Permitted Exchange;

 

92



--------------------------------------------------------------------------------

(iii)    the stated final maturity of such Permitted Exchange Securities is not
earlier than the latest Maturity Date for the Class or Classes of Term Loans
being exchanged, and such stated final maturity is not subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such latest maturity date (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Permitted
Exchange Securities upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition shall not be deemed to
constitute a change in the stated final maturity thereof);

(iv)    such Permitted Exchange Securities are not required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition) prior to the latest Maturity
Date for the Class or Classes of Term Loans being exchanged, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted
Exchange Securities shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;

(v)    no Restricted Subsidiary is a borrower or guarantor with respect to such
Indebtedness unless such Restricted Subsidiary is or substantially concurrently
becomes a Loan Party;

(vi)    if such Permitted Exchange Securities are secured, such Permitted
Exchange Securities are secured on a pari passu basis or junior priority basis
to the Obligations and (A) such Permitted Exchange Securities are not secured by
any assets not securing the Obligations unless such assets substantially
concurrently secure the Obligations and (B) the beneficiaries thereof (or an
agent or trustee on their behalf) shall have become party to an Acceptable
Intercreditor Agreement with the Collateral Agent;

(vii)    the terms and conditions of such Permitted Exchange Securities
(excluding pricing and optional prepayment or redemption terms or covenants or
other provisions applicable only to periods after the Maturity Date of the
Class or Classes of Term Loans being exchanged) reflect market terms and
conditions at the time of incurrence or issuance (as reasonably determined by
the Borrower); provided that if such Permitted Exchange Securities contain any
financial maintenance covenants, such covenants shall not be more restrictive
than (or in addition to) those contained in this Agreement (unless such
covenants are also added for the benefit of the Lenders under this Agreement,
which amendment to add such covenants to this Agreement shall not require the
consent of any Lender or Agent hereunder);

(viii)    all Term Loans exchanged under each applicable Class by the Borrower
pursuant to any Permitted Exchange shall automatically be canceled and retired
by the Borrower on date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Assumption, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Exchange to the Borrower for immediate
cancellation), and accrued and unpaid interest on such Term Loans shall be paid
to the exchanging Lenders on the date of consummation of such Permitted
Exchange, or, if agreed to by the Borrower and the Administrative Agent, the
next scheduled Interest Payment Date with respect to such Term Loans (with such
interest accruing until the date of consummation of such Permitted Exchange);

(ix)    if the aggregate principal amount of all Term Loans (calculated on the
face amount thereof) of a given Class tendered by Lenders in respect of the
relevant Permitted Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or, if
such Permitted Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Exchange Offer (with no Lender being permitted
to tender a principal amount of Term Loans which exceeds the principal amount
thereof actually held by it) shall exceed the maximum aggregate

 

93



--------------------------------------------------------------------------------

principal amount of Term Loans of all relevant Classes offered to be exchanged
by the Borrower pursuant to such Permitted Exchange Offer, then the Borrower
shall exchange Term Loans across all Classes subject to such Permitted Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered;

(x)    all documentation in respect of such Permitted Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the
Administrative Agent; and

(xi)    any applicable Minimum Tender Condition or Maximum Tender Condition, as
the case may be, shall be satisfied or waived by the Borrower.

Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Exchange Offer.

(b)    With respect to all Permitted Exchanges effected by the Borrower pursuant
to this Section 2.17, such Permitted Exchange Offer shall be made for not less
than $25,000,000 in aggregate principal amount of Term Loans, provided that
subject to the foregoing the Borrower may at its election specify (A) as a
condition (a “Minimum Tender Condition”) to consummating any such Permitted
Exchange that a minimum amount (to be determined and specified in the relevant
Permitted Exchange Offer in the Borrower’s discretion) of Term Loans of any or
all applicable Classes be tendered and/or (B) as a condition (a “Maximum Tender
Condition”) to consummating any such Permitted Exchange that no more than a
maximum amount (to be determined and specified in the relevant Permitted
Exchange Offer in the Borrower’s discretion) of Term Loans of any or all
applicable Classes will be accepted for exchange. The Administrative Agent and
the Lenders hereby acknowledge and agree that the provisions of Sections 2.05,
2.06 and 2.13 do not apply to the Permitted Exchange and the other transactions
contemplated by this Section 2.17 and hereby agree not to assert any Default or
Event of Default in connection with the implementation of any such Permitted
Exchange or any other transaction contemplated by this Section 2.17.

(c)    In connection with each Permitted Exchange, (i) the Borrower shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof; provided that, failure to give such notice shall in no way
affect the effectiveness of any Permitted Exchange consummated in accordance
with this Section 2.17 and (ii) the Borrower, in consultation with the
Administrative Agent, acting reasonably, shall establish such procedures as may
be necessary or advisable to accomplish the purposes of this Section 2.17;
provided that the terms of any Permitted Exchange Offer shall provide that the
date by which the relevant Lenders are required to indicate their election to
participate in such Permitted Exchange shall be not less than five (5) Business
Days following the date on which the Permitted Exchange Offer is made. The
Borrower shall provide the final results of such Permitted Exchange to the
Administrative Agent no later than three (3) Business Days prior to the proposed
date of effectiveness for such Permitted Exchange (or such shorter period agreed
to by the Administrative Agent in its sole discretion) and the Administrative
Agent shall be entitled to conclusively rely on such results.

(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Exchange, it being understood and agreed that (i) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Exchange and (ii) each Lender shall be solely responsible for its compliance
with any applicable “insider trading” laws and regulations to which such Lender
may be subject under the Exchange Act.

 

94



--------------------------------------------------------------------------------

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01    Taxes.

(a)    Except as provided in this Section 3.01, any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable Laws (as determined in the good faith discretion of the applicable
withholding agent). If any applicable withholding agent shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document, (i) if such Taxes are Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section 3.01), the applicable Lender or Agent (or, in the
case of payments made to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such withholding or deductions, (iii) the applicable withholding agent
shall pay or remit the full amount deducted to the relevant Governmental
Authority in accordance with applicable Laws, and (iv) as soon as practicable
after the date of any such payment by any Loan Party, such Loan Party (or the
Borrower) shall furnish to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing payment
thereof, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.

(b)    In addition, and without duplication of any obligation set forth in
Section 3.01(a), the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Laws, or at the option of the
Administrative Agent reimburse it for the payment of, any Other Taxes.

(c)    Without duplication of any amounts paid pursuant to Section 3.01(a) or
Section 3.01(b), the Borrower shall jointly and severally indemnify each Agent
and each Lender within ten (10) days of receipt of a written demand thereof for
(i) the full amount of Indemnified Taxes (including any Indemnified Taxes
imposed or asserted by any jurisdiction in respect of amounts payable under this
Section 3.01) payable or paid by such Agent and such Lender and (ii) any
reasonable expenses arising therefrom or with respect thereto, in each case
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or Agent
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or Agent, shall be conclusive absent
manifest error.

(d)    If any party determines, in its reasonable and good faith discretion,
that it has received a refund in respect of any Indemnified Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to this Section 3.01, it shall promptly remit an amount equal to such
refund as soon as practicable after it is determined that such refund pertains
to Indemnified Taxes (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Parties under this Section 3.01 with
respect to the Indemnified Taxes giving rise to such refund) to the Borrower,
net of all reasonable out-of-pocket expenses (including any Taxes) of the Lender
or Agent, as the case may be and without interest (other than any interest paid
by the relevant taxing authority with respect to such refund); provided that the
Borrower, upon the request of the Lender or Agent, as the case may be, shall
promptly return an amount equal to such refund (plus any applicable interest,
additions to tax or penalties) to such party in the event such party is required
to repay such refund to the relevant Governmental Authority. Such Lender or
Agent, as the case may be, shall, at the Borrower’s request, provide the
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or Agent may delete any information therein
that such Lender or Agent deems confidential). Notwithstanding anything to the
contrary in this Section 3.01(d), in no event will any Lender or Agent be
required to pay any amount to any Loan Party pursuant to this Section 3.01(d)
the payment of which would place such Lender or Agent in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification or additional amounts and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. Nothing herein
contained shall interfere with the right of a Lender or Agent to arrange its Tax
affairs in whatever manner it thinks fit nor oblige any Lender or Agent to claim
any refund or to make available its Tax returns or disclose any information
relating to its Tax affairs (or any other information that it

 

95



--------------------------------------------------------------------------------

deems confidential) or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.

(e)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or (c) with respect to Taxes or Section 3.03
with respect to increased costs, in each cash with respect to such Lender it
will, if requested by the Borrower, use commercially reasonable efforts (subject
to legal and regulatory restrictions), at the Borrower’s expense, to designate
another Applicable Lending Office for any Loan or Letter of Credit affected by
such event if doing so would reduce or eliminate amounts payable under
Section 3.01(a) or (c) or Section 3.03; provided that such efforts are made on
terms that, in the judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, and provided, further that nothing
in this Section 3.01(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.01(a) or (c).

(f)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any properly completed and executed documentation
prescribed by applicable Laws, or reasonably requested by the Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under any Loan Document. Each such Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any documentation specifically referenced below)
expired, obsolete or inaccurate in any respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify the Borrower and the Administrative Agent
in writing of its legal ineligibility to do so.

Without limiting the generality of the foregoing:

(i)    Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding;

(ii)    Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by applicable Laws or
upon the reasonable request of the Borrower or the Administrative Agent), two
properly completed and duly signed original copies of whichever of the following
is applicable:

(A)    Internal Revenue Service Forms W-8BEN or Form W-8BEN-E, as applicable (or
any successor forms), claiming eligibility for benefits of (i.e., reduction of
or exemption from Tax) an income tax treaty to which the United States is a
party,

(B)    Internal Revenue Service Forms W-8ECI (or any successor forms),

(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) or the Code, (x) a certificate, in
substantially the form of Exhibit K (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
interest payments under any Loan Documents are effectively connected with such
Lender’s conduct of a U.S. trade or business, and (y) Internal Revenue Service
Forms W-8BEN or Forms W-8BEN-E, as applicable (or any successor forms),

 

96



--------------------------------------------------------------------------------

(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by an Internal Revenue Service Form W-8ECI, W-8BEN, W-8BEN-E, a
United States Tax Compliance Certificate, Internal Revenue Service Form W-9,
Form W-8IMY (or other successor forms) or any other required information from
each beneficial owner, as applicable (provided that, if the Lender is a
partnership and one or more direct or indirect partners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such direct or indirect partner(s)), or

(E)    any other form prescribed by applicable U.S. federal income tax laws
(including the Treasury regulations) as a basis for claiming a complete
exemption from, or a reduction in, U.S. federal withholding tax on any payments
to such Lender under the Loan Documents, together with such supplemental
documentation as may be prescribed by applicable laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

(iii)    If a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by applicable Laws and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
FATCA obligations, to determine whether such Lender has or has not complied with
such Lender’s FATCA obligations and to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Notwithstanding any other provision of this Section 3.01(f), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.01(f).

(a)    The Administrative Agent (or any successor thereto) shall provide the
Borrower with, (i) if it is a “United States person” (as defined in
Section 7701(a)(30) of the Code), on or prior to the date that it becomes a
party to this Agreement, a duly completed Internal Revenue Service Form W-9
certifying that it is exempt from U.S. federal backup withholding (along with
any other tax forms reasonably requested by the Borrower), or (ii) if it is not
a “United States person” (as defined in Section 7701(a)(30) of the Code), (1)
with respect to amounts payable to the Administrative Agent for its own account,
a duly completed Internal Revenue Service Form W-8ECI or Form W-8BEN-E, as
applicable (along with any other tax forms reasonably requested by the
Borrower), together with any required accompanying documentation), and (2) with
respect to amounts payable to the Administrative Agent on behalf of a Lender, a
duly completed Internal Revenue Service Form W-8IMY (together with any required
accompanying documentation) and shall update such forms periodically upon the
reasonable request of the Borrower. Notwithstanding any other provision of this
clause (g), the Administrative Agent shall not be required to deliver any form
that such Administrative Agent is not legally eligible to deliver.

(b)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer.

(c)    Each parties’ obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

97



--------------------------------------------------------------------------------

SECTION 3.02    Inability to Determine Rates.

(a)    Subject in all respects to clause (b) below, if in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof,
(a) (i) the Administrative Agent reasonably determines in good faith that
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a), “Impacted Loans”), or (b) the Administrative Agent
reasonably determine in good faith that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Rate Loan:

(i)    Administrative Agent determines (which determination shall be made in
good faith and be conclusive absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate for such Interest
Period; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist (which notice shall
be promptly given by the Administrative Agent when such circumstances no longer
exist), (i) any Committed Loan Notice that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Rate Loan
shall be ineffective, and (ii) if any Committed Loan Notice requests a
Eurocurrency Rate Loan, such Borrowing shall be made as a Base Rate Loan;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted. If at
any time the Administrative Agent determines that (i) the circumstances set
forth in clause (b)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (b)(i) have not arisen
but the supervisor for the administrator of LIBOR or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
Eurocurrency Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 10.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders of each Class stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 3.02(b), only to the extent the screen page for such Interest Period is
not available or published at such time on a current basis), (x) any Committed
Loan Notice that requests the conversion of any Revolving Credit Borrowing to,
or continuation of any Revolving Credit Borrowing as, a Eurocurrency Rate

 

98



--------------------------------------------------------------------------------

Loan shall be ineffective and (y) if any Committed Loan Notice requests a
Eurocurrency Rate Loan, such Borrowing shall be made as an Base Rate Loan and
(z) any request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective.

The interest rate on Eurocurrency Loans is determined by reference to LIBOR,
which is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate.

In the event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in this Section 3.02 of this Agreement,
such Section 3.02 provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to this
Section 3.02, in advance of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBOR” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to this Section 3.02, will be
similar to, or produce the same value or economic equivalence of, Eurocurrency
Rate or have the same volume or liquidity as did the London interbank offered
rate prior to its discontinuance or unavailability.

SECTION 3.03    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a)    If any Lender determines that as a result of any Change in Law (including
with respect to Taxes), or such Lender’s compliance therewith, there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any Loan or issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.03(a) any such
increased costs or reduction in amount resulting from (i) Indemnified Taxes
indemnifiable under Section 3.01, (ii) Excluded Taxes described in clauses
(b) through (d) of the definition of “Excluded Taxes,” (iii) Excluded Taxes
described in clause (a) of the definition of “Excluded Taxes” to the extent such
Taxes are imposed on or measured by such Lender’s net income or profits (or are
franchise Taxes imposed in lieu thereof or are branch profit taxes) or
(iv) reserve requirements contemplated by Section 3.03(c)), then from time to
time within fifteen (15) days after demand by such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.05), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction; provided that in the case of any Change in Law
only applicable as a result of the proviso set forth in the definition thereof,
such Lender will only be compensated for such amounts that would have otherwise
been imposed under the applicable increased cost provisions and only to the
extent the applicable Lender is imposing such charges on other generally
similarly situated borrowers (but not necessarily all such borrowers) under
comparable syndicated credit facilities.

(b)    If any Lender determines that as a result of any Change in Law regarding
capital adequacy or liquidity requirements, or any change therein or in the
interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Applicable Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy or
liquidity requirements, and such Lender’s desired return on capital), then from
time to time upon demand of such Lender setting forth in reasonable detail the
charge and the calculation of such reduced rate of return (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.05), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

 

99



--------------------------------------------------------------------------------

(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upward,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days after
receipt of such notice.

(d)    Subject to Section 3.05(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.03 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e)    If any Lender requests compensation under this Section 3.03, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided, further that nothing in this Section 3.03(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.03(a), (b), (c) or (d).

SECTION 3.04    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan;
or

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded. Notwithstanding the foregoing, in connection
with any Incremental Term Loans, parties thereto shall endeavor to adjust
Interest Periods thereon to minimize amounts payable under this Section 3.04
with respect thereto.

SECTION 3.05    Matters Applicable to All Requests for Compensation.

(a)    Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of demonstrable error. In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

 

100



--------------------------------------------------------------------------------

(b)    With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrower shall not be required
to compensate such Lender for any amount incurred more than one hundred and
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrower under Section 3.03, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurocurrency
Rate Loans from one Interest Period to another, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.05(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.05(b) hereof,
such Lender’s Eurocurrency Rate Loans denominated in Dollars shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.03 hereof that gave rise to
such conversion no longer exist:

(i)    to the extent that such Lender’s Eurocurrency Rate Loans denominated in
Dollars have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s Eurocurrency Rate Loans shall be
applied instead to its Base Rate Loans; and

(ii)    all Loans denominated in Dollars that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurocurrency
Rate Loans shall be made or continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be converted into Eurocurrency
Rate Loans shall remain as Base Rate Loans.

(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.03 hereof
that gave rise to the conversion of such Lender’s Eurocurrency Rate Loans
denominated in Dollars pursuant to this Section 3.05 no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted to Eurocurrency Rate
Loans, on the first day(s) of the next succeeding Interest Period(s) for such
outstanding Eurocurrency Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurocurrency Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective
Commitments.

SECTION 3.06    Replacement of Lenders under Certain Circumstances.

(a)    If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.03 as a result of any condition described
in such Sections or any Lender ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.02 or Section 3.03, (ii) any
Lender becomes a Defaulting Lender, (iii) any Lender becomes a Non-Consenting
Lender, (iv) any Lender becomes a Non-Extending Lender and/or, (v) any
suspension or cancellation of any obligation of any Lender to issue, make,
maintain, fund or charge interest with respect to any such Borrowing pursuant to
Section 3.07, then the Borrower may, at its election and its sole expense and
effort, on prior written notice to the Administrative Agent and such Lender, to
the extent not in conflict with applicable Laws in any material respect, either
(x) replace such Lender by requiring such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (or, with respect to clause (iii) above, all of its rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) (other than its existing
rights to payments pursuant to Sections 3.01 and 3.04) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided, further that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.03 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and

 

101



--------------------------------------------------------------------------------

(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents or (y) repay
the Loans and terminate the Commitments held by any such Lender notwithstanding
anything to the contrary herein (including, without limitation, Section 2.05,
Section 2.06, Section 2.07 or Section 2.13), on a non-pro rata basis so long as
any accrued and unpaid interest and required fees are paid any such
Non-Consenting Lender or Non-Extending Lender.

(b)    Any Lender being replaced pursuant to Section 3.06(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swingline Loans (provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register) and (ii) deliver Notes, if any,
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitments and
outstanding Loans and participations in L/C Obligations and Swingline Loans,
(B) all obligations of the Loan Parties owing to the assigning Lender relating
to the Loan Documents and participations so assigned shall be paid in full by
the assignee Lender or the Loan Parties (as applicable) to such assigning Lender
concurrently with such assignment and assumption, any amounts owing to the
assigning Lender (other than a Defaulting Lender) under Section 3.04 as a
consequence of such assignment and, in the case of an assignment of Term Loans
in connection with a Repricing Event, the premium, if any, that would have been
payable by the Borrower on such date pursuant to Section 2.05(a)(iii) if such
Lender’s Term Loans subject to such assignment had been prepaid on such date
shall have been paid by the Borrower to the assigning Lender and (C) upon such
payment and, if so requested by the assignee Lender, the assignor Lender shall
deliver to the assignee Lender the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.

(c)    Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backstop standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of Cash Collateral into a
Cash Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d)    In the event that (i) the Borrower or the Administrative Agent have
requested that the Lenders (A) consent to a departure or waiver of any
provisions of the Loan Documents or (B) agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 10.01 or all the Lenders with
respect to a certain Class of the Loans and (iii) solely with respect to clauses
(i) and (ii) above, the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.” In the event that the
Borrower or the Administrative Agent has requested that the Lenders consent to
an extension of the Maturity Date of any Class of Loans as permitted by
Section 2.15, then any Lender who does not agree to such extension shall be
deemed a “Non-Extending Lender.”

SECTION 3.07    Illegality. If (a) in any applicable jurisdiction, the
Administrative Agent, any L/C Issuer or any Lender determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for the Administrative Agent, such L/C Issuer or such Lender, as
applicable, to (i) perform any of its obligations hereunder or under any other
Loan Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest with respect to any
Borrowing to any Loan Party who is organized under the laws of a jurisdiction
other than the United States, a State thereof or the District of Columbia
(including, as a result of any illegality due to any economic or financial
sanctions administered or enforced by any sanctions authority) or (b) any Lender
is advised in writing by a sanctions authority that penalties will be imposed by
a sanctions authority as a result of such Lender’s participation in the
Agreement or any other business or financial relationship with the Borrower, in
each case of clauses (a) and (b), such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the
Borrower, and until such notice by such Person is revoked, any obligation of
such Person to issue, make, maintain, fund or charge interest with respect to
any

 

102



--------------------------------------------------------------------------------

such Borrowing shall be suspended, and to the extent required by applicable Law,
canceled. Upon receipt of such notice, the Loan Parties shall, (A) repay that
Person’s participation in the Loans or other applicable Obligations on the last
day of the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Borrower or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
applicable Law) and (B) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.

SECTION 3.08    Survival. Each Party’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other Loan
Obligations hereunder and any assignment of rights by or replacement of a Lender
or L/C Issuer.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01    Conditions to Initial Credit Extension . The obligation of each
Initial Lender to make its initial Credit Extension hereunder is subject to the
satisfaction (or waiver in accordance with Section 10.01 and the paragraph
immediately succeeding Section 4.01(h)) of the following conditions precedent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or other electronic copies (in each case, followed
promptly by originals if requested) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Initial Lenders:

(i)    executed counterparts of this Agreement, the First Lien Intercreditor
Agreement, the ABL Intercreditor Agreement, the Guaranty, the Security Agreement
(and intellectual property security agreements required thereunder), and each of
the other Loan Documents to be entered into on the Closing Date and prior to any
such initial Credit Extension, in any case, subject to the provisions of this
Section 4.01 and together with (except as provided in the Collateral Documents
and/or the provisions of this Section 4.01):

(A)    certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers executed in blank and (if applicable)
instruments evidencing the pledged debt referred to therein endorsed in blank,
and

(B)    evidence that that all other actions, recordings and filings (UCC
financing statements (excluding, for the avoidance of doubt, local fixture
filings in respect of the Billboard Collateral) and intellectual property
security agreements) that the Administrative Agent or Collateral Agent may deem
reasonably necessary to satisfy the Collateral and Guarantee Requirement shall
have been taken, completed or otherwise provided for

(ii)    a Note executed by the Borrower in favor of each Initial Lender that has
requested a Note at least five (5) Business Days in advance of the Closing Date;

(iii)    such certificates (including a certificate substantially in the form of
Exhibit L), copies of Organization Documents of the Loan Parties, resolutions or
other action and incumbency certificates of Responsible Officers of each Loan
Party, evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date;

(iv)    (iv) an opinion from Kirkland & Ellis LLP, in its capacity as counsel to
the Loan Parties, addressed to the Administrative Agent, the Collateral Agent
and each Lender;

 

103



--------------------------------------------------------------------------------

(v)    a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (on a consolidated basis) on the Closing Date after giving effect
to the Transactions, from the Borrower’s chief financial officer or other
officer with equivalent duties;

(vi)    a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension and an associated letter of direction;

(vii)    copies of recent customary state level UCC lien, tax and judgment
searches prior to the Closing Date with respect to the Loan Parties located in
the United States; and

(viii)    if available in the relevant jurisdiction, good standing certificates
or certificates of status, as applicable and bring down telegrams or facsimiles,
for each Loan Party.

(b)    All fees and expenses required to be paid on the Closing Date hereunder
or pursuant to any agreement in writing entered into by the Borrower, as
applicable, to the extent, with respect to expenses, invoiced at least three
(3) Business Days prior to the Closing Date, shall have been paid in full in
cash or will be paid on the Closing Date out of the initial Credit Extension of
Loans.

(c)    Prior to or substantially simultaneously with such initial Credit
Extension of Loans, the Refinancing shall have been consummated.

(d)    The Lead Arrangers shall have received (i) the Audited Financial
Statements and (ii) the Unaudited Financial Statements.

(e)    The Administrative Agent and the Initial Lenders shall have received at
least three (3) Business Days prior to the Closing Date all documentation and
other information about the Loan Parties as has been reasonably requested in
writing at least ten (10) Business Days prior to the Closing Date by the
Administrative Agent or such Initial Lenders that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.

(f)    Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(g)    Each of the conditions set forth in Section 4.02 are satisfied.

(h)    The Administrative Agent shall have received a certificate, dated as of
the Closing Date, of a Responsible Officer of the Borrower, confirming
compliance with the conditions set forth in Section 4.01(f) and (g) and
Section 4.02.

The making of the initial Credit Extensions by the applicable Initial Lenders
hereunder shall conclusively be deemed to constitute an acknowledgement by the
Administrative Agent and each such Initial Lender that each of the conditions
precedent set forth in this Section 4.01 shall have been satisfied in accordance
with its respective terms or shall have been irrevocably waived by such Person.

SECTION 4.02    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension under the Revolving Credit
Facility (or any other facility as set forth in this Agreement) and any requests
for Incremental Revolving Credit Commitments which are established, but not
drawn on the date of the effectiveness of such facility (other than (x) a
Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurocurrency Rate Loans or (y) a Credit Extension under any
Incremental Facility in connection with a Permitted Acquisition or other
Investment, which are subject to the LCT Provisions) is subject to the following
conditions precedent:

(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of

 

104



--------------------------------------------------------------------------------

such Credit Extension; provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than (i) a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (ii) a Credit Extension in connection with a
Permitted Acquisition or other Investment which are subject to the LCT
Provisions) submitted by the Borrower shall be deemed to be a representation and
warranty that the applicable conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is a Person duly incorporated, organized or formed, and validly
existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs, injunctions
and orders and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (a) (other than with respect to the Borrower),
(b)(i), (c), (d) or (e), to the extent that failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) have been duly authorized
by all necessary corporate or other organizational action and (b) do not and
will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (B) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject, (iii) result in the creation of any Lien (other than under
the Loan Documents and Liens subject to an Acceptable Intercreditor Agreement)
or (iv) violate any material Law; except (in the case of clauses (b)(ii) and
(b)(iv)), to the extent that such conflict, breach, contravention, payment or
violation would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

SECTION 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent, the
Collateral Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are

 

105



--------------------------------------------------------------------------------

in full force and effect and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 5.04    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements, the Unaudited Financial Statements
fairly present in all material respects the consolidated financial condition of
the Borrower and its Restricted Subsidiaries as of the dates thereof, and its
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
disclosed to the Administrative Agent prior to the Closing Date.

(b)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default under the Loan Documents.

SECTION 5.06    Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or by or before any Governmental Authority, by or against the
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

SECTION 5.07    Ownership of Property; Liens.

(a)    Each Loan Party and each of its Subsidiaries has good and valid title to,
or valid leasehold interests in, or easements or other limited property
interests in, all property necessary in the ordinary conduct of its business,
free and clear of all Liens except for minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes, Permitted Liens and any Liens and privileges
arising mandatorily by Law and, in each case, except where the failure to have
such title or other interest would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b)    On the Closing Date, the Borrower is in compliance with the insurance
procedures and policies in Section 6.06 hereof, except where the failure to so
be in compliance would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(c)    As of the Closing Date, there are no Material Real Properties other than
those listed on Schedule 5.07 hereof.

SECTION 5.08    Environmental Compliance. Except as set forth on Schedule 5.08
or as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

(a)    there are no pending or, to the knowledge of the Borrower, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings by or against any Loan Party or any of their
respective Restricted Subsidiaries alleging potential liability under, or
responsibility for violation of, any Environmental Law.

 

106



--------------------------------------------------------------------------------

(b)    there has been no Release of Hazardous Materials at, on, under or from
any property currently or formerly owned, leased or operated by any Loan Party
or their respective Restricted Subsidiaries which would reasonably be expected
to give rise to liability under Environmental Laws;

(c)    no Loan Party nor any of their respective Restricted Subsidiaries is
currently undertaking, either individually or together with other persons, any
investigation or response action relating to any actual or threatened Release of
Hazardous Materials at any location pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law;

(d)    all Hazardous Materials transported by or on behalf of any Loan Party or
any of their respective Restricted Subsidiaries from any property currently or
formerly owned, leased or operated by any Loan Party or any of their respective
Restricted Subsidiaries for off-site disposal have been disposed of in
compliance with any Environmental Laws; and

(e)    the Loan Parties and their respective Restricted Subsidiaries and their
respective businesses, operations and properties are and have been in compliance
with all Environmental Laws and have obtained, maintained and are in compliance
with all permits, licenses or approvals required under Environmental Laws for
their operations.

SECTION 5.09    Taxes. The Borrower and each of its Restricted Subsidiaries has
timely filed all federal, provincial, state, municipal, non-U.S. and other Tax
returns and reports required to be filed, and have timely paid all federal,
provincial, state, municipal, non-U.S. and other Taxes levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
(a) those Taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or IFRS, as applicable, or (b) failures to file
or pay as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. There are no Tax audits,
deficiencies, assessments or other claims with respect to the Borrower or any of
its Restricted Subsidiaries that would, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.10    Compliance with ERISA.

(a)    Except as would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan and Foreign Plan
is in compliance with the applicable provisions of ERISA, the Code and other
federal or state Laws and applicable foreign laws, respectively.

(b)    (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. of ERISA with
respect to a Multiemployer Plan; and (iii) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that would be subject to Section 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.10(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c)    The Borrower represents and warrants as of the Closing Date that it is
not and will not be (1) an employee benefit plan subject to Title I of ERISA,
(2) a plan or account subject to Section 4975 of the Code; or (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code.

SECTION 5.11    Subsidiaries; Equity Interests. As of the Closing Date, neither
the Borrower nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued, are
fully paid and, in the case of Equity Interests representing corporate
interests, nonassessable and, on the Closing Date, all Equity Interests owned
directly or indirectly by the Borrower or any other Loan Party are owned free
and clear of all Liens except for

 

107



--------------------------------------------------------------------------------

Permitted Liens. As of the Closing Date, Schedule 5.11 (a) sets forth the name
and jurisdiction of organization or incorporation of each Subsidiary of a Loan
Party, (b) sets forth the ownership interest of the Borrower and any of the Loan
Parties in each of their Subsidiaries, including the percentage of such
ownership and (c) identifies each Person the Equity Interests of which are
required to be pledged on the Closing Date pursuant to the Collateral and
Guarantee Requirement.

SECTION 5.12    Margin Regulations; Investment Company Act.

(a)    No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings and no Letter of Credit will be used for any purpose that violates
Regulation U or Regulation X of the FRB.

(b)    None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.

SECTION 5.13    Disclosure. On the Closing Date, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to any Agent, any Lead Arranger or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains when furnished
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

SECTION 5.14    Intellectual Property; Licenses, Etc. Each of the Loan Parties
and the other Restricted Subsidiaries own, license or possess the right to use,
all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are used in or reasonably necessary for the operation of their respective
businesses as currently conducted, and, to the knowledge of the Borrower,
without violation of the rights of any Person, except to the extent such
failures to own, license or possess or violations, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
No claim or litigation regarding any such IP Rights is pending or, to the
knowledge of the Borrower, threatened against any Loan Party or its Subsidiary,
which, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

SECTION 5.15    Solvency. On the Closing Date, after giving effect to the
Transactions occurring on or prior to the Closing Date, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent. For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

SECTION 5.16    Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on and security interests in, the Collateral
described therein and to the extent intended to be created thereby, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity, and (i) when all appropriate filings or recordings are
made in the appropriate offices as may be required under applicable Laws (which
filings or recordings shall be made to the extent required by any Collateral
Document) and (ii) upon the taking of possession or control by the Collateral
Agent of such Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent required by any Collateral
Document), the Liens created by such Collateral Documents will constitute so far
as possible under relevant Law fully perfected Liens on, and security interests
in, all right, title and interest of the Loan Parties in such Collateral, with
the priority set forth in the applicable intercreditor agreement, in each case
subject to no Liens other than Permitted Liens.

 

108



--------------------------------------------------------------------------------

SECTION 5.17    Use of Proceeds. The proceeds of the Term B Loans and the
Revolving Credit Loans and Letters of Credit shall be used in a manner
consistent with the uses set forth in the Preliminary Statements to this
Agreement.

SECTION 5.18    Patriot Act. (i) Neither the Borrower nor any other Loan Party
is in material violation of any applicable laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001 and the USA PATRIOT Act. (ii) The use of proceeds
of the Loans and Letters of Credit will not violate in any material respect the
Trading with the Enemy Act, as amended or any of the foreign asset control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V).

SECTION 5.19    Sanctioned Persons. None of the Borrower, its Restricted
Subsidiaries, or, any director, officer, or employee, or, to the knowledge of
the Borrower, any agent or affiliate of the Borrower or any of its Restricted
Subsidiaries is a person that is, or is 50% or more owned by one or more persons
that are, (i) currently the target of any economic sanctions administered by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Treasury Department or the
U.S. Department of State, the United Nations Security Council, the European
Union or any member state thereof, or Her Majesty’s Treasury, the government of
Canada or any other relevant sanctions authority (collectively, “Sanctions”) or
(ii) located, organized, or resident in a country or territory that is, or whose
government is, the target of comprehensive Sanctions (currently, Cuba, Iran,
North Korea, Syria, or the Crimea region of Ukraine). The Borrower will not,
directly or, to the knowledge of the Borrower, indirectly, use the proceeds of
the Loans or Letters of Credit, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, (i) to
fund any activities or business of or with any Person that is the subject of
Sanctions or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of comprehensive Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any person.

SECTION 5.20    FCPA. No part of the proceeds of the Loans or Letters of Credit
will be used, directly or, to the knowledge of the Borrower, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended (“FCPA”), or any other similar applicable
anti-corruption law (collectively, the “Anti-Corruption Laws”). The Borrower and
its Restricted Subsidiaries have conducted their businesses in compliance with
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been Cash Collateralized or Backstopped or as to
which other arrangements reasonably satisfactory to the Administrative Agent and
the applicable L/C Issuer have been made), the Borrower shall, and shall (except
in the case of the covenants set forth in Section 6.01, Section 6.02 and
Section 6.03) cause each Restricted Subsidiary to:

SECTION 6.01    Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a)    within ninety (90) days after the end of each fiscal year of the Borrower
ending after the Closing Date, a consolidated balance sheet of the Borrower as
at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year and including a customary management discussion and analysis of the
financial condition and results, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with

 

109



--------------------------------------------------------------------------------

generally accepted auditing standards and shall not be subject to any “going
concern” qualification (other than an emphasis of matter or explanatory or like
paragraph) (other than (x) with respect to, or resulting from, a current debt
maturity and/or (y) any potential default or event of default of any financial
covenant under this Agreement and/or any other Indebtedness;

(b)    within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of the Borrower beginning with the first
fiscal quarter ending after the Closing Date, a consolidated balance sheet of
the Borrower as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year and including a customary management discussion and analysis of the
Borrower and its Subsidiaries, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject to normal year-end adjustments and the absence of footnotes; and

(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and (b) above, the Borrower shall
provide the related unaudited consolidating financial information in reasonable
detail necessary to eliminate the accounts of any parent entity or Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower by furnishing the Borrower’s or a parent entity’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion by an independent registered
public accounting firm of nationally recognized standing, which statements,
report and opinion may be subject to the same exceptions and qualifications as
contemplated in Section 6.01(a) (including the proviso thereto).

SECTION 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a)    no later than five (5) days after the required deadline for delivery of
the financial statements referred to in Section 6.01(a) and (b), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c)    together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a), (i)
a list of Subsidiaries that identifies each Subsidiary as a Material Subsidiary
or an Immaterial Subsidiary for the Test Period covered by such Compliance
Certificate or a confirmation that there is no change for such period in such
information since the later of the Closing Date or the date of the last such
list and (ii) such other information required by the Compliance Certificate; and

(d)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request; provided that, notwithstanding anything to the contrary in this
Section 6.02(d), none of the Borrower or any Restricted Subsidiary will be
required to disclose or permit the inspection or

 

110



--------------------------------------------------------------------------------

discussion of, any document, information or other matter (x) that constitutes
non-financial trade secrets or non-financial proprietary information, (y) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) would be in breach of any
confidentiality obligations, fiduciary duty or Law or (z) that is subject to
attorney client or similar privilege or constitutes attorney work product;
provided, further that in the event that the Borrower does not provide
information in reliance on the exclusions in this sentence, it shall use its
commercially reasonable efforts to communicate, to the extent permitted, the
applicable information in a way that would not violate such restrictions.

Documents required to be delivered pursuant to Section 6.01(a) and (b) or
Section 6.02(a) may be delivered (1) electronically or (2) to the extent that
such are publicly available via EDGAR or another publicly available reporting
system, by the Borrower advising the Administrative Agent of the filing thereof,
and if so delivered pursuant to clause (1), shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or pursuant to clause (2), shall be deemed to have been delivered on the
date the Borrower advises the Administrative Agent of the filing thereof;
provided that with respect to clause (1): (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

The Borrower hereby acknowledges that (A) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak, IntraLinks or another
similar electronic system (the “Platform”) and (B) certain of the Lenders
(“Public Lenders”) may be “Public-Side” Lenders (i.e., Lenders that (or have
personnel that) do not wish to receive material non-public information with
respect to the Borrower or its Subsidiaries, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
The Borrower agrees that any financial statements delivered pursuant to
Section 6.01(a) and 6.01(b) and Compliance Certificate delivered under
Section 6.02(a) will be deemed to be “PUBLIC” Borrower Materials and may be made
available to Public Lenders. Notwithstanding the foregoing, the Borrower shall
be under no obligation to mark any Borrower Materials “PUBLIC.

SECTION 6.03    Notices.

(a)    Promptly after a Responsible Officer obtains actual knowledge thereof,
notify the Administrative Agent for prompt further distribution to each Lender:

(i)    of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto;

 

111



--------------------------------------------------------------------------------

(ii)    of any litigation or governmental proceeding (including, without
limitation, pursuant to any Environmental Laws) pending against the Borrower or
any of the Subsidiaries that would result in a Material Adverse Effect;

(iii)    of the occurrence of any ERISA Event or similar event with respect to a
Foreign Plan that would result in a Material Adverse Effect; and

(iv)    of any other event that would have a Material Adverse Effect.

(b)    [reserved].

SECTION 6.04    Maintenance of Existence. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization or incorporation and (b) take all reasonable action to maintain
all rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
(i) in each case of clauses (a) (other than with respect to the Borrower) and
(b), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect or (ii) in each case, pursuant to a transaction
permitted by Section 7.04 or Section 7.05.

SECTION 6.05    Maintenance of Properties. Except if the failure to do so would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

SECTION 6.06    Maintenance of Insurance.

(a)    Maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and its Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.

(b)    With respect to Loan Parties organized in the United States, (i) such
Loan Parties shall use commercially reasonable efforts to procure that such
insurance shall provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least ten
(10) days (or, to the extent reasonably available, thirty (30) days) after
receipt by the Collateral Agent of written notice thereof (the Borrower shall
deliver a copy of the policy (and to the extent any such policy is canceled or
renewed, a renewal or replacement policy) or other evidence thereof to the
Administrative Agent and the Collateral Agent, or insurance certificate with
respect thereto) and (ii) such insurance shall name the Collateral Agent as
lender loss payee (in the case of property insurance) or additional insured on
behalf of the Secured Parties (in the case of liability insurance), as
applicable.

SECTION 6.07     Compliance with Laws. (i) Comply in all material respects with
the requirements of the Anti-Corruption Laws and Sanctions and (ii) comply in
all respects with all Laws and all orders, writs, injunctions, decrees and
judgments applicable to it or to its business or property (including without
limitation, Environmental Laws and ERISA), except as to clause (ii) if the
failure to comply therewith would not, individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

SECTION 6.08    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; it being agreed that the
Borrower and its Restricted Subsidiaries shall only be required to provide such
books of record and account in accordance with and to the extent required by the
standards set forth in Section 6.09.

 

112



--------------------------------------------------------------------------------

SECTION 6.09    Inspection Rights. With respect to any Loan Party, permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties and to discuss its affairs, finances and
accounts with its directors, managers, officers, and independent public
accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections as contemplated by the next proviso,
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.09 and the
Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year absent the existence of a Specified Event of Default
and such inspection shall be at the Borrower’s sole expense; provided, further
that to the extent (A) any Specified Event of Default exists, the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may, and (B) to the extent any Event of Default under
Section 8.01(b) (solely with respect to the Financial Covenant) exists, the
Administrative Agent or any Revolving Credit Lender (or any of their respective
representatives or independent contractors) may, in each case of clauses (A) and
(B), do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.09, none of the
Borrower or any Restricted Subsidiary will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) would be in
breach of any confidentiality obligations, fiduciary duty or Law or (iii) that
is subject to attorney client or similar privilege or constitutes attorney work
product; provided that in the event that the Borrower does not provide
information in reliance on the exclusions in this sentence, it shall use its
commercially reasonable efforts to communicate, to the extent permitted, the
applicable information in a way that would not violate such restrictions.

SECTION 6.10    Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a)    upon (x)(A) the formation or acquisition of any new direct or indirect
Wholly-Owned Subsidiary (in each case, other than an Excluded Subsidiary) by any
Loan Party, (B) the designation in accordance with Section 6.13 of any existing
direct or indirect Wholly-Owned Subsidiary as a Restricted Subsidiary, (C) any
Excluded Subsidiary ceasing to be an Excluded Subsidiary or (D) any Restricted
Subsidiary that is not a Loan Party merging or amalgamating with a Loan Party in
accordance with the proviso in Section 7.04(a) or (y) the designation by the
Borrower, at its election, of any Excluded Subsidiary as a Subsidiary Guarantor
(each, an “Additional Guarantor”)

(i)    within sixty (60) days after such formation, acquisition, designation or
occurrence or such longer period as the Administrative Agent may agree in its
reasonable discretion; provided that (I) solely in the case of any such
designation of a non-U.S. Excluded Subsidiary as an Additional Guarantor (a
“Non-U.S. Discretionary Guarantor”), consent of the Administrative Agent shall
be required prior to the addition of any Non-U.S. Discretionary Guarantor, such
consent not to be unreasonably withheld, delayed or conditioned (it being
understood that such consent may be withheld if the Administrative Agent
reasonably determines that such Non-U.S. Discretionary Guarantor is organized
under the laws of a jurisdiction (i) where the amount and enforceability of the
contemplated guarantee that may be entered into by a Person organized in the
relevant jurisdiction is materially and adversely limited by applicable law or
contractual limitations, (ii) where the security interests (and the
enforceability thereof) that may be granted with respect to assets (or various
classes of assets) located in the relevant jurisdiction are materially and
adversely limited by applicable law or (iii) that is not a member of the
Organization for Economic Cooperation and Development or is the target of any
Sanctions; provided that no such consent shall be required for the addition of
any Additional Guarantor organized under the laws of the United States, Canada,
the United Kingdom, Ireland, the Netherlands and Luxembourg) and (II) the
Administrative Agent shall have received at least two (2) Business Days prior to
such Non-U.S. Discretionary Guarantor becoming an Additional Guarantor all
documentation and other information in respect of such Non-U.S. Discretionary
Guarantor as has been reasonably requested by the Administrative Agent in

 

113



--------------------------------------------------------------------------------

writing that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act (and, upon any request made by a Lender to the
Administrative Agent, the Administrative Agent will provide the Lenders with all
such information made available to it in accordance with, and subject to, the
provisions of this Agreement):

(A)    cause each such Additional Guarantor to furnish to the Administrative
Agent a description of the Material Real Properties that are not Excluded
Property owned by such Restricted Subsidiary in detail reasonably satisfactory
to the Administrative Agent;

(B)    cause each such Additional Guarantor to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
pledges, guarantees, assignments, Security Agreement Supplements and other
security agreements and documents or joinders or supplements thereto (including
without limitation, with respect to Mortgages, the documents listed in paragraph
(f) of the definition of “Collateral and Guarantee Requirement”), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Mortgages,
Security Agreement and other Collateral Documents in effect on the Closing Date
or required, as of the Closing Date to be delivered in accordance with
Section 6.12), in each case granting Liens required by the Collateral and
Guarantee Requirement;

(C)    cause each such Additional Guarantor to deliver any and all certificates
representing Equity Interests (to the extent certificated) that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and (if applicable) instruments evidencing the Indebtedness held by such
Restricted Subsidiary and required to be pledged pursuant to the Collateral
Documents, indorsed in blank to the Collateral Agent;

(D)    take and cause such Additional Guarantor and each direct or indirect
parent of such Restricted Subsidiary to take whatever action (including the
recording of Mortgages, the filing of financing statements and intellectual
property security agreements and delivery of stock and membership interest
certificates) may be necessary in the reasonable opinion of the Collateral Agent
to vest in the Collateral Agent (or in any representative of the Collateral
Agent designated by it) valid and perfected Liens required by the Collateral and
Guarantee Requirement with the Lien priority permitted under the Loan Documents,
enforceable against all third parties in accordance with their terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in equity or
at law);

(E)    to the extent reasonably requested by the Administrative Agent, cause
each such Restricted Subsidiary to deliver customary board resolutions and
officers certificates; and

(ii)    as promptly as practicable after the request therefor by the Collateral
Agent and to the extent in the Borrower’s possession, deliver to the Collateral
Agent with respect to each Material Real Property that is not Excluded Property,
any existing title reports, title insurance policies and surveys or
environmental assessment reports to the extent reasonably available; and

(b)    upon the acquisition of any Material Real Property after the Closing Date
that is not Excluded Property by any Loan Party, if such Material Real Property
shall not already be subject to a perfected first priority Lien (subject to
Permitted Liens) under the Collateral Documents pursuant to the Collateral and
Guarantee Requirement and is required to be, the Borrower shall within ninety
(90) days after such the acquisition of such Material Real Property (or such
longer period as the Administrative Agent may agree in its reasonable
discretion) provide the Administrative Agent written notice thereof, and cause
such real property to be subjected to a Lien to the extent required by the
Collateral and Guarantee Requirement and will take, or cause the relevant Loan
Party to take,

 

114



--------------------------------------------------------------------------------

such actions as shall be necessary or reasonably requested by the Administrative
Agent or the Collateral Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to in paragraph (f) of the
definition of “Collateral and Guarantee Requirement”; provided that the Borrower
shall provide written notice to the Secured Parties that such Material Real
Property shall become subject to a Lien at least forty-five (45) days prior to
the granting of the Lien over such Material Real Property. If any Lender
determines, acting reasonably, that any applicable Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender to hold or benefit from a Lien over real property pursuant to any Law of
the United States or any State thereof, such Lender may notify the
Administrative Agent and disclaim any benefit of such Lien to the extent of such
illegality; provided that, (x) such determination or disclaimer shall not
invalidate or render unenforceable such Lien for the benefit of any other
Secured Party and (y) if any such determination or disclaimer shall reduce any
recovery, or deemed amount of recovery, from any such Lien, then notwithstanding
any sharing of payment or similar provision of this Agreement to the contrary,
including any provision of Section 2.13 and/or Section 8.04, such reduction
shall be borne solely by the Lender or Lenders making such determination or
disclaimer.

SECTION 6.11    Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, in a manner consistent with the uses set forth
in the Preliminary Statements to this Agreement.

SECTION 6.12    Further Assurances and Post-Closing Covenants.

(a)    Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the Collateral Documents.

(b)    Within the time periods specified on Schedule 6.12 hereto (as each may be
extended by the Administrative Agent in its reasonable discretion), complete
such undertakings as are set forth on Schedule 6.12 hereto.

SECTION 6.13    Designation of Subsidiaries.

(a)    Subject to Section 6.13(b) below, the Borrower may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that at no time may any
Subsidiary be an Unrestricted Subsidiary hereunder if it is a “restricted
Subsidiary” (or term of similar import) for the purpose of the ABL Facility, the
Senior Secured Notes, the Stepped Up Notes or any Junior Debt. The designation
of any Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the Borrower’s investment therein. The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

(b)    The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless no Event of Default exists or would
result therefrom.

SECTION 6.14    Payment of Taxes. The Borrower will pay and discharge promptly,
and will cause each of the Restricted Subsidiaries to pay and discharge, all
Taxes imposed upon it or upon its income or profits, or upon any properties
belonging to it, in each case on a timely basis, and all lawful claims which, if
unpaid, may reasonably be expected to become a lien or charge upon any
properties of the Borrower or any of the Restricted Subsidiaries not otherwise
permitted under this Agreement; provided that neither the Borrower nor any of
the Restricted Subsidiaries shall be required to pay any such Tax or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP or IFRS, as
applicable, or which would not reasonably be expected, individually or in the
aggregate, to constitute a Material Adverse Effect.

 

115



--------------------------------------------------------------------------------

SECTION 6.15    Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain (i) a public corporate credit rating (but not any
specific rating) from S&P and a public corporate family rating (but not any
specific rating) from Moody’s, in each case in respect of the Borrower (or, its
applicable public parent entity), and (ii) a public rating (but not any specific
rating) in respect of each of the Term Facility from each of S&P and Moody’s.

SECTION 6.16    Nature of Business. The Borrower and its Restricted Subsidiaries
will engage only in material lines of business substantially similar to those
lines of business conducted by the Borrower and its Restricted Subsidiaries on
the Closing Date or any business reasonably related, complementary, incidental
or ancillary thereto.

SECTION 6.17    Fiscal Year. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries (other than any Restricted Subsidiary acquired after
the Closing Date, and in such case only to the extent necessary to conform to
the fiscal year of the Borrower or a Restricted Subsidiary) to, change its
methodology of determining its fiscal year-end from such methodology in effect
on the Closing Date; provided that, the Borrower may, with the consent of the
Administrative Agent, change its fiscal year-end to another date reasonably
acceptable to the Administrative Agent, in which case the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting, which adjustments shall become effective when the
Administrative Agent posts the amendment reflecting such changes to the
Platform, and the Required Lenders have not objected to such amendment within
five (5) Business Days.

SECTION 6.18    Lender Calls. Following the delivery of the financial statements
pursuant to Section 6.01(a) or (b), as applicable, the Borrower shall host a
conference call with the Lenders, at a time to be mutually agreed between the
Borrower and the Administrative Agent, to review the financial results of
operation and the financial condition of the Borrower and its Subsidiaries; it
being understood and agreed that this Section 6.18 shall be satisfied by any
quarterly earnings call held by the Borrower or any parent entity thereof to
investors of its public equity securities.

SECTION 6.19    Maintenance of REIT Status. Following the REIT Election, the
Borrower (or applicable parent entity) will, at all times, conduct its affairs
in a manner so as to continue to qualify as a REIT for U.S. federal income tax
purposes until such time as the board of directors of the Borrower (or
applicable parent entity) deems it in the best interests of the Borrower and its
stockholders not to remain qualified as a REIT.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been Cash Collateralized or Backstopped or as to
which other arrangements reasonably satisfactory to the Administrative Agent and
the applicable L/C Issuer have been made), the Borrower shall not, nor shall it
permit any of the Restricted Subsidiaries to:

SECTION 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a)    (i) Liens pursuant to any Loan Document, (ii) Liens securing the
Indebtedness permitted under Section 7.03(b)(i); provided that, the
beneficiaries thereof (or an agent or trustee on their behalf) shall have become
party to the First Lien Intercreditor Agreement or other Acceptable
Intercreditor Agreement and (iii) Liens securing the Indebtedness permitted
under Section 7.03(b)(iii); provided that, the beneficiaries thereof (or an
agent or trustee on their behalf) shall have become party to the ABL
Intercreditor Agreement or other Acceptable Intercreditor Agreement;

 

116



--------------------------------------------------------------------------------

(b)    Liens existing on the date hereof securing Indebtedness or other
obligations (x) with an individual value not in excess of $5,000,000 or
(y) listed on Schedule 7.01(b) and in each case of the foregoing clauses (x) and
(y), any modifications, replacements, refinancings, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof and (ii) the modification,
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens (if such obligations constitute Indebtedness) is
permitted by Section 7.03;

(c)    Liens for taxes, assessments or governmental charges (i) which are not
overdue for a period of more than thirty (30) days, (ii) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP or (iii) with
respect to which the failure to make payment could not reasonably be expected to
have a Material Adverse Effect;

(d)    statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business (i) which secure amounts not overdue
for a period of more than sixty (60) days or if more than sixty (60) days
overdue, are unfiled (or if filed have been discharged or stayed) and no other
action has been taken to enforce such Lien, (ii) which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP or (iii) with respect to
which the failure to make payment could not reasonably be expected to have a
Material Adverse Effect;

(e)    (i) pledges, deposits or Liens arising as a matter of law in the ordinary
course of business in connection with workers’ compensation, payroll taxes,
unemployment insurance, general liability or property insurance and/or other
social security legislation; and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any of its Restricted Subsidiaries;

(f)    Liens to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case incurred in the ordinary course of
business and obligations in respect of letters of credit, bank guarantee or
similar instruments that have been posted to support the same;

(g)    easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole, and any exception on the
Mortgage Policies issued in connection with the Mortgaged Property;

(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

(i)    Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens attach concurrently with or within two hundred seventy
(270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits, and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;

 

117



--------------------------------------------------------------------------------

(j)    leases, licenses, subleases or sublicenses, in each case in the ordinary
course of business (and Liens on the property covered thereby), which do not
(i) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (ii) secure any Indebtedness;

(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(l)    Liens (i) of a collection bank (including those arising under
Section 4-210 of the Uniform Commercial Code) on the items in the course of
collection, (ii) in favor of a banking or other financial institution or
entities and/or electronic payment service providers arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff) and which are within the general parameters
customary in the banking industry and (iii) arising by the terms of documents of
banks or other financial institutions in relation to the maintenance or
administration of deposit accounts, securities accounts or cash management
arrangements;

(m)    Liens (i) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 7.02
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 7.05 and (ii) consisting of an agreement
to Dispose of any property in a Disposition permitted under Section 7.05, in
each case, solely to the extent such Investment or Disposition, as the case may
be, would have been permitted on the date of the creation of such Lien;

(n)    [reserved];

(o)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.13), in each case after the date hereof; provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) any
Indebtedness secured thereby is permitted under Section 7.03(f) and/or
Section 7.03(r)(i);

(p)    any interest or title of a lessor or sublessor under leases or subleases
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(q)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

(r)    Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or its Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(s)    Liens arising from precautionary Uniform Commercial Code financing
statement filings or any equivalent filings in respect of any leases;

 

118



--------------------------------------------------------------------------------

(t)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(u)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;

(v)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit issued for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;

(w)    the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i) and (o) of this Section 7.01; provided that (i) the Lien
does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof; and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;

(x)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(y)    Liens (i) on property of a Non-Loan Party securing Indebtedness that is
permitted pursuant to Section 7.03 and (ii) on property of a Foreign Subsidiary
securing obligations of such Foreign Subsidiary that are not Indebtedness;

(z)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(aa)    Liens securing obligations that arise in the ordinary or normal course
of business and that do not constitute Indebtedness and that are not otherwise
expressly contemplated by this Section 7.03;

(bb)    Liens securing Indebtedness permitted pursuant to Section 7.03(m);

(cc)    other Liens; provided that at the time of incurrence of the obligations
secured thereby, the aggregate outstanding face amount of obligations secured by
Liens existing in reliance on this clause shall not exceed the greater of (x)
$215,000,000 and (y) 35.0% of Consolidated EBITDA as of the last day of the most
recently ended Test Period;

(dd)    Liens securing Indebtedness or other obligations, provided that at the
time of incurrence of the Indebtedness or other obligations secured thereby, in
the case of (x) Liens securing Indebtedness or other obligations on the
Collateral that are pari passu with the Lien on the Collateral securing the
Obligations, the First Lien Leverage Ratio does not exceed 5.00:1.00 (or, to the
extent incurred in connection with any acquisition or similar investment not
prohibited by this Agreement, the greater of 5.00:1.00 and the First Lien
Leverage Ratio at the end of the most recently ended Test Period), (y) Liens
securing Indebtedness or other obligations on the Collateral that are junior to
the Lien on the Collateral securing the Obligations, the Secured Leverage Ratio
does not exceed 5.25:1.00 (or, to the extent incurred in connection with any
acquisition or similar investment not prohibited by this Agreement, the greater
of 5.25:1.00 and the Secured Leverage Ratio at the end of the most recently
ended Test Period) and (z) Liens securing Indebtedness or other obligations on
assets that are not Collateral, the Total Leverage Ratio does not exceed
8.25:1.00 (or, to the extent incurred in connection with any acquisition or
similar investment not prohibited by this Agreement, the greater of 8.25:1.00
and the Total Leverage Ratio at the end of the most recently ended Test Period),
in each case, calculated on a Pro Forma Basis, including the application of the
proceeds thereof, as of the last day of the most recently ended Test Period;

(ee)    Liens securing (i) Indebtedness permitted under Section 7.03(r),
Section 7.03(s), 7.03(t), Section 7.03(w) and Section 7.03(y), in each case, to
the extent contemplated by, and subject to the limitations

 

119



--------------------------------------------------------------------------------

set forth in such provisions; provided that, to the extent such Lien is on the
Collateral, the beneficiaries thereof (or an agent or trustee on their behalf)
shall have become party to an Acceptable Intercreditor Agreement pursuant to the
terms thereof;

(ff)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Law;

(gg)    [reserved];

(hh)    [reserved];

(ii)    Liens created or deemed to exist by the establishment of trusts for the
purpose of satisfying government reimbursement program costs and other actions
or claims pertaining to the same or related matters or other medical
reimbursement programs;

(jj)    Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness; provided that, such satisfaction or discharge is permitted
hereunder;

(kk)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(ll)    Liens on cash or permitted Investments securing Swap Contracts in the
ordinary course of business submitted for clearing in accordance with applicable
requirements of Law and Liens on receivables and related assets arising in
connection with a Qualified Securitization Financing;

(mm)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(nn)    Liens on Equity Interests of Unrestricted Subsidiaries;

(oo)    Liens arising as a result of a Permitted Sale Leaseback or other
sale-leaseback permitted by Section 7.05; and

(pp)    Liens on proceeds of Indebtedness held in Escrow for so long as the
proceeds thereof are and continue to be held in Escrow.

For purposes of determining compliance with this Section 7.01, if any Lien (or a
portion thereof) would be permitted pursuant to one or more provisions described
above, the Borrower may divide and classify such Lien (or a portion thereof) in
any manner that complies with this covenant and may later divide and reclassify
any such Lien so long as the Lien (as so divided and/or reclassified) would be
permitted to be made in reliance on the applicable exception as of the date of
such reclassification.

SECTION 7.02    Investments. Make any Investments, except:

(a)    Investments by the Borrower or a Restricted Subsidiary in assets that
were Cash Equivalents when such Investment was made;

(b)    loans or advances to officers, directors, managers, partners and
employees of the Borrower (or any direct or indirect parent thereof) or its
Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of the
Borrower (or such direct or indirect parent) (provided that, the proceeds of any
such loans and advances shall be contributed by such parent entity to, or
applied to a transaction resulting in a return of net cash proceeds in a
substantially similar amount to, the Borrower, as the case may be; provided,
further that such contribution or return, as applicable, shall not constitute an
equity contribution that may be utilized for other baskets (including the
Available Amount) in

 

120



--------------------------------------------------------------------------------

this Article VII) and (iii) for purposes not described in the foregoing clauses
(i) and (ii), in an aggregate principal amount outstanding at the time made not
to exceed the greater of (x) $30,000,000 and (y) 5.0% of Consolidated EBITDA as
of the last day of the most recently ended Test Period;

(c)    asset purchases (including purchases of inventory, supplies and
materials) and the licensing or contribution of intellectual property, in each
case in the ordinary course of business;

(d)    Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Restricted Subsidiary that is not a Loan Party in any Loan Party, (iii) by any
Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party and (iv) by any Loan Party in any Restricted
Subsidiary that is not a Loan Party; provided that, in the case of this clause
(iv), the aggregate amount of such Investments by a Loan Party shall either
(x) be made in the ordinary course or consistent with past practice or (y) not
exceed the greater of (x) $150,000,000 and (y) 25.0% of Consolidated EBITDA as
of the last day of the most recently ended Test Period;

(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted (other than, in each case, by
reference to this Section 7.02) under Section 7.01, Section 7.03, Section 7.04,
Section 7.05 and Section 7.06, respectively;

(g)    [reserved];

(h)    Investments in Swap Contracts permitted under Section 7.03(g);

(i)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05;

(j)    the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person by the Borrower or Restricted Subsidiary, or Equity
Interests in a Person that, upon the consummation thereof, will be a Restricted
Subsidiary of the Borrower (including as a result of a merger or consolidation)
(each, a “Permitted Acquisition”); provided that (i) after giving effect to any
such purchase or other acquisition and (A) subject to the LCT Provisions, no
Specified Event of Default shall have occurred and be continuing and (B) the
Borrower or Restricted Subsidiary is in compliance with Section 6.16 and (ii) to
the extent required by the Collateral and Guarantee Requirement, (A) the
property, assets and businesses acquired in such purchase or other acquisition
shall become Collateral and (B) any such newly created or acquired Restricted
Subsidiary (other than an Excluded Subsidiary) shall become Guarantors, in each
case in accordance with Section 6.10;

(k)    the Transactions;

(l)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practice;

(m)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers from financially troubled account debtors or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n)    Investments as valued at cost at the time each such Investment is made
and including all related commitments for future Investments, in an amount not
exceeding the Available Amount; provided

 

121



--------------------------------------------------------------------------------

that at the time of making any such Investment, with respect to any Investment
made utilizing amounts specified in clause (b) of the definition of “Available
Amount,” no Specified Event of Default shall have occurred and be continuing;

(o)    advances of payroll payments to employees in the ordinary course of
business;

(p)    loans and advances to the Borrower in lieu of, and not in excess of the
amount of (after giving effect to any other such loans or advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to such direct or indirect parent in accordance with Section 7.06; provided
that any such loan or advance shall reduce the amount of such applicable
Restricted Payment thereafter permitted under Section 7.06 by a corresponding
amount (if such applicable provision of Section 7.06 contains a maximum amount);

(q)    Investments held by a Restricted Subsidiary acquired after the Closing
Date or of a corporation or company merged into the Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(r)    Guarantee Obligations of the Borrower or any of its Restricted
Subsidiaries in respect of leases (other than Capitalized Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business;

(s)    Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower (other than any Cure Amount or “Cure
Amount” (as defined in the ABL Facility)); provided that, any amounts used for
such an Investment or other acquisition that are not Qualified Equity Interests
shall otherwise be permitted pursuant to this Section 7.02;

(t)    other Investments in an aggregate amount, as valued at cost at the time
each such Investment is made and including all related commitments for future
Investments, not exceeding:

(i)    the greater of (x) $275,000,000 and (y) 45.0% of Consolidated EBITDA as
of the last day of the most recently ended Test Period; plus

(ii)    (A) the greater of (x) $215,000,000 and (y) 35.0% of Consolidated EBITDA
of the Borrower for the most recently ended Test Period minus (B) the amount of
prepayments of Junior Debt made pursuant to Section 7.08(a)(iii)(A); plus

(iii)    (A) the greater of (x) $215,000,000 and (y) 35.0% of Consolidated
EBITDA of the Borrower for the most recently ended Test Period minus (B) the
amount of Restricted Payments made pursuant to Section 7.06(j);

(u)    [reserved];

(v)    Investments in JV Entities and Unrestricted Subsidiaries in an aggregate
amount, as valued at cost at the time each such Investment is made and including
all related commitments for future Investments, not exceeding the greater of (i)
$150,000,000 and (ii) 25.0% of Consolidated EBITDA as of the last day of the
most recently ended Test Period;

(w)    contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;

(x)    Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant
to the definition of “Unrestricted Subsidiary”; provided that such Investments
were not entered into in contemplation of such redesignations;

 

122



--------------------------------------------------------------------------------

(y)    other Investments; provided that, at the time of such Investment, the
Total Leverage Ratio of the Borrower and its Restricted Subsidiaries on a
consolidated basis as of the end of the most recently ended Test Period, on a
Pro Forma Basis, would be no greater than 6.75:1.00;

(z)    Investments existing or contemplated on a Closing Date (x) with an
individual value not in excess of $5,000,000 or (y) set forth on Schedule 7.02
and any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.02 is not increased from the amount of such Investment on the Closing
Date except pursuant to the terms of such Investment as of the Closing Date or
as otherwise permitted by this Section 7.02;

(aa)    Investments in connection with any Reorganization;

(bb)    Investments in an amount equal to the aggregate amount of cash
contributions made after the Closing Date to the Borrower in exchange for
Qualified Equity Interests of the Borrower, except to the extent utilized in
connection with any other transaction permitted by Section 7.06 or Section 7.08,
and except to the extent such amount increases the Available Amount, constitutes
a Cure Amount or a “Cure Amount” (as defined in the ABL Facility);

(cc)    Investments in a Similar Business after the Closing Date in an aggregate
amount for all such Investments not to exceed, at the time such Investment is
made and after giving effect to such Investment, the sum of (i) an amount equal
to the greater of (x) $500,000,000 and (y) 85.0% of Consolidated EBITDA as of
the last day of the most recently ended Test Period as of such time plus
(ii) the aggregate amount of any cash repayment of or return on such Investments
theretofore received by the Borrower or any Restricted Subsidiary after the
Closing Date;

(dd)    the forgiveness or conversion to equity of any intercompany Indebtedness
owed to the Borrower or any of its Restricted Subsidiaries or the cancellation
or forgiveness of any Indebtedness owed to the Borrower (or any parent entity)
or a Subsidiary from any members of management of the Borrower (or any parent
entity) or any Subsidiary, in each case permitted by Section 7.03;

(ee)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, intellectual property, or
other rights, in each case in the ordinary course of business; and

(ff)    Investments (i) in connection with a Qualified Securitization Financing
and (ii) distributions or payments of Securitization Fees and purchases of
Securitization Assets or Receivables Assets in connection with a Qualified
Securitization Financing.

For purposes of determining compliance with this Section 7.02, if any Investment
(or a portion thereof) would be permitted pursuant to one or more provisions
described above, the Borrower may divide and classify such Investment (or a
portion thereof) in any manner that complies with this covenant and may later
divide and reclassify any such Investment so long as the Investment (as so
divided and/or reclassified) would be permitted to be made in reliance on the
applicable exception as of the date of such reclassification.

SECTION 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)    Indebtedness of the Borrower and any of its Restricted Subsidiaries under
the Loan Documents;

(b)    the (i) Senior Secured Notes, in an aggregate outstanding principal
amount under this clause (i) not to exceed $1,250,000,000 (and any Permitted
Refinancing thereof), (ii) Stepped Up Notes, in an aggregate outstanding
principal amount under this clause (ii) not to exceed $1,901,500,000 (and any
Permitted Refinancing thereof) and (iii) Indebtedness (x) under the ABL Facility
in an aggregate outstanding principal amount under this clause (iii) not to
exceed the sum of (I) $125,000,000 plus (II) any incremental facility,
protective advances and/or over advances permitted under the ABL Facility as in
effect on the date

 

123



--------------------------------------------------------------------------------

hereof and (y) in respect of Cash Management Obligations and Secured Hedge
Agreements (each as defined in the ABL Credit Agreement (or any equivalent term
under any documentation governing any ABL Facility)), and, in each case of this
clause (iii), any Permitted Refinancing thereof;

(c)    Indebtedness existing on the date hereof (x) with an individual value not
in excess of $5,000,000 or (y) listed on Schedule 7.03(c) and in each case of
the foregoing clauses (x) and (y), any Permitted Refinancing thereof;

(d)    Guarantee Obligations of the Borrower and its Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any of its Restricted Subsidiaries
otherwise permitted hereunder (except that a Subsidiary that is not a Loan Party
may not, by virtue of this Section 7.03(d), guarantee Indebtedness that such
Subsidiary could not otherwise incur under this Section 7.03); provided that,
(x) if the Indebtedness being guaranteed is subordinated to the Loan
Obligations, such Guarantee Obligation shall be subordinated to the Guarantee of
the Loan Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness and (y) Guarantee
Obligations made by a Loan Party with respect to Indebtedness of a Non-Loan
Party must be permitted pursuant to Section 7.02;

(e)    Indebtedness of the Borrower or any of its Restricted Subsidiaries owing
to the Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be subject to the
subordination terms set forth in Section 3.02 of the Guaranty (but only to the
extent permitted by applicable law and not giving rise to material adverse tax
consequences);

(f)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets (provided that such Indebtedness is
incurred concurrently with or within two hundred seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement), (ii)
Attributable Indebtedness arising out of Permitted Sale Leasebacks and (iii) any
Permitted Refinancing of any Indebtedness set forth in the immediately preceding
clauses (i) and (ii); provided that the aggregate principal amount of
Indebtedness (including without limitation Attributable Indebtedness, but
excluding Attributable Indebtedness incurred pursuant to clause (ii)) under this
Section 7.03(f) does not exceed, at the time of the incurrence thereof, the
greater of (x) $140,000,000 and (y) 25.0% of Consolidated EBITDA as of the last
day of the most recently ended Test Period;

(g)    Indebtedness in respect of Swap Contracts not for speculative purposes
(i) entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual or anticipated exposure (other than those in respect of
shares of capital stock or other equity ownership interests of the Borrower or
any Subsidiary), (ii) entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary and (iii) entered into
to hedge commodities, currencies, general economic conditions, raw materials
prices, revenue streams or business performance;

(h)    obligations of non-wholly-owned Foreign Subsidiaries that are Restricted
Subsidiaries in respect of Disqualified Equity Interests in an amount not to
exceed $50,000,000 at any time outstanding;

(i)    Indebtedness representing deferred compensation to employees of the
Borrower (or any parent entity) and its Restricted Subsidiaries incurred in the
ordinary course of business;

(j)    Indebtedness to future, present or former directors, officers, members of
management, employees or consultants of the Borrower or any of its Subsidiaries
or their respective estates, heirs, family members, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Borrower (or any
direct or indirect parent thereof) permitted by Section 7.06(f);

(k)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case to the extent constituting
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments;

 

124



--------------------------------------------------------------------------------

(l)    Indebtedness consisting of obligations of the Borrower (or any parent
entity) or any of its Restricted Subsidiaries under deferred compensation or
other similar arrangements incurred by such Person in connection with the
Transactions, any Permitted Acquisitions and/or any other Investment expressly
permitted hereunder;

(m)    Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, cash
pooling arrangements, purchase card and similar arrangements in each case
incurred in the ordinary course;

(n)    Indebtedness consisting of (a) the financing of insurance premiums or
(b) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(p)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q)    Indebtedness supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;

(r)    Indebtedness (whether secured or unsecured) (i) in an unlimited amount,
of any Person that becomes a Restricted Subsidiary (or of any Person not
previously a Restricted Subsidiary) after the date hereof and/or any other
Indebtedness otherwise assumed in connection with an acquisition or any other
Investment not prohibited hereunder, to the extent in the case of this clause
(i), such Indebtedness was not incurred in contemplation of such acquisition or
other Investment and such Indebtedness constitutes the obligations of only such
newly acquired Restricted Subsidiary, (ii) incurred in connection with a
Permitted Acquisition or other Investment not prohibited hereunder, in an
aggregate principal amount for this clause (ii), not to exceed, at the time of
the incurrence thereof, (A) the Fixed Incremental Amount (taking into account
any amounts already incurred in reliance thereon) plus (B) an additional
unlimited amount so long as after giving Pro Forma Effect thereto (x) in the
case of Indebtedness secured by a Lien on the Collateral that is pari passu with
the Lien on the Collateral securing the Obligations, the First Lien Leverage
Ratio does not exceed the greater of (1) 5.00:1.00 and (2) the First Lien
Leverage Ratio at the end of the most recently ended Test Period, (y) in the
case of Indebtedness secured by a Lien on the Collateral that ranks junior to
the Liens on the Collateral securing the Obligations, the Secured Leverage Ratio
does not exceed the greater of 5.25:1.00 and the Secured Leverage Ratio at the
end of the most recently ended Test Period and (z) in the case of Indebtedness
that is unsecured or secured by assets that are not Collateral, either, at the
Borrower’s option, (X) the Total Leverage Ratio does not exceed the greater of
8.25:1.00 and the Total Leverage Ratio at the end of the most recently ended
Test Period or (Y) in the case of unsecured indebtedness, the Interest Coverage
Ratio is no less than the lesser of 2:00:1.00 and the Interest Coverage Ratio at
the end of the most recently ended Test Period and (iii) incurred for any
purpose not prohibited by this Agreement, in an aggregate principal amount for
clause (iii), not to exceed an unlimited amount so long as after giving Pro
Forma Effect thereto (x) in the case of Indebtedness secured by a Lien on the
Collateral that is pari passu with the Lien on the Collateral securing the
Obligations, the First Lien Leverage Ratio does not exceed 5.00:1.00 (or, to the
extent such Indebtedness is incurred in connection with any acquisition or
similar investment not prohibited by this Agreement, the greater of 5.00:1.00
and the First Lien Leverage Ratio at the end of the most recently ended Test
Period), (y) in the case of Indebtedness secured by a Lien on the Collateral
that ranks junior to the Liens on the Collateral securing the Obligations, the
Secured Leverage

 

125



--------------------------------------------------------------------------------

Ratio does not 5.25:1.00 (or, to the extent such Indebtedness is incurred in
connection with any acquisition or similar investment not prohibited by this
Agreement, the greater of 5.25:1.00 and the Secured Leverage Ratio at the end of
the most recently ended Test Period) and (z) in the case of Indebtedness that is
unsecured or secured by assets that are not Collateral, either, at the
Borrower’s option (X) the Total Leverage Ratio does not exceed 8.25:1.00 (or, to
the extent such Indebtedness is incurred in connection with any acquisition or
similar investment not prohibited by this Agreement, the greater of 8.25:1.00
and the Total Leverage Ratio at the end of the most recently ended Test Period)
or (Y) in the case of unsecured indebtedness, the Interest Coverage Ratio is no
less than 2:00:1.00 (or, to the extent such Indebtedness is incurred in
connection with any acquisition or similar investment not prohibited by this
Agreement, the lesser of 2.00:1.00 and the Interest Coverage Ratio at the end of
the most recently ended Test Period); provided that, such Indebtedness incurred
under clauses (ii) and (iii), (1) shall be subject only to the applicable
Required Debt Terms and (2) any such Indebtedness of any Subsidiaries that are
non-Loan Parties shall not exceed, in the aggregate at the time of incurrence
thereof, the greater of (X) $200,000,000 and (Y) 35.0% of Consolidated EBITDA as
of the last day of the most recently ended Test Period;

(s)    Indebtedness incurred by a Non-Loan Party, and guarantees thereof by any
Non-Loan Party, (x) in an aggregate principal amount not to exceed, at the time
of the incurrence thereof, the greater of (i) $375,000,000 and (ii) 50.0% of
Consolidated EBITDA as of the last day of the most recently ended Test Period
and (y) under working capital lines, lines of credit or overdraft facilities (to
the extent such Indebtedness are not secured by assets constituting Collateral
and are non-recourse to the Loan Parties) in the ordinary course of business;

(t)    Incremental Equivalent Debt;

(u)    additional Indebtedness in an aggregate principal amount not to exceed,
at the time of the incurrence thereof, the greater of (x) $240,000,000 and (y)
40.0% of Consolidated EBITDA as of the last day of the most recently ended Test
Period;

(v)    [reserved];

(w)    (i) Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) incurred by the Borrower to the
extent that 100% of the Net Cash Proceeds therefrom are, immediately after the
receipt thereof, applied solely to the prepayment of Term Loans or the
replacement of Revolving Credit Commitments in accordance with
Section 2.05(b)(iii); provided that (A) if such Indebtedness is secured on a
junior basis to such Term Loans or Revolving Credit Loans, as applicable, or is
unsecured, such Indebtedness shall not mature earlier than the date that is
ninety-one (91) days after the Maturity Date with respect to the relevant Term
Loans or Revolving Credit Loans, as applicable, being refinanced, (B) other than
Inside Maturity Loans, such Indebtedness shall not mature prior to the Maturity
Date of the Term Loans or Revolving Credit Loans, as applicable, being
refinanced and, as of the date of the incurrence of such Indebtedness, the
Weighted Average Life to Maturity of such Indebtedness (other than revolving
loans) shall not be shorter than that of then-remaining Term Loans being
refinanced, (C) no Restricted Subsidiary is a borrower or guarantor with respect
to such Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor
which shall have previously or substantially concurrently guaranteed the
Obligations, (D) subject to clause (h) of the “Collateral and Guarantee
Requirement,” such Indebtedness is not secured by any assets not securing the
Obligations unless such assets substantially concurrently secure the
Obligations, (E) the terms and conditions of such Indebtedness (excluding
pricing, call protection, premiums and prepayment or redemption terms or
covenants or other provisions applicable only to periods after the maturity date
of the Loans being refinanced) shall be either, taken as a whole, no more
favorable to the lenders providing such Indebtedness, in their capacity as such
or, solely in the case such Indebtedness is refinancing the Term Loans, be on
market terms at the time of the establishment of such Indebtedness (in each
case, as reasonably determined by the Borrower) (except for (x) covenants or
other provisions applicable only to periods after the latest maturity date of
the relevant Loans being refinanced or (y) to the extent any more restrictive
covenant or provision is added for the benefit of (A) with respect to any such
Indebtedness incurred as term B loans, such covenant or provision is also added
for the benefit of each Facility remaining outstanding after the incurrence or
issuance of such Indebtedness or (B) with respect to any revolving facility or
Customary Term A Loans, such covenant or provision (except to the extent only
applicable after the

 

126



--------------------------------------------------------------------------------

maturity date of the Revolving Credit Facility) is also added for the benefit of
the Revolving Credit Facility to the extent it remains outstanding after the
incurrence of such Indebtedness; it being understood and agreed that in each
such case, no consent of the Administrative Agent and/or any Lender shall be
required in connection with adding such covenant or provision), and (F) such
Indebtedness shall not be in a principal amount in excess of the amount of Term
Loans or Revolving Credit Commitments, as applicable, so refinanced except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid and unused commitments, and fees and expenses reasonably
incurred, in connection with such refinancing and (ii) any Permitted Refinancing
thereof;

(x)    Indebtedness with respect to any Qualified Securitization Financing;

(y)    Indebtedness in respect of Permitted Exchange Securities incurred
pursuant to a Permitted Exchange in accordance with Section 2.17 and any
Permitted Refinancing thereof;

(z)    any CCOH Preferred Stock and any Replacement CCOH Preferred Stock;

(aa)    [reserved]; and

(bb)    all premiums (if any), interest (including post-petition interest,
capitalized interest or interest otherwise payable in kind), fees, expenses,
charges and additional or contingent interest on obligations described in the
foregoing clauses of this Section 7.03.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described above, the Borrower may classify and reclassify or later
divide, classify or reclassify such item of Indebtedness (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness in one or more of the above clauses; provided that (i) all
Indebtedness outstanding under the Loan Documents will be deemed to have been
incurred in reliance only on the exception in clause (a) of this Section 7.03,
(ii) all Indebtedness outstanding under the Senior Secured Notes will be deemed
to have been incurred in reliance only on the exception in clause (b)(i) of this
Section 7.03, (iii) all Indebtedness outstanding under the Stepped Up Notes will
be deemed to have been incurred in reliance only on the exception in clause
(b)(ii) of this Section 7.03 and (iv) all Indebtedness outstanding under the ABL
Facility will be deemed to have been incurred in reliance only on the exception
in clause (b)(iii) of this Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

SECTION 7.04    Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
(including, in each case, pursuant to a Delaware LLC Division), except that:

(a)    any Restricted Subsidiary other than the Borrower may merge or amalgamate
with any one or more other Restricted Subsidiaries (provided that when any
Restricted Subsidiary that is a Loan Party is merging or amalgamating with
another Restricted Subsidiary, a Loan Party shall be a continuing or surviving
Person, as applicable, or the resulting entity shall succeed as a matter of law
to all of the Obligations of such Loan Party);

(b)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party, (ii) (A) any Restricted Subsidiary may liquidate, dissolve or
wind up, and (B) any Restricted Subsidiary may change its legal form, in each
case, if the Borrower determines in good faith that such action is in the best
interests of the Borrower and its Subsidiaries and is not materially
disadvantageous to the Lenders and (iii) the Borrower may change its legal form
if it determines in good faith that such action is in the best interests of the
Borrower and its Subsidiaries, and the Administrative Agent reasonably
determines it is not disadvantageous to the Lenders;

 

127



--------------------------------------------------------------------------------

(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then either (x) the transferee must be a Loan Party or (y) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary that is not a Loan Party in accordance
with Section 7.02 and Section 7.03, respectively;

(d)    so long as no Event of Default exists or would result therefrom, the
Borrower may merge or amalgamate with any other Person or, assign all of the
obligations hereunder to another Person; provided that (i) the Borrower shall be
the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower or in connection
with any such assignment to another Person (any such Person under this clause
(ii), the “Successor Company”), (A) the Successor Company shall be an entity
organized or existing under the Laws of the United States, any state thereof or
the District of Columbia, (B) the Successor Company shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) the
Successor Company shall cause such amendments, supplements or other instruments
to be executed, delivered, filed and recorded (and deliver a copy of same to the
Administrative Agent and Collateral Agent) in such jurisdictions as may be
required by applicable law to preserve and protect the Lien of the Collateral
Agent on the Collateral owned by or transferred to the Successor Company,
together with such financing statements as may be required to perfect any
security interests in such Collateral which may be perfected by the filing of a
financing statement under the UCC of the relevant states, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have
confirmed that its Guaranty shall apply to the Successor Company’s obligations
under the Loan Documents, (E) each Guarantor, unless it is the other party to
such merger or consolidation, shall have by a supplement to the Security
Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (F) the Administrative Agent shall have received all
documentation and other information about the Successor Company that is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act and (G) at the time of such merger or consolidation, shall be in pro forma
compliance with the Financial Covenant; provided, further that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the Borrower under this Agreement;

(e)    so long as no Event of Default exists or would result therefrom, any
Restricted Subsidiary may merge or amalgamate with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.10;

(f)    any Reorganization may be consummated;

(g)    so long as no Event of Default exists or would result therefrom, a
merger, amalgamation, dissolution, winding up, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05, may be effected (other than pursuant to Section 7.05(e)); and

(h)    so long as no Event of Default exists or would result therefrom, a
merger, dissolution, liquidation or consolidation, in each case, by and among
the Borrower and/or its Restricted Subsidiaries, the purpose of which is to
effect a Reorganization.

SECTION 7.05    Dispositions. Make any Disposition, except:

(a)    Dispositions of obsolete, worn out or surplus property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

(b)    Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or be abandoned in the
ordinary course of business);

 

128



--------------------------------------------------------------------------------

(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);

(d)    Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party, (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02, or
(iii) such Disposition shall consist of the transfer of Equity Interests in or
Indebtedness of any Foreign Subsidiary to any other Foreign Subsidiary;

(e)    Dispositions permitted (other than by reference to this Section 7.05(e))
by Section 7.04 and Section 7.06 and Liens permitted by Section 7.01;

(f)    Dispositions of Cash Equivalents;

(g)    leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(h)    transfers of property subject to Casualty Events;

(i)    Dispositions of Investments in JV Entities or non-Wholly-Owned Restricted
Subsidiaries to the extent required by, or made pursuant to, customary buy/sell
arrangements between the parties to such JV Entity or shareholders of such
non-Wholly-Owned Restricted Subsidiaries set forth in the shareholder
agreements, joint venture agreements, organizational documents or similar
binding agreements relating to such JV Entity or non-Wholly-Owned Restricted
Subsidiary;

(j)    Dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof;

(k)    the unwinding of any Swap Contract pursuant to its terms;

(l)    Permitted Sale Leasebacks;

(m)    so long as no Event of Default would result therefrom, Dispositions not
otherwise permitted pursuant to this Section 7.05 (including any Sale Leasebacks
and the sale or issuance of Equity Interests in a Restricted Subsidiary);
provided that (i) such Disposition shall be for fair market value as reasonably
determined by the Borrower in good faith, (ii) with respect to any Disposition
under this clause (m) for a purchase price in excess of the greater of (x)
$60,000,000 and (y) 10.0% of Consolidated EBITDA as of the last day of the most
recently ended Test Period, as reasonably determined by the Borrower at the time
of such Disposition, the Borrower or any of its Restricted Subsidiaries shall
receive not less than 75.0% of such consideration in the form of cash or Cash
Equivalents for such Dispositions (provided, however, that for the purposes of
this clause (m)(ii), the following shall be deemed to be cash: (A) the
assumption by the transferee of Indebtedness or other liabilities contingent or
otherwise of the Borrower or any of its Restricted Subsidiaries and the valid
release of the Borrower or such Restricted Subsidiary, by all applicable
creditors in writing, from all liability on such Indebtedness or other liability
in connection with such Disposition, (B) securities, notes or other obligations
received by the Borrower or any of its Restricted Subsidiaries from the
transferee that are converted by the Borrower or any of its Restricted
Subsidiaries into cash or Cash Equivalents within 180 days following the closing
of such Disposition, (C) Indebtedness of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Disposition, to the extent
that the Borrower and each of the other Restricted Subsidiaries are released
from any Guarantee of payment of the Borrower in connection with such
Disposition and (D) aggregate non-cash consideration received by the Borrower
and its Restricted Subsidiaries for all Dispositions under this clause
(m) having an aggregate fair market value (determined as of the closing of the
applicable Disposition for which such non-cash

 

129



--------------------------------------------------------------------------------

consideration is received) not to exceed the greater of (x) $150,000,000 and
(y) 25.0% of Consolidated EBITDA as of the last day of the most recently ended
Test Period at any time outstanding (net of any non-cash consideration converted
into cash and Cash Equivalents received in respect of any such non-cash
consideration) and (iii) the Borrower or the applicable Restricted Subsidiary
complies with the applicable provisions of Section 2.05;

(n)    any Disposition not otherwise permitted pursuant to this Section 7.05 in
an amount not to exceed the greater of (x) $45,000,000 and (y) 7.5% of
Consolidated EBITDA as of the last day of the most recently ended Test Period;

(o)    the Borrower and its Restricted Subsidiaries may surrender or waive
contractual rights and leases and settle or waive contractual or litigation
claims in the ordinary course of business;

(p)    Dispositions of assets (including Equity Interests) acquired in
connection with Permitted Acquisitions or other Investments permitted hereunder,
which assets are obsolete or not used or useful to the core or principal
business of the Borrower and the Restricted Subsidiaries or which Dispositions
are made to obtain the approval of any applicable antitrust authority in
connection with a Permitted Acquisition;

(q)    any swap of assets in exchange for services or other assets of comparable
or greater fair market value useful to the business of the Borrower and its
Restricted Subsidiaries as a whole, as determined in good faith by the Borrower;

(r)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;

(s)    Dispositions of Securitization Assets or Receivables Assets, or
participations therein, in connection with any Qualified Securitization
Financing or the disposition of an account receivable in connection with the
collection or compromise thereof in the ordinary course of business or
consistent with past practice;

(t)    Dispositions conducted in connection with any Reorganization;

(u)    [reserved];

(v)    Dispositions conducted in connection with a REIT Conversion Transaction
for so long as the Borrower (or its applicable parent entity) is pursuing a REIT
Election in good faith and the REIT Conversion Transaction Requirement has been
satisfied; and

(w)    any Disposition by the Borrower or a Restricted Subsidiary of the Equity
Interests of, or indebtedness owned by, a Foreign Subsidiary to any Restricted
Subsidiary pursuant to a Reorganization.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Subsidiary Guarantor,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take and shall take any actions deemed appropriate in order to effect the
foregoing.

SECTION 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:

(a)    [reserved];

(b)    (i) the Borrower may redeem in whole or in part any of its (or a parent
entity’s) Equity Interests for another class of its Equity Interests or rights
to acquire its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests, provided that any
terms

 

130



--------------------------------------------------------------------------------

and provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Equity Interests are at least as advantageous
to the Lenders as those contained in the Equity Interests redeemed thereby and
(ii) the Borrower may declare and make dividend payments or other distributions
payable solely in Qualified Equity Interests;

(c)    [reserved];

(d)    to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted (other than by reference to Section 7.06) by any provision of
Section 7.02, or Section 7.04;

(e)    repurchases of Equity Interests in the ordinary course of business in the
Borrower or any Restricted Subsidiary deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(f)    The Borrower or any of its Restricted Subsidiaries may, in good faith,
pay (or any Restricted Subsidiary may make Restricted Payments to the Borrower
to allow the Borrower to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of it or of the Borrower
held by any future, present or former employee, director, manager, officer or
consultant (or any Affiliates, spouses, former spouses, other immediate family
members, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of the Borrower or any of its Subsidiaries pursuant to
any employee, management, director or manager equity plan, employee, management,
director or manager stock option plan or any other employee, management,
director or manager benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, manager,
officer or consultant of the Borrower or any Subsidiary; provided that such
payments do not exceed at the time made the greater of (x) $45 million and (y)
7.50% of Consolidated EBITDA as of the last day of the most recently ended Test
Period) in any calendar year; provided that any unused portion of the preceding
basket for any calendar year may be carried forward to the next succeeding
calendar year, so long as the aggregate amount of all Restricted Payments made
pursuant to this Section 7.06(f) in any calendar year (after giving effect to
such carry forward) shall not exceed at the time made the greater of (x)
$75 million and (y) 12.5% of Consolidated EBITDA as of the last day of the most
recently ended Test Period; provided, further that cancellation of Indebtedness
owing to the Borrower or any of its Subsidiaries from members of management of
the Borrower or any of the Borrower’s Restricted Subsidiaries in connection with
a repurchase of Equity Interests of the Borrower will not be deemed to
constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement;

(g)    The Borrower and its Restricted Subsidiaries may make Restricted Payments
to any parent entity (or, in the case of clauses (viii) and (ix), to any
Person):

(i)    for any taxable period for which the Borrower (or applicable parent
entity) is not intended to be treated as a REIT and is a member of a
consolidated, combined or similar income tax group (including if the Borrower is
an entity disregarded as separate from its owner for U.S. federal income tax
purposes) of which any parent entity is the common parent (or a disregarded
entity, partnership or other pass-through entity that is wholly-owned (directly
or indirectly) by such a tax group), to pay the consolidated, combined or
similar income tax liability of such tax group that is attributable to the
income of the Borrower and/or its applicable Subsidiaries included in such group
that the Borrower or Subsidiaries have not otherwise paid; provided that (x) no
such payments shall exceed the amount of such taxes that the Borrower and/or
applicable Subsidiaries would have paid had such entity(ies) been a stand-alone
corporate taxpayer (or stand-alone corporate group) for all taxing years ending
after the date of this Agreement (less any amount in respect thereof actually
paid by such Persons directly), and (y) any such payments attributable to an
Unrestricted Subsidiary shall be limited to the amount of any cash paid by such
Unrestricted Subsidiary to the Borrower or any of its respective Restricted
Subsidiaries for such purpose;

(ii)    the proceeds of which shall be used to pay such equity holder’s
operating costs and expenses incurred in the ordinary course of business, other
overhead costs and expenses and

 

131



--------------------------------------------------------------------------------

fees (including (v) administrative, legal, accounting and similar expenses
provided by third parties, (w) trustee, directors, managers and general partner
fees, (x) any judgments, settlements, penalties, fines or other costs and
expenses in respect of any claim, litigation or proceeding, (y) fees and
expenses (including any underwriters discounts and commissions) related to any
investment or acquisition transaction (whether or not successful) and
(z) payments in respect of indebtedness and equity securities of any direct or
indirect holder of Equity Interests in the Borrower to the extent the proceeds
are used or will be used to pay expenses or other obligations described in this
Section 7.06(g)) which are reasonable and customary and incurred in the ordinary
course of business and attributable to the ownership or operations of the
Borrower and its Subsidiaries (including any reasonable and customary
indemnification claims made by directors, managers or officers of the Borrower
attributable to the direct or indirect ownership or operations of the Borrower
and its Subsidiaries) and fees and expenses otherwise due and payable by the
Borrower or any of its Restricted Subsidiaries and permitted to be paid by the
Borrower or such Restricted Subsidiary under this Agreement;

(iii)    the proceeds of which shall be used to pay franchise and excise taxes,
and other fees and expenses, required to maintain its organizational existence;

(iv)    to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be held by or contributed to the
Borrower or a Restricted Subsidiary or (2) the merger (to the extent permitted
in Section 7.04) of the Person formed or acquired into it or a Restricted
Subsidiary in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.10;

(v)    the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement;

(vi)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of the Borrower to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries;

(vii)    Public Company Costs;

(viii)    for so long as the Borrower (or its applicable parent entity) is
pursuing a REIT Election in good faith and the REIT Conversion Transaction
Requirement is satisfied giving effect to such Restricted Payments, make
dividends and distributions, whether in cash or in kind, to its shareholders in
the amount required (as determined in good faith by the Borrower or applicable
parent entity) in order to qualify the Borrower (or the applicable parent
entity) as a REIT and effect the distribution of the Borrower’s (or the
applicable parent entity’s) earnings and profits in connection with or in
anticipation of the Borrower’s (or the applicable parent entity’s) REIT
Election, including, for the avoidance of doubt, cash dividends or distributions
to satisfy the requirements of Section 857(a)(2)(B) of the Code, or any
successor provision, and any subsequent “true-up” payments to correct for
recalculation of the appropriate amount; and

(ix)    following the REIT Election, with respect to any taxable year for which
the Borrower (or any parent entity) is intended to be treated as a REIT, subject
to no resulting Specified Event of Default, notwithstanding any other limitation
under this Agreement (except as set forth in this clause (ix)) Restricted
Payments in an aggregate amount equal to (x) the taxable income of the Borrower
(or the applicable parent entity) as determined for purposes of Section 857 of
the Code, or applicable successor provision and (ii) any additional amounts as
may be necessary for the Borrower (or the applicable parent entity) to
(A) qualify and remain qualified for taxation as a REIT under U.S. federal
income (and, as applicable, any comparable version of state, local, and
non-U.S.)

 

132



--------------------------------------------------------------------------------

Tax law and/or (B) avoid entity level income Tax or excise Tax (or any penalty
or addition to tax) (for the avoidance of doubt, this paragraph (ix) shall
permit the Borrower (or the applicable parent entity) to make cash distributions
of 100% of its “real estate investment trust table income,” as defined under
Section 857(b)(2) of the Code);

(h)    The Borrower or any of its Restricted Subsidiaries may pay any dividend
or distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement (it being understood that a distribution pursuant to this
Section 7.06(h) shall be deemed to have utilized capacity under such other
provision of this Agreement);

(i)    The Borrower or any of its Restricted Subsidiaries may (a) pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(j)    The Borrower or any of its Restricted Subsidiaries may make additional
Restricted Payments in an amount not to exceed at the time made the greater of
(i) $215,000,000 and (ii) 35.0% of Consolidated EBITDA as of the last day of the
most recently ended Test Period, minus (A) the amount of Investments made
pursuant to Section 7.02(t)(iii);

(k)    The Borrower or any of its Restricted Subsidiaries may make additional
Restricted Payments in an amount not to exceed the Available Amount; provided
that at the time of any such Restricted Payment, with respect to any Restricted
Payment made utilizing amounts specified in clauses (a) and (b) of the
definition of “Available Amount,” no Specified Event of Default shall have
occurred and be continuing or would result therefrom and the Interest Coverage
Ratio as of the end of the most recently ended Test Period, on a Pro Forma
Basis, would be no less than 2.00:1.00;

(l)    (i) any Restricted Payment by the Borrower to pay listing fees and other
costs and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) Restricted Payments not to exceed at the time
made 6.00% per annum of the Market Capitalization of the Borrower;

(m)    The Borrower or any of its Restricted Subsidiaries may make additional
Restricted Payments; provided that, at the time of such Restricted Payment, the
Total Leverage Ratio as of the end of the most recently ended Test Period, on a
Pro Forma Basis, would be no greater than 6.50:1.00 and no Event of Default
shall have occurred and be continuing or would result therefrom;

(n)    the distribution, by dividend or otherwise, of Equity Interests of an
Unrestricted Subsidiary or Indebtedness owed to the Borrower or a Restricted
Subsidiary of an Unrestricted Subsidiary, provided that in each case the
principal assets of such Unrestricted Subsidiary are not cash and Cash
Equivalents received as Investments from the Borrower or any of the Restricted
Subsidiaries;

(o)    The Borrower or any of its Restricted Subsidiaries may pay any dividend
or distribution on any Disqualified Equity Interests incurred in accordance with
Section 7.03(h);

(p)    payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options or warrants and the vesting of restricted stock and restricted stock
units;

(q)    distributions or payments of Securitization Fees, sales contributions and
other transfers of Securitization Assets or Receivables Assets and purchases of
Securitization Assets or Receivables Assets pursuant to a Securitization
Repurchase Obligation, in each case in connection with a Qualified
Securitization Financing;

 

133



--------------------------------------------------------------------------------

(r)    distributions or payments by dividend or otherwise, among the Borrower
and its Restricted Subsidiaries in connection with a Reorganization;

(s)    any Restricted Payment made in connection with paying dividends (in cash
or additional shares) and any accrued unpaid interest or premium thereon with
respect to (i) the CCOH Preferred Stock or (ii) any preferred stock with an
aggregate liquidation preference or equivalent amount not exceeding that of the
CCOH Preferred Stock issued as a replacement therefor so long as the terms of
such securities are not materially adverse to the Lenders, in their capacity as
such, taken as whole, as compared to the terms of the CCOH Preferred Stock that
is being replaced (as determined in good faith by the Borrower) (the
“Replacement CCOH Preferred Stock”); and

(t)    any Restricted Payment to any holder of the CCOH Preferred Stock paying
(x) for the repayment, repurchase, redemption, defeasance, or otherwise acquire
or retire for value of all or any portion of the CCOH Preferred Stock or any
Replacement CCOH Preferred Stock; provided that the aggregate amount paid in
accordance with this clause (x) shall not exceed $45,000,000 plus (y) accrued
and unpaid interest or premium thereon to the redemption date thereof, plus
accrued and unpaid interest, dividends, premiums (including tender premiums),
defeasance costs, underwriting discounts, fees, costs and expenses (including
original issue discount, upfront fees or similar fees) related thereto.

For purposes of determining compliance with this Section 7.06, in the event that
a Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described above, the Borrower shall, in its sole discretion,
classify or divide such Restricted Payment (or any portion thereof) in any
manner that complies with this covenant and may later divide and reclassify any
Restricted Payment (or any portion thereof) so long as the Restricted Payment
(as so divided and/or reclassified) would be permitted to be made in reliance on
the applicable exception or exceptions as of the date of such reclassification.

SECTION 7.07    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower (other than any transaction having a
fair market value not in excess of the greater of (x) $60,000,000 and (y) 10.0%
of Consolidated EBITDA as of the last day of the most recently ended Test Period
in a single transaction), whether or not in the ordinary course of business,
other than:

(a)    transactions between or among the Borrower or any Restricted Subsidiary
or any entity that becomes a Restricted Subsidiary as a result of such
transaction;

(b)    transactions on terms not less favorable to the Borrower or any
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate;

(c)    any Reorganization and the payment of fees and expenses related to any
Reorganization;

(d)    the issuance of Equity Interests to any officer, director, manager,
employee or consultant of the Borrower or any of its Subsidiaries or any parent
entity in connection with the Transactions;

(e)    any transaction with a Securitization Subsidiary effected as part of a
Qualified Securitization Financing, any disposition or repurchase of
Securitization Assets, Receivables Assets or related assets in connection with
any Qualified Securitization Financing;

(f)    equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Borrower or any of its
Restricted Subsidiaries permitted under Section 7.06;

(g)    loans and other transactions by and among the Borrower and/or one or more
Subsidiaries to the extent permitted under this Article VII;

 

134



--------------------------------------------------------------------------------

(h)    employment and severance arrangements between the Borrower or any of its
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements;

(i)    without duplication, payments by the Borrower and its Restricted
Subsidiaries pursuant to any tax sharing agreements among the Borrower, any
parent entity and its Restricted Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Restricted Subsidiaries;

(j)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries or any parent entity
in the ordinary course of business to the extent attributable to the ownership
or operation of the Borrower and its Restricted Subsidiaries;

(k)    transactions pursuant to agreements in existence on a Closing Date and
set forth on Schedule 7.07 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect;

(l)    dividends and other distributions permitted under Section 7.06 and/or
Investments permitted under Section 7.02 (in each case, other than by reference
to this Section 7.07);

(m)    transactions with the Parent and/or its subsidiaries in the normal or
ordinary course of business consistent with past practice;

(n)    transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to Section 6.13; provided that such transactions were not
entered into in contemplation of such redesignation;

(o)    [reserved];

(p)    transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are fair to the
Borrower and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;

(q)    the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;

(r)    any intercompany loans made by the Borrower to any Restricted Subsidiary;
provided that all such intercompany loans of any Loan Party owed to any Person
that is not a Loan Party shall be subject to the subordination terms set forth
in Section 3.02 of the Guaranty (but only to the extent permitted by applicable
law and not giving rise to material adverse tax consequences);

(s)    any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of the Borrower or any parent
entity of the Borrower or any Restricted Subsidiary;

(t)    (i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the Borrower
or any of its Restricted Subsidiaries with their respective current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors, (ii) any subscription agreement or similar agreement
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights with current or former officers, directors, members of
management, managers, employees, consultants or independent contractors and
(iii) transactions pursuant to any employee compensation, benefit plan, stock
option plan or arrangement, any

 

135



--------------------------------------------------------------------------------

health, disability or similar insurance plan which covers current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement; and

(u)    any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to the Borrower or the applicable Restricted
Subsidiary than might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate.

SECTION 7.08    Prepayments, Etc., of Indebtedness.

(a)    Optionally prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner prior to the date that is one
year prior to the scheduled maturity date thereof any Junior Debt with an
outstanding principal amount in excess of the Threshold Amount (it being
understood that payments of regularly scheduled interest and “AHYDO” payments
under any such Junior Debt Documents shall not be prohibited by this clause),
except for (i) the refinancing thereof with the Net Cash Proceeds of any Equity
Interest (other than Disqualified Equity Interests) or Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing), (ii) the
conversion thereof to Equity Interests (other than Disqualified Equity
Interests) of the Borrower or any parent entity, (iii) prepayments, redemptions,
purchases, defeasances and other payments thereof prior to their scheduled
maturity in an aggregate amount at the time made not to exceed (A)(1) the
greater of, at the time made, (x) $215,00,000 and (y) 35.0% of Consolidated
EBITDA as of the last day of the most recently ended Test Period minus (2) the
amount of Investments made pursuant to Section 7.02(t)(ii) plus (B) the
Available Amount (provided that, at the time of any such payment, with respect
to any prepayments, redemptions, purchases, defeasances and other payments made
utilizing amounts specified in clauses (a) and (b) of the definition of
Available Amount, no Specified Event of Default shall have occurred and be
continuing or would result therefrom and the Interest Coverage Ratio as of the
end of the most recently ended Test Period, on a Pro Forma Basis, would be no
less than 2.00:1.00), (iv) other prepayments, redemptions, purchases,
defeasances and other payments thereof prior to their scheduled maturity
(provided that, at the time of such prepayments, redemptions, purchases,
defeasances or other payments, (i) no Event of Default shall have occurred and
be continuing or would result therefrom and (ii) the Total Leverage Ratio as of
the end of the most recently ended Test Period, on a Pro Forma Basis, would be
no greater than 6.75:1.00), (v) other prepayments, redemptions, purchases,
defeasances and other payments thereof prior to their scheduled maturity as part
of an applicable high yield discount obligation catch-up payment, (vi) other
prepayments, redemptions, purchases, defeasances and other payments thereof
prior to their scheduled maturity in an amount equal to the aggregate amount of
cash contributions made after the Closing Date to the Borrower in exchange for
Qualified Equity Interests of the Borrower, except to the extent utilized in
connection with any other transaction permitted by Section 7.02, Section 7.03 or
Section 7.06, and except to the extent such cash contributions increase the
Available Amount, constitute a Cure Amount or “Cure Amount” (as defined in the
ABL Facility) and (vii) other prepayments, redemptions, purchases, defeasances
and other payments thereof prior to their scheduled maturity with respect to
intercompany Indebtedness among the Borrower and its Subsidiaries permitted
under Section 7.03, subject to the subordination provisions applicable thereto.

(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders, taken as a whole, in their capacity as such, any term or
condition of any Junior Debt Documents without the consent of the Required
Lenders (not to be unreasonably withheld or delayed), and excluding any such
amendment or modification that would not be prohibited under the definition of
“Permitted Refinancing” with respect to such Junior Debt.

For purposes of determining compliance with this Section 7.08, in the event that
a prepayment, redemption, purchase or other satisfaction of Junior Debt meets
the criteria of more than one of the categories described above, the Borrower
shall, in its sole discretion, classify or divide such prepayment, redemption,
purchase or other satisfaction of Junior Debt (or any portion thereof) in any
manner that complies with this covenant and may later divide and reclassify any
prepayment, redemption, purchase or other satisfaction of Junior Debt (or any
portion thereof) so long as the prepayment, redemption, purchase or other
satisfaction of Junior Debt (as so divided and/or reclassified) would be
permitted to be made in reliance on the applicable exception or exceptions as of
the date of such reclassification.

 

136



--------------------------------------------------------------------------------

SECTION 7.09    First Lien Leverage Ratio. Except with the written consent of
the Required Revolving Credit Lenders, the Borrower will not permit the First
Lien Leverage Ratio of the Borrower and its Restricted Subsidiaries on a
consolidated basis as of the last day of a Test Period (commencing with the Test
Period ending on or about December 31, 2019) to exceed (a) 7.60:1.00, or, (b) on
and after the Test Period ending on June 30, 2021, 7.10:1.00 (the “Financial
Covenant”); provided that the provisions of this Section 7.09 shall not be
applicable to any such Test Period if on the last day of such Test Period (x) to
the extent the Total Leverage Ratio is greater than 6.50:1.00, the aggregate
amount of Revolving Credit Loans, Swingline Loans and/or L/C Exposure (excluding
up to $10,000,000 of undrawn Letters of Credit and other Letters of Credit which
have been Cash Collateralized or Backstopped) does not exceed $0 or (y) to the
extent the Total Leverage Ratio is equal to or less than 6.50:1.00, the
aggregate amount of Revolving Credit Loans, Swingline Loans and/or L/C Exposure
(excluding up to $10,000,000 of undrawn Letters of Credit and other Letters of
Credit which have been Cash Collateralized or Backstopped) does not exceed 35%
of the Aggregate Revolving Credit Commitments.

SECTION 7.10    Amendments or Waivers of Organizational Documents. Except in
connection with a transaction permitted by Section 7.04, the Borrower shall not
agree to any material amendment, restatement, supplement or other modification
to, or waiver of its Organization Documents, in each case in a manner that has a
material adverse effect on the Lenders (taken as a whole), in their capacity as
such, in each case after the Closing Date without in each case obtaining the
prior written consent of Required Lenders to such amendment, restatement,
supplement or other modification or waiver.

SECTION 7.11    Restrictions on Subsidiaries’ Distributions. The Borrower shall
not, nor shall the Borrower permit any of the Restricted Subsidiaries to, enter
into or permit to exist any Contractual Obligation (other than this Agreement or
any other Loan Document) that limits the ability of any Restricted Subsidiary of
the Borrower that is not a Guarantor to make Restricted Payments to the Borrower
or any Guarantor or to make or repay intercompany loans and advances to the
Borrower or any Guarantor; provided that this Section 7.11 shall not apply to
Contractual Obligations which (i)(x) exist on a Closing Date and are listed on
Schedule 7.11 hereto and (y) are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of the Borrower, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower; provided, further, that this
clause (ii) shall not apply to Contractual Obligations that are binding on a
Person that becomes a Restricted Subsidiary pursuant to Section 6.13, (iii)
represent Indebtedness of a Restricted Subsidiary of the Borrower which is
permitted by Section 7.03, (iv) arise in connection with any Disposition
permitted by Section 7.04 or 7.05 and relate solely to the assets or Person
subject to such Disposition or (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01    Events of Default. Any of the following events referred to in
any of clauses (a) through (k) inclusive of this Section 8.01 shall constitute
an “Event of Default”:

(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, (ii) within three (3) Business
Days of when required to be paid herein, any amount required to be reimbursed to
an L/C Issuer pursuant to Section 2.03(c)(i) or (iii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 6.03(a)(i) or Section 6.04
(as it relates to the Borrower), Article VII

 

137



--------------------------------------------------------------------------------

(other than Section 7.09) or (ii) Section 7.09; provided that (i) no Default or
Event of Default under Section 7.09 shall be deemed to have occurred until the
date that is fifteen (15) Business Days after the date the financials for the
relevant fiscal quarter are required to be delivered hereunder if the Borrower
then has a Cure Right under Section 8.05 with respect to the applicable breach
and has delivered notice thereof, (ii) any Event of Default under Section 7.09
shall be subject to cure pursuant to Section 8.05 (provided that, with respect
to any Default or Event of Default under Section 7.09 subject to cure, during
the period commencing on the date such financials are required to be delivered
until the earlier of the exercise of the relevant cure right and the expiration
of the relevant cure period, (x) the Lenders shall not be required to make any
Credit Extension and (y) no action hereunder, the taking of which is subject to
no Default or Event of Default having occurred or be continuing, shall be
permitted) and (iii) no Default or Event of Default under Section 7.09 shall
constitute a Default or an Event of Default with respect to any Loans or
Commitments hereunder, other than the Revolving Credit Loans and the Revolving
Credit Commitments, until the date on which all Loans under each Revolving
Credit Facility have been accelerated and all Revolving Credit Commitments have
been terminated as a result of such breach, in each case, by the Required
Revolving Credit Lenders, and the Required Revolving Credit Lenders have not
rescinded such acceleration; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof by the Administrative Agent or the Required Lenders; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made and such incorrect or
misleading representation, warranty, certification or statement of fact, if
capable of being cured, remains so incorrect or misleading for thirty (30) days
after receipt by the Borrower of written notice thereof by the Administrative
Agent or the Required Lenders; or

(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
with an outstanding principal amount (or, in the case of a Swap Contract, Swap
Termination Value) of not less than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness with an outstanding principal amount (or, in the case of a Swap
Contract, Swap Termination Value) of not less than the Threshold Amount, or any
other event occurs (other than (i) with respect to such Indebtedness consisting
of Swap Contracts, termination events or equivalent events pursuant to the terms
of such Swap Contracts and (ii) any event requiring prepayment pursuant to
customary asset sale provisions), the effect of which default or other event is
to cause, or to permit the holder or holders of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, all such Indebtedness to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem all such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(e)(B) shall not apply to secured Indebtedness that becomes due (or requires an
offer to purchase) as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further that any failure described under clause (i) or (ii) above is unremedied
and is not waived by the holders of such Indebtedness prior to any termination
of the commitments or acceleration of the Loans pursuant to Article VIII;
provided, further that no event described in this Section 8.01(e) arising from
any financial covenant breach under the ABL Facility shall constitute an Event
of Default unless the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) has
caused, with the giving of notice if required, such Indebtedness to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem all such
Indebtedness to be made, prior to its stated maturity; or

 

138



--------------------------------------------------------------------------------

(f)    Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Loan Parties, taken as a whole, and is not released, vacated or
fully bonded within sixty (60) days after its issue or levy; or

(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money with an individual
amount exceeding the Threshold Amount (to the extent not covered by independent
third party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i)    Invalidity. Any material provision of any Guarantee or any Collateral
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or as a result of acts
or omissions by the Administrative Agent or the satisfaction in full of all the
Loan Obligations and termination of the Aggregate Commitments, ceases to be in
full force and effect or in the case of any Collateral Document, ceases to
create a valid lien on the Collateral covered thereby; or any Loan Party
contests in writing the validity or enforceability of any material provision of
any Guarantee or any Collateral Document (other than in an informational notice
delivered to the Administrative Agent and/or the Collateral Agent); or any Loan
Party denies in writing that it has any or further liability or obligation under
any Guarantee or any Collateral Document (other than as a result of repayment in
full of the Loan Obligations, termination of the Aggregate Commitments or
release of the applicable Guarantee), or purports in writing to revoke or
rescind any Guarantee or any Collateral Document, except to the extent that any
such loss of perfection or priority results from (x) the failure of the
Collateral Agent to maintain possession of certificates or other possessory
collateral actually delivered to it representing securities or other collateral
pledged under the Collateral Documents or the Collateral Agent’s failure to file
or maintain any filings required for perfection (including the filing of UCC
financing statement or continuations, filings regarding IP rights or similar
filings) and/or (y) a release of any Guarantee or Collateral in accordance with
the terms hereof or thereof and, except as to Collateral consisting of Material
Real Property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied or disclaimed in writing that
such losses are covered by such title insurance policy;

(j)    Change of Control. There occurs any Change of Control; or

(k)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or ERISA Affiliate under Title IV of ERISA in an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under ERISA and the Code under
a Multiemployer Plan in an aggregate amount which would reasonably be expected
to result in a Material Adverse Effect, (iii) any Loan Party or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is being terminated, within the meaning of Title IV of
ERISA, and as a result of such termination the aggregate annual contributions of
the Loan

 

139



--------------------------------------------------------------------------------

Parties and the ERISA Affiliates to all Multiemployer Plans that are then being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such termination occurs by an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or
(iv) a termination, withdrawal or noncompliance with applicable law or plan
terms or other event similar to an ERISA Event occurs with respect to a Foreign
Plan that would reasonably be expected to result in a Material Adverse Effect.

With respect to any Default or Event of Default, the words “exists,” “is
continuing” or similar expressions with respect thereto shall mean that the
Default or Event of Default has occurred and has not yet been cured or waived.
If, prior to the taking of any action under Section 8.02 (or the occurrence of
any event set forth in the proviso thereto), any Default or Event of Default
occurs due to (i) the failure by any Loan Party to take any action (including
any action by a specified time), such Default or Event of Default shall be
deemed to have been cured at the time, if any, that the applicable Loan Party
takes such action or (ii) the taking of any action by any Loan Party that is not
then permitted by the terms of this Agreement or any other Loan Document, such
Default or Event of Default shall be deemed to be cured on the date on which
such action is unwound (in each case giving effect to any amendments or waivers
under Section 10.01; provided that, subject in all respects to subsection
(iv) of the immediately succeeding paragraph, an Event of Default resulting from
the failure to deliver a notice pursuant to Section 6.03(a) shall cease to exist
and be cured in all respects if the Default or Event of Default giving rise to
such notice requirement shall have ceased to exist and/or be cured (including
pursuant to this paragraph).

Notwithstanding anything to the contrary in this Section 8.01, an Event of
Default (the “Initial Default”) may not be cured pursuant to the immediately
preceding paragraph:

(i)    if the taking of any action by any Loan Party or Subsidiary of a Loan
Party that is not permitted during, and as a result of, the continuance of such
Initial Default directly results in the cure of such Initial Default and the
applicable Loan Party or Subsidiary had actual knowledge at the time of taking
any such action that was not permitted that the Initial Default had occurred and
was continuing;

(ii)    in the case of an Event of Default under Section 8.01(i) that directly
results in material impairment of the rights and remedies of the Lenders and
Administrative Agent under the Loan Documents and that is incapable of being
cured;

(iii)    in the case of an Event of Default under Section 8.01(c) arising due to
the failure to perform or observe Section 6.06 that directly results in a
material adverse effect on the ability of the Borrower and the other Loan
Parties (taken as a whole) to perform their respective payment obligations under
any Loan Document to which the Borrower or any of the other Loan Parties is a
party;

(iv)    in the case of an Initial Default for which (i) the Borrower failed to
give notice to the Administrative Agent of such Initial Default in accordance
with Section 6.03(a) of this Agreement and (ii) the Borrower had actual
knowledge of such failure to give such notice; or

(v)    if the Initial Default had a material adverse effect on the
Administrative Agent, in its capacity as such.

SECTION 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing (subject, in the case of an Event of Default under
Section 8.01(b)(ii), to the proviso thereto and the Cure Right set forth in
Section 8.05 and the Administrative Agent may, with the consent of, and shall,
at the request of, the Required Lenders, shall take any or all of the following
actions:

(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

140



--------------------------------------------------------------------------------

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)    require that the Borrower Cash Collateralize or Backstop the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Sections 8.01(f)
or (g) with respect to the Borrower, the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize or
Backstop the L/C Obligations as aforesaid shall automatically become effective,
in each case without further act of the Administrative Agent or any Lender.

SECTION 8.03    Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Borrower, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless the Consolidated Total Assets of such Subsidiary together
with the Consolidated Total Assets of all other Subsidiaries affected by such
event or circumstance referred to in such clause, shall exceed 5% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries on a
consolidated basis.

SECTION 8.04    Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized or Backstopped as set forth in the proviso to Section 8.02),
including in any bankruptcy or insolvency proceeding, any amounts received on
account of the Obligations shall be applied by the Administrative Agent, subject
to any Acceptable Intercreditor Agreement then in effect, in the following
order:

First, to payment of that portion of the Loan Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Loan Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Loan Obligations constituting accrued
and unpaid interest (including, but not limited to, post-petition interest),
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans, L/C Borrowings and
Obligations arising under Secured Hedge Agreements, Cash Management Obligations
and for the account of the L/C Issuers, to Cash Collateralize or Backstop that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;

 

141



--------------------------------------------------------------------------------

Fifth, to the payment of all other Obligations that are due and payable to the
Administrative Agent, the Collateral Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent, the Collateral Agent and the
other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize or Backstop the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this clause (a), to the extent permitted by applicable law, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause Fourth above from amounts
received from “Eligible Contract Participants” to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to obligations described
in clause Fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other obligations
pursuant to clause Fourth above) and (b) Cash Management Obligations and Secured
Hedge Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as applicable. Each Cash
Management Bank and Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.

SECTION 8.05    Right to Cure.

(a)    Notwithstanding anything to the contrary contained in Section 8.01(b), in
the event that the Borrower fails to comply with the Financial Covenant, from
the last day of the Test Period until the expiration of the fifteenth Business
Day after the date on which financial statements with respect to the Test Period
in which such covenant is being measured are required to be delivered pursuant
to Section 6.01, the Borrower may designate any direct equity investment in the
Borrower in cash in the form of common Equity Interests (or other Qualified
Equity Interests of the Borrower reasonably acceptable to the Administrative
Agent) made during the Test Period until the end of such time period as a Cure
Amount (the “Cure Right”), and upon the receipt by the Borrower of net cash
proceeds corresponding to the exercise of the Cure Right (the “Cure Amount”),
the Financial Covenant shall be recalculated, giving effect to a pro forma
increase to Consolidated EBITDA for such Test Period in an amount equal to such
Cure Amount; provided that (x) such pro forma adjustment to Consolidated EBITDA
shall be given solely for the purpose of determining the existence of a Default
or an Event of Default under the Financial Covenant with respect to any Test
Period that includes the fiscal quarter for which such Cure Right was exercised
and not for any other purpose under any Loan Document (including, without
limitation, for purposes of determining pricing, mandatory prepayments and the
availability or amount permitted pursuant to any covenant under Article VII) for
the quarter with respect to which such Cure Right was exercised and (y) there
shall be no reduction in Indebtedness in connection with any Cure Amounts for
determining compliance with Section 7.09 and no Cure Amounts will reduce (or
count towards) the First Lien Leverage Ratio, the Secured Leverage Ratio or the
Total Leverage Ratio for purposes of any calculation thereof, in each case, for
the fiscal quarter with respect to which such Cure Right was exercised, except
that with respect to fiscal quarters thereafter, such reduction may apply but
only to the extent the proceeds are actually applied to prepay Indebtedness
pursuant to Section 2.05(a).

(b)    If, after the exercise of the Cure Right and the recalculations pursuant
to clause (a) above, the Borrower shall then be in compliance with the
requirements of the Financial Covenant during such Test Period (including for
purposes of Section 4.02), the Borrower shall be deemed to have satisfied the
requirements of the

 

142



--------------------------------------------------------------------------------

Financial Covenant as of the relevant date of determination with the same effect
as though there had been no failure to comply therewith at such date, and the
applicable Default or Event of Default under Section 8.01 that had occurred
shall be deemed cured; provided that (i) the Cure Right may be exercised on no
more than five (5) occasions, (ii) in each four (4) consecutive fiscal quarter
period, there shall be at least two fiscal quarters in respect of which no Cure
Right is exercised and (iii) with respect to any exercise of the Cure Right, the
Cure Amount shall be no greater than the amount required to cause the Borrower
to be in compliance with the Financial Covenant.

(c)    Notwithstanding anything in this Agreement to the contrary, following the
delivery by the Borrower of a written notice to the Administrative Agent of its
intent to exercise the Cure Right (x) the Lenders shall not be permitted to
exercise any rights then available as a result of an Event of Default under this
Article VIII on the basis of a breach of the Financial Covenant so as to enable
the consummation of the Cure Right as permitted under this Section 8.05 and
(y) the Lenders shall not be required to make any Credit Extension and the L/C
Issuers shall not be required to make any L/C Credit Extension unless and until
the Borrower has received the Cure Amount required to cause the Borrower to be
in compliance with the Financial Covenant.

SECTION 8.06    Change of Control. Notwithstanding the definition of a Change of
Control:

(a)    a transaction will not be deemed to involve a Change of Control solely as
a result of the Borrower becoming a direct or indirect Wholly-Owned Subsidiary
of a holding company if:

(i)    (A) the direct or indirect holders of the voting Equity Interests of such
holding company immediately following that transaction are substantially the
same as the holders of the Borrower’s voting Equity Interests immediately prior
to that transaction or (B) immediately following that transaction no Person
(other than a holding company satisfying the requirements of this sentence) is
the beneficial owner, directly or indirectly, of more than fifty percent (50%)
of the voting Equity Interests of such holding company; and

(ii)    in the case of the direct parent of the Borrower that becomes such a
holding company (“Holdings”), (A) the Administrative Agent shall have received
all documentation and other information about Holdings that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act, (B) Holdings shall be an entity organized or existing under the Laws of the
United States, any state thereof or the District of Columbia, (C) on or prior to
the consummation of such transaction, (1) Holdings and the Borrower shall enter
into an amendment to this Agreement to add a passive holdings covenant
substantially in the form of Exhibit M hereto and to effect an accession of
Holdings as a Loan Party party to this Agreement (which amendment shall only
require the consent of only the Administrative Agent notwithstanding anything to
the contrary contained in Section 10.01) and (2) Holdings shall enter into a
Guaranty and shall cause such agreements, amendments, supplements, stock
certificates or other instruments to be executed, delivered, filed and recorded
(and deliver a copy of same to the Administrative Agent and Collateral Agent) in
such jurisdictions as may be required by applicable law to create and perfect
the Lien of the Collateral Agent on all of the Equity Interests issued by the
Borrower and all other Collateral owned by Holdings, together with such
financing statements as may be required to perfect any security interests in
such Collateral which may be perfected by the filing of a financing statement
under the UCC of the relevant states; and

(b)    the right to acquire voting Equity Interests (so long as such Person does
not have the right to direct the voting of the voting Equity Interests subject
to such right) or any veto power in connection with the acquisition or
disposition of voting Equity Interests will not cause a party to be a beneficial
owner.

 

143



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01    Appointment and Authorization of Agents.

(a)    Each Lender and each L/C Issuer hereby irrevocably appoints, designates
and authorizes the Administrative Agent and Collateral Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent and Collateral Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent and Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent and Collateral Agent, regardless of whether a Default or
Event of Default has occurred and is continuing. Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The provisions of this
Article IX are solely for the benefit of, and among the Administrative Agent,
the Collateral Agent, the Lenders and each L/C Issuer, and neither the Borrower
nor any other Loan Party shall be bound by or have rights as a third party
beneficiary of any such provisions (except to the extent such rights are set
forth herein, including with respect to such rights in Section 9.09).

(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c)    Each Lender and each L/C Issuer hereby irrevocably appoints, designates
and authorizes DBNY to act as the “collateral agent” under the Loan Documents,
and each of the Lenders (in its capacities as a Lender, Swingline Lender, L/C
Issuer (if applicable) and a potential Hedge Bank or Cash Management Bank) and
each L/C Issuer hereby irrevocably appoints and authorizes the Collateral Agent
to act as the agent of (and to hold any security interest, charge or other Lien
created by the Collateral Documents for and on behalf of or on trust for) such
Lender and such L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the Collateral
Agent), shall be entitled to the benefits of all provisions of this Article IX
(including Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) and
Article X as if set forth in full herein with respect thereto.

SECTION 9.02    Delegation of Duties. The Administrative Agent and the
Collateral Agent may perform any and all of their duties and exercise their
rights and powers under this Agreement or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent and/or
the Collateral Agent. The Administrative Agent, the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Article IX (including this
Section 9.02 and Sections 9.03 and 9.07) and Section 10.05 shall apply to any
Affiliates of the Administrative Agent and shall apply to their respective
activities in

 

144



--------------------------------------------------------------------------------

connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent and the Collateral Agent. All of
the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Article IX (including this Section 9.02 and
Sections 9.03 and 9.07) and Section 10.05 shall apply to any such sub-agent and
to the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent and/or the Collateral Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent or
the Collateral Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

SECTION 9.03    Liability of Agents. No Agent-Related Person shall (a) be liable
to any Lender for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby, including their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent and/or the Collateral Agent (except
for its own gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for (or shall have any duty to ascertain or inquire into) (A) any
recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or made in any
written or oral statements or in any financial or other statements or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent and/or the Collateral Agent under or in
connection with, this Agreement or any other Loan Document, (B) the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents,
(C) the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Obligations or (D) the value or the
sufficiency of any Collateral or the satisfaction of any condition set forth in
Article IV or elsewhere herein or that the Liens granted to the Collateral Agent
have been properly or sufficiently created, perfected, protected, enforced or
entitled to any particular priority, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent, or for any failure of any Loan Party or any other party to any
Loan Document to perform its obligations hereunder or thereunder. Anything
contained herein to the contrary notwithstanding, no Agent-Related Person shall
have any liability arising from confirmations of the amount of outstanding Loans
or the L/C Obligations or the component amounts thereof or shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. No Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that such Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that such Agent shall not be required to take any action
that, in its judgment or the judgment of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Law. No Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), or in the absence of its own gross negligence or willful misconduct.
The exculpatory provisions of this Article IX shall apply to any such
Affiliates, agents, employees or attorneys-in-fact, such sub-agents, and their
respective activities in connection with the syndication of credit facilities
provided for herein as well as activities of the Administrative Agent and/or the
Collateral Agent.

SECTION 9.04    Reliance by Agents.

(a)    Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, request, consent, certificate, instrument,

 

145



--------------------------------------------------------------------------------

affidavit, letter, telegram, facsimile, telex or telephone message, electronic
mail message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent and shall not incur any liability for relying thereon. Each Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for the
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or under any of the other Loan
Documents in accordance with the instructions of the Required Lenders (or such
greater number of Lenders as may be expressly required hereby in any instance).

(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.

SECTION 9.05    Notice of Default. None of the Administrative Agent or the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. Subject to the other provisions of this Article IX, the Administrative
Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article VIII; provided that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

SECTION 9.06    Credit Decision; Disclosure of Information by Agents. Each
Lender and each L/C Issuer acknowledges that no Agent-Related Person has made
any representation or warranty to it, and that no act by any Agent hereafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender and each L/C Issuer
represents to each Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender and each L/C Issuer also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property,

 

146



--------------------------------------------------------------------------------

financial and other condition and creditworthiness of the Borrower and the other
Loan Parties. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by any Agent herein, such Agent shall not have
any duty or responsibility to provide (and shall not be liable for the failure
to provide) any Lender with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

SECTION 9.07    Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it in its capacity as an Agent-Related
Person; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent and the Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent and the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent or the Collateral Agent is not reimbursed for such expenses
by or on behalf of the Borrower, provided that such reimbursement by the Lenders
shall not affect the Borrower’s continuing reimbursement obligations with
respect thereto, if any. The undertaking in this Section 9.07 shall survive
termination of the Aggregate Commitments, the payment of all other Loan
Obligations and the resignation of the Administrative Agent or the Collateral
Agent.

SECTION 9.08    Agents in their Individual Capacities. DBNY and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though DBNY were not the
Administrative Agent and the Collateral Agent hereunder and without notice to or
consent of (nor any duty to accept therefor to) the Lenders. The Lenders
acknowledge that, pursuant to such activities, DBNY or its Affiliates may
receive information regarding any Loan Party or any Affiliate of a Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, DBNY shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or the Collateral Agent, and the
terms “Lender” and “Lenders” include DBNY in its individual capacity.

SECTION 9.09    Successor Agents. The Administrative Agent and the Collateral
Agent may resign as the Administrative Agent and Collateral Agent, as
applicable, upon thirty (30) days’ notice to the Lenders and the Borrower. If
the Administrative Agent or the Collateral Agent resigns under this Agreement,
the Required Lenders shall appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, which appointment of a successor agent shall require the
consent of the Borrower at all times other than during the existence of an Event
of Default under Section 8.01(f) or (g) (which consent of the Borrower shall not
be unreasonably withheld or delayed). If no successor agent is appointed prior
to the effective date of the resignation of the Administrative Agent or the
Collateral Agent, as applicable, the Administrative Agent or the Collateral
Agent, as applicable, may appoint, after consulting with the Lenders and the
Borrower, a successor agent meeting the qualifications set forth above, which
successor may not be a Defaulting Lender or Disqualified Lender. Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or the Collateral Agent, as applicable, and the
term “Administrative Agent” or “Collateral Agent,” as applicable, shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the term “Collateral

 

147



--------------------------------------------------------------------------------

Agent” shall mean such successor collateral agent and/or supplemental agent, as
described in Section 9.01(c), and the retiring Administrative Agent’s or
retiring Collateral Agent’s, as applicable, appointment, powers and duties as
the Administrative Agent or Collateral Agent, as applicable, shall be
terminated. After the retiring Administrative Agent’s or retiring Collateral
Agent’s resignation, as applicable, hereunder as the Administrative Agent or the
Collateral Agent, as applicable, the provisions of this Article IX and
Section 10.04 and Section 10.05 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent or the
Collateral Agent, as applicable, under this Agreement. If no successor agent has
accepted appointment as the Administrative Agent or the Collateral Agent by the
date which is thirty (30) days following the retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent or the Collateral Agent, as applicable,
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the L/C Issuer under
any of the Loan Documents, the retiring Collateral Agent shall continue to hold
such collateral security until such time as a successor Collateral Agent is
appointed). Upon the acceptance of any appointment as the Administrative Agent
or the Collateral Agent, as applicable, hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may reasonably request, in order to (a) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or
(b) otherwise ensure that the Collateral and Guarantee Requirement is satisfied,
the Administrative Agent shall thereupon succeed to and become vested with all
the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent or the Collateral Agent, as applicable, and the retiring
Administrative Agent and/or Collateral Agent shall, to the extent not previously
discharged, be discharged from its duties and obligations under the Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
or the successor Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s or retiring Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Sections 10.04 and 10.05 shall continue in effect for the benefit
of such retiring Administrative Agent or retiring Collateral Agent, as
applicable, and its agents and sub-agents in respect of any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent or
retiring Collateral Agent, as applicable, was acting as Administrative Agent
and/or Collateral Agent, as applicable.

SECTION 9.10    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.09 and Section 10.04) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

(c)    any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due to the Administrative Agent under
Section 2.09 and Section 10.04.

 

148



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles to make a bid, (ii) to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (h) of Section 10.01 of this Agreement,
(iii) the Administrative Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be canceled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

SECTION 9.11    Collateral and Guaranty Matters. The Lenders and the L/C Issuer
and each other Secured Party irrevocably agrees that:

(a)    any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Loan Obligations (other than contingent indemnification obligations not yet
accrued and payable), the expiration or termination of all Letters of Credit
with no pending drawings (other than Letters of Credit that have been Cash
Collateralized or Backstopped or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer have been
made) and any other obligation (including a guarantee) that is contingent in
nature), (ii) at the time the property subject to such Lien is transferred or to
be transferred as part of or in connection with any transfer permitted hereunder
or under any other Loan Document to any Person other than any other Loan Party,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, (iv) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (c) below and/or
(v) if the property subject to such Lien becomes Excluded Property;

(b)    the Collateral Agent is authorized to (and each Secured Party irrevocably
requires the Administrative Agent to promptly) release or subordinate any Lien
on any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document to the holder of any Lien on such

 

149



--------------------------------------------------------------------------------

property that is permitted by Section 7.01(e), 7.01(f), 7.01(g), 7.01(i),
7.01(m), 7.01(o), 7.01(p), 7.01(q), 7.01(t), 7.01(v), 7.01(w) (as it relates to
Section 7.01(i) and 7.01(o)), 7.01(aa) (to the extent the relevant Lien is of
the type to which the Lien of the Collateral Agent is otherwise subordinated
under this clause (b) pursuant to any of the other exceptions to Section 7.01
that are expressly included in this clause (c)) and/or 7.01(oo); provided that
the subordination of any Lien on any property granted to or held by the
Collateral Agent shall only occur with respect to any Lien on such property that
is permitted by Sections 7.01(i), 7.01(q), 7.01(aa) and/or 7.01(oo) to the
extent that the Lien of the Collateral Agent with respect to such property is
required to be subordinated to the relevant Permitted Lien in accordance with
the documentation governing the Indebtedness that is secured by such Permitted
Lien; and

(c)    if any Subsidiary Guarantor becomes an Excluded Subsidiary (other than
any Excluded Subsidiary the Borrower elects to maintain as a Subsidiary
Guarantor) or is transferred to any Person other than the Borrower or a
Restricted Subsidiary, in each case as a result of a transaction or designation
permitted hereunder (as certified in writing delivered to the Administrative
Agent by a Responsible Officer), (x) such Subsidiary shall be automatically
released from its obligations under the Guaranty and (y) any Liens granted by
such Subsidiary or Liens on the Equity Interests of such Subsidiary (to the
extent such Equity Interests have become Excluded Equity or are being
transferred to a Person that is not a Loan Party) shall be automatically
released; provided that (i) no such release shall occur if such Subsidiary
Guarantor continues to be a guarantor in respect of any Senior Secured Notes or
any Permitted Refinancing thereof, the ABL Facility or any Permitted Refinancing
thereof or any Junior Debt unless and until such Subsidiary Guarantor is (or is
being simultaneously) released from its guarantee with respect to such
Indebtedness, (ii)(A) solely in the case of any election to maintain a Non-U.S.
Discretionary Guarantor as a Subsidiary Guarantor, consent of the Administrative
Agent shall be required prior to such election, such consent not to be
unreasonably withheld, delayed or conditioned (it being understood that such
consent may be withheld if the Administrative Agent reasonably determines that
such Non-U.S. Discretionary Guarantor is organized under the laws of a
jurisdiction (1) where the amount and enforceability of the contemplated
guarantee that may be entered into by a Person organized in the relevant
jurisdiction is materially and adversely limited by applicable law or
contractual limitations, (2) where the security interests (and the
enforceability thereof) that may be granted with respect to assets (or various
classes of assets) located in the relevant jurisdiction are materially and
adversely limited by applicable law or (3) that is not a member of the
Organization for Economic Cooperation and Development or is the target of any
Sanctions; provided that no such consent shall be required for the Borrower’s
election to maintain an Excluded Subsidiary as a Subsidiary Guarantor if such
Excluded Subsidiary was already a Guarantor and has not changed its jurisdiction
of organization and/or is organized under the laws of the United States, Canada,
the United Kingdom, Ireland the Netherlands and Luxembourg) and (B) unless
previously provided with respect to such Non-U.S. Discretionary Guarantor, the
Administrative Agent shall have received at least two (2) Business Days prior to
such election all documentation and other information in respect of such
Excluded Subsidiary as has been reasonably requested by the Administrative Agent
in writing that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act (and, upon any request made by a Lender
to the Administrative Agent, the Administrative Agent will provide the Lenders
with all such information made available to it in accordance with, and subject
to, the provisions of this Agreement) and (iii) the release of any Subsidiary
Guarantor from its obligations under the Loan Documents solely as a result of
such Subsidiary Guarantor becoming an Excluded Subsidiary of the type described
in clause (l) of the definition thereof shall only be permitted if, at the time
such Subsidiary Guarantor becomes such an Excluded Subsidiary, (A) no Specified
Event of Default has occurred and is continuing and (B) such Subsidiary
Guarantor so becomes such an Excluded Subsidiary as a result of a joint venture
or other strategic transaction permitted hereunder entered into for a bona fide
operating business purpose.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.11.
In each case as specified in this Section 9.11, the Administrative Agent and
Collateral Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent and Collateral Agent to), at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release or subordination of such
item of Collateral from the assignment and security interest granted under the
Collateral

 

150



--------------------------------------------------------------------------------

Documents, or to evidence the release of such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.11; provided that, upon the reasonable request by
the Administrative Agent, the Borrower shall deliver to the Administrative Agent
a certificate of a Responsible Officer certifying that the transactions giving
rise to such request have been consummated in accordance with this Agreement and
the other Loan Documents. Any such certificate delivered by the Borrower in
accordance with this Section 9.11 shall be conclusive and binding. Each Secured
Party irrevocably authorizes and directs the Administrative Agent to rely on any
such certificate without independent investigation and release its interests in
any Collateral or release any Subsidiary Guarantor from its obligations under
the Loan Documents (including, in each case of the foregoing, by filing
applicable termination statements and/or returning pledged Collateral); it being
acknowledged and agreed by each Secured Party that the Administrative Agent, in
its capacity as such, shall have no liability with respect to relying on such
certificate and taking actions to evidence such release

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (i) no Secured Party shall have any right individually
to realize upon any of the Collateral (including through any right of setoff) or
to enforce the Guarantee, it being understood and agreed that all powers, rights
and remedies hereunder and under any of the Loan Documents may be exercised
solely by the Administrative Agent or the Collateral Agent, as applicable, for
the benefit of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Collateral Documents may
be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other disposition.

The Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

SECTION 9.12    Other Agents; Arrangers and Managers. None of the Lenders, the
Agents, the Lead Arrangers, or other Persons identified on the facing page or
signature pages of this Agreement as a “joint lead arranger and bookrunner,”
“co-documentation agents” “managers” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.13    Appointment of Supplemental Administrative Agents.

(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint

 

151



--------------------------------------------------------------------------------

an additional individual or institution selected by the Administrative Agent in
its sole discretion as a separate trustee, co-trustee, administrative agent,
collateral agent, administrative sub-agent or administrative co-agent (any such
additional individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and, collectively, as “Supplemental
Administrative Agents”).

(b)    In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 10.04 and Section 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(c)    Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

SECTION 9.14    Withholding Tax. To the extent required by any applicable Law
(as determined in good faith by the Administrative Agent), the Administrative
Agent may deduct or withhold from any payment to any Lender under any Loan
Document an amount equivalent to any applicable withholding Tax. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties, additions to Tax or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred, whether or not such Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14. The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, (1) the term
“Lender” shall, for purposes of this Section 9.14, include any L/C Issuer and
(2) this Section 9.14 shall not limit or expand the obligations of the Loan
Parties under Section 3.01 or any other provision of this Agreement.

SECTION 9.15    Cash Management Obligations; Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender (if applicable) and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have

 

152



--------------------------------------------------------------------------------

been made with respect to, Cash Management Obligations or Obligations arising
under Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may reasonably request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank shall indemnify and hold harmless each Agent and each of its
directors, officers, employees, or agents, to the extent not reimbursed by the
Loan Parties, against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Agent or its directors, officers, employees, or agents in
connection with such provider’s Cash Management Obligations or Obligations
arising under Secured Hedge Agreements; provided, however, that no Cash
Management Bank or Hedge Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. No Cash Management Bank or Hedge Bank will create (or be
deemed to create) in favor of any such provider, as applicable, any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Loan Documents. By accepting the benefits
of the Collateral, each such Cash Management Bank or Hedge Bank shall be deemed
to have appointed the Collateral Agent as its agent and agreed to be bound by
the Loan Documents as a Secured Party, subject to the limitations set forth in
this Section 9.15.

SECTION 9.16    [Reserved].

SECTION 9.17    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)     In addition, unless either (1) subclause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
subclause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender

 

153



--------------------------------------------------------------------------------

party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

ARTICLE X

Miscellaneous

SECTION 10.01    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender directly and adversely affected thereby (but not the
Required Lenders) (it being understood that a waiver of any condition precedent
set forth in Section 4.02 (other than a waiver thereof without the consent of
the Required Revolving Credit Lenders in connection with a Credit Extension
under the Revolving Credit Facility) or the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

(b)    postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08, fees or other amounts
without the written consent of each Lender directly and adversely affected
thereby (but not the Required Lenders), it being understood that the waiver of
(or amendment to the terms of) (i) any mandatory prepayment of the Term Loans
shall not constitute a postponement of any date scheduled for the payment of
principal or interest and (ii) the MFN Provisions or other “most favored nation”
provisions and the application thereof shall not constitute a postponement or
reduction of the amount of interest or other amounts;

(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby (but not the Required Lenders), it being understood that
(x) any change to the definition of any financial ratio (including the First
Lien Leverage Ratio, the Secured Leverage Ratio, the Total Leverage Ratio and/or
the Interest Coverage Ratio) or in each case, the component definitions thereof
and/or (y) any amendment, supplement, modification and/or waiver of the MFN
Provisions shall, in each case of the foregoing clauses (x) and (y), not
constitute a reduction in the rate of interest or fees or other amounts payable;
provided that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(d)    change any provision of this Section 10.01 or the definition of “Required
Lenders,” “Required Revolving Credit Lenders,” or any other provision specifying
the number of Lenders or portion of the Loans or Commitments required to take
any action under the Loan Documents without the written consent of each Lender
directly and adversely affected thereby;

(e)    release all or substantially all of the Collateral in any transaction or
series of related transactions except as expressly provided in the Loan
Documents (including any transaction permitted under Section 7.04 and/or
Section 7.05), without the written consent of each Lender;

(f)    release all or substantially all of the value of the Guarantees in any
transaction or series of related transactions except as expressly provided in
the Loan Documents (including any transaction permitted under Section 7.04 or
Section 7.05), without the written consent of each Lender;

 

154



--------------------------------------------------------------------------------

(g)    solely to the extent such change would alter the ratable sharing of
payments, change any provision of Section 2.13 or Section 8.04 without the
written consent of each Lender directly and adversely affected thereby; or

(h)    change the stated currency in which any Lender or L/C Issuer is required
to make Loans or issue Letters of Credit or the Borrower is required to make
payments of principal, interest, fees or other amounts hereunder or under any
other Loan Document without the written consent of each Lender and L/C Issuer
directly and adversely affected thereby (but not the Required Lenders);

and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) [reserved]; (v)
Section 10.07(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; (vi) any
amendment or waiver that by its terms affects the rights or duties of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) will require only the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto if such Class of Lenders were the only Class of Lenders;
(vii) the definition of “Letter of Credit Sublimit” may be amended or rights and
privileges thereunder waived with the consent of the Borrower , each L/C Issuer,
the Administrative Agent and the Required Revolving Credit Lenders; (viii) an
amendment described in Section 8.06 may be effected with the consent of the
Borrower, Holdings and the Administrative Agent; (ix) the conditions precedent
set forth in Section 4.01 to a Credit Extension of Term B Loans on the Closing
Date may be amended or rights and privileges thereunder waived only with the
consent of the Term Lenders holding more than 50.0% of the Term B Commitments on
such date; (x) the conditions precedent set forth in Section 4.01 to a Credit
Extension under the Revolving Credit Facility on the Closing Date and/or the
conditions precedent set forth in Section 4.02 to a Credit Extension under the
Revolving Credit Facility after the Closing Date, in each case, may be amended
or rights and privileges thereunder waived only with the consent of the Required
Revolving Credit Lenders and, in the case of a Credit Extension that constitutes
the issuance of a Letter of Credit, the applicable L/C Issuer; and (xi) only the
consent of the Required Revolving Credit Lenders shall be necessary to amend,
modify or waive the terms and provision of the financial covenants set forth in
Section 7.09 (and any related definitions as used in such Section, but not as
used in other Sections of this Agreement). Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (a) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans, the Revolving Credit
Loans, the Incremental Term Loans, if any, and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and, if applicable, the
Required Revolving Credit Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any Lender
if such amendment, supplement or waiver is delivered in order (i) to comply with
local Law or advice of local counsel, (ii) to correct or cure (x) ambiguities,
errors, mistakes, omissions or defects, (y) to effect administrative changes of
a technical or immaterial nature or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents; it being agreed that in the case of any conflict between
this Agreement and any other Loan Document, the provisions of this Agreement
shall control (except that in the case of any conflict between this Agreement
and an Acceptable Intercreditor Agreement, such Acceptable Intercreditor
Agreement shall control). Furthermore, notwithstanding anything to the contrary
herein, with the consent of the Administrative Agent at the request of the
Borrower (without the need to obtain any consent of any Lender), (i) any Loan
Document may be amended to cure ambiguities, omissions,

 

155



--------------------------------------------------------------------------------

mistakes or defects, (ii) any Loan Document may be amended to add terms that are
favorable to the Lenders (as reasonably determined by the Administrative Agent),
(iii) this Agreement (including the amount of amortization due and payable with
respect to any Class of Term Loans) may be amended to the extent necessary to
create a fungible Class of Term Loans (including to add provisions that are more
favorable to the relevant Class of Lenders holding such Term Loans, but not
provisions that are adverse to such Class of Lenders) and (iv) this Agreement
(and any other Loan Document) may be amended to the extent necessary or
appropriate, in the opinion of the Administrative Agent and the Borrower, to
effect the provisions of clause (h) of the “Collateral and Guarantee
Requirement.”

Notwithstanding anything to the contrary herein, in connection with any
determination as to whether the requisite Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, any Lender (other
than (x) any Lender that is a Regulated Bank and (y) any Revolving Lender as of
the Effective Date) that, as a result of its interest in any total return swap,
total rate of return swap, credit default swap or other derivative contract
(other than any such total return swap, total rate of return swap, credit
default swap or other derivative contract entered into pursuant to bona fide
market making activities), has a net short position with respect to the Loans
and/or Commitments (each, a “Net Short Lender”) shall, unless the Borrower
otherwise elects (in its sole discretion), have no right to vote any of its
Loans and Commitments and shall be deemed to have voted its interest as a Lender
without discretion in the same proportion as the allocation of voting with
respect to such matter by Lenders who are not Net Short Lenders.

For purposes of determining whether a Lender has a “net short position” on any
date of determination: (i) derivative contracts with respect to the Loans and
Commitments and such contracts that are the functional equivalent thereof shall
be counted at the notional amount thereof in Dollars, (ii) notional amounts in
other currencies shall be converted to the Dollar Equivalent thereof by such
Lender in a commercially reasonable manner consistent with generally accepted
financial practices and based on the prevailing conversion rate (determined on a
mid-market basis) on the date of determination, (iii) derivative contracts in
respect of an index that includes any of the Borrower or other Loan Parties or
any instrument issued or guaranteed by any of the Borrower or other Loan Parties
shall not be deemed to create a short position with respect to the Loans and/or
Commitments, so long as (x) such index is not created, designed, administered or
requested by such Lender and (y) the Borrower and other Loan Parties and any
instrument issued or guaranteed by any of the Borrower or other Loan Parties,
collectively, shall represent less than 5% of the components of such index,
(iv) derivative transactions that are documented using either the 2014 ISDA
Credit Derivatives Definitions or the 2003 ISDA Credit Derivatives Definitions
(collectively, the “ISDA CDS Definitions”) shall be deemed to create a short
position with respect to the Loans and/or Commitments if such Lender is a
protection buyer or the equivalent thereof for such derivative transaction and
(x) the Loans or the Commitments are a “Reference Obligation” under the terms of
such derivative transaction (whether specified by name in the related
documentation, included as a “Standard Reference Obligation” on the most recent
list published by Markit, if “Standard Reference Obligation” is specified as
applicable in the relevant documentation or in any other manner), (y) the Loans
or the Commitments would be a “Deliverable Obligation” under the terms of such
derivative transaction or (z) any of the Borrower or other Loan Parties (or its
successor) is designated as a “Reference Entity” under the terms of such
derivative transactions, and (v) credit derivative transactions or other
derivatives transactions not documented using the ISDA CDS Definitions shall be
deemed to create a short position with respect to the Loans and/or Commitments
if such transactions are functionally equivalent to a transaction that offers
the Lender protection in respect of the Loans or the Commitments, or as to the
credit quality of any of the Borrower or other Loan Parties other than, in each
case, as part of an index so long as (x) such index is not created, designed,
administered or requested by such Lender and (y) the Borrower and other Loan
Parties and any instrument issued or guaranteed by any of the Borrower or other
Loan Parties, collectively, shall represent less than 5% of the components of
such index. In connection with any such determination, each Lender shall
promptly notify the Administrative Agent in writing that it is a Net Short
Lender, or shall otherwise be deemed to have represented and warranted to the
Borrower and the Administrative Agent that it is not a Net Short Lender (it
being understood and agreed that the Borrower and the Administrative Agent shall
be entitled to rely on each such representation and deemed representation).

SECTION 10.02    Notices and Other Communications; Facsimile Copies.

(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile

 

156



--------------------------------------------------------------------------------

transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower, the Administrative Agent, an L/C Issuer or the
Swingline Lender to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Borrower,
the Administrative Agent, the L/C Issuers and the Swingline Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mail, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by e-mail
(which form of delivery is subject to the provisions of Section 10.02(b)), when
delivered; provided that notices and other communications to the Administrative
Agent, the L/C Issuers and the Swingline Lender pursuant to Article II shall not
be effective until actually received by such Person during the person’s normal
business hours. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

157



--------------------------------------------------------------------------------

(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
any L/C Issuer and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agents from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the non-“PUBLIC” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuers, each
Lender and the Agent-Related Parties of each of the foregoing from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower other than those
arising as a result of such Person’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by a final and non-appealable
judgment).

(f)    Notice to Other Loan Parties. The Borrower agrees that notices to be
given to any other Loan Party under this Agreement or any other Loan Document
may be given to the Borrower in accordance with the provisions of this
Section 10.02 with the same effect as if given to such other Loan Party in
accordance with the terms hereunder or thereunder.

SECTION 10.03    No Waiver; Cumulative Remedies. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

SECTION 10.04    Attorney Costs and Expenses. The Borrower agrees (a) to the
extent the Closing Date occurs, to pay or reimburse the Administrative Agent,
the Lead Arrangers and the L/C Issuers for all reasonable and documented or
invoiced out-of-pocket costs and expenses associated with the syndication of the
Term B Loans and Revolving Credit Loans and the preparation, execution and
delivery, administration, amendment, modification, waiver and/or enforcement of
this Agreement and the other Loan Documents, and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of one primary counsel and one local counsel in each appropriate jurisdiction
(which to the extent necessary, may include a single special counsel acting for
multiple jurisdictions) and (b) to pay or reimburse the Administrative Agent,
the Lead Arrangers, each L/C Issuer and the Lenders (taken as a whole) for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all fees, costs and expenses incurred in
connection with any workout or restructuring in respect of the Loans, all such
fees, costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of one
firm of outside counsel to the Administrative Agent (and one local counsel in
each appropriate jurisdiction (which to the extent necessary may include a
single special counsel acting for multiple

 

158



--------------------------------------------------------------------------------

jurisdictions)) (and, in the case of an actual or reasonably perceived conflict
of interest, where the Person(s) affected by such conflict notifies the Borrower
of the existence of such conflict, one additional firm of counsel for all such
affected Persons)). The foregoing fees, costs and expenses shall include all
reasonable search, filing, recording and title insurance charges and fees
related thereto, and other reasonable and documented out-of-pocket expenses
incurred by any Agent. The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 10.04 shall be paid within ten (10) Business
Days of receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

SECTION 10.05    Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender, each L/C Issuer, each
Lead Arranger and their respective Affiliates, and the directors, officers,
employees, counsel, agents, advisors, and other representatives and the
successors and permitted assigns of each of the foregoing (without
duplication)(collectively, the “Indemnitees”) from and against any and all
losses, liabilities, damages and claims (collectively, the “Losses”), and
reasonable and documented or invoiced out-of-pocket fees and expenses (including
reasonable Attorney Costs of one primary firm of counsel for all Indemnitees
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which to the extent necessary, may include a single special
counsel acting for multiple jurisdictions) for all Indemnitees (and, in the case
of an actual or reasonably perceived conflict of interest, where the Indemnitee
affected by such conflict notifies the Borrower of the existence of such
conflict, one additional firm of counsel for all such affected Indemnitees)),
but no other third party advisors without the Borrower’s prior consent (not to
be unreasonably withheld or delayed) of any such Indemnitee arising out of,
resulting from, or in connection with, any actual or threatened claim,
litigation, investigation or proceeding (including any inquiry or investigation)
relating to this Agreement, the Transactions or any related transaction
contemplated hereby or thereby, the Facilities or any use of the proceeds
thereof (any of the foregoing, a “Proceeding”), regardless of whether any such
Indemnitee is a party thereto and whether or not such Proceedings are brought by
the Borrower, its Affiliates or creditors or any other third party Person in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (c) any actual or alleged presence or Release or
threat of Release of Hazardous Materials on, at, under or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
threatened claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such Losses and
related expenses resulted from (x) the willful misconduct or gross negligence of
such Indemnitee (as determined by a court of competent jurisdiction in a final
and non-appealable decision), (y) a material breach of the Loan Documents by
such Indemnitee (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or (z) disputes solely between and among such
Indemnitees to the extent such disputes do not arise from any act or omission of
the Borrower or any of its Affiliates (other than, to the extent such disputes
do not arise from any act or omission of the Borrower or any of its Affiliates,
with respect to a claim against an Indemnitee acting in its capacity as an Agent
or Lead Arranger or similar role under the Loan Documents unless such claim
arose from the exceptions specified in clauses (x) and (y) (as determined by a
court of competent jurisdiction in a final and non-appealable decision)). No
Indemnitee, nor any other party hereto shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement and, without in any way limiting the indemnification obligations
set forth above, no Indemnitee or Loan Party shall have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date); provided that
nothing contained in this sentence shall limit the Borrower’s indemnification
and reimbursement obligations hereinabove to the extent such damages are
included in any third party claim in connection with which an Indemnitee is
otherwise entitled to indemnification or reimbursement hereunder. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective

 

159



--------------------------------------------------------------------------------

whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, managers, partners, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents is consummated. All amounts due under
this Section 10.05 shall be paid within thirty days after demand therefor
(together with reasonably detailed backup documentation supporting such
reimbursement request); provided, however, that such Indemnitee shall promptly
refund such amount to the extent that there is a final judicial decision in a
court of competent jurisdiction that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Loan Documents, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes other than Taxes that represent liabilities, obligations, losses,
damages, etc., with respect to a non-Tax claim.

It is agreed that the Loan Parties shall not be liable for any settlement of any
Proceeding (or any expenses related thereto) effected without the Borrower’s
written consent (which consent shall not be unreasonably withheld or delayed),
but if settled with the Borrower’s written consent or if there is a judgment by
a court of competent jurisdiction in any such Proceeding, the Borrower agree to
indemnify and hold harmless each Indemnitee from and against any and all Losses
and reasonable and documented or invoiced legal or other out-of-pocket expenses
by reason of such settlement or judgment in accordance with and to the extent
provided in the other provisions of this Section 10.05.

The Borrower shall not, without the prior written consent of any Indemnitee
(which consent shall not be unreasonably withheld or delayed, it being
understood that the withholding of consent due to non-satisfaction of any of the
conditions described in clauses (i), (ii) and (iii) of this sentence shall be
deemed reasonable), effect any settlement of any pending or threatened
Proceeding in respect of which indemnity could have been sought hereunder by
such Indemnitee unless such settlement (i) includes an unconditional release of
such Indemnitee in form and substance reasonably satisfactory to such Indemnitee
from all liability or claims that are the subject matter of such Proceeding,
(ii) does not include any statement as to or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of any Indemnitee,
and (iii) contains customary confidentiality provisions with respect to the
terms of such settlement.

SECTION 10.06    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent, the L/C Issuer or any Lender, or
any Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, the L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by any Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

SECTION 10.07    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee, (ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

160



--------------------------------------------------------------------------------

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, after
the Closing Date with respect to any Facility, any Lender may assign to one or
more assignees (“Assignees”) all or a portion of its rights and obligations
under this Agreement in respect of such Facility (including all or a portion of
its Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A)    the Borrower, provided that, no consent of the Borrower shall be required
for an assignment (1) of any Term Loan to any other Lender, any Affiliate of a
Lender or any Approved Fund or made by MS to the extent that such assignments
are made in the primary syndication and to whom the Borrower has consented on or
prior to the Closing Date, (2) of any Revolving Credit Loans and/or Revolving
Credit Commitments to any other Revolving Credit Lender or any Affiliate of a
Revolving Credit Lender or (3) if a Specified Event of Default has occurred and
is continuing, to any Assignee; provided, further that the Borrower shall be
deemed to have consented to any assignment of Term Loans unless the Borrower
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after a Responsible Officer having received written notice
thereof;

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund; and

(C)    each L/C Issuer and Swingline Lender at the time of such assignment,
provided that no consent of such L/C Issuers or Swingline Lender shall be
required for any assignment of a Term Loan.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facility) or $1,000,000 (in the
case of a Term Loan) unless the Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Borrower shall be required if
a Specified Event of Default has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds, if any;

(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f);

(D)    the Assignee shall not be a natural person, Defaulting Lender, a
Disqualified Lender, (other than as set forth in Section 2.05(d) or clause
(F) below) any Loan Party or any of its Affiliates; provided that the list of
Disqualified Lenders shall be made available to the Lenders; and

(E)    the Assignee shall not be a Defaulting Lender; and

(F)    in case of an assignment to an Affiliated Lender, (1) no Revolving Credit
Loans or Revolving Credit Commitments shall be assigned to or held by any
Affiliated Lender, (2) no proceeds of Revolving Credit Loans shall be used,
directly or indirectly, to consummate such assignment, (3) any Loans assigned to
an Affiliated Lender shall be canceled promptly upon such assignment, (4) any
purchases by Affiliated Lenders shall require that such Affiliated Lender
clearly identify itself as an Affiliated Lender in any Assignment and Assumption
executed in connection with such purchases or sales and (5) no Affiliated Lender
may purchase any Loans so long as any Event of Default has occurred and is
continuing.

 

161



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, this paragraph (b) shall not prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities other than Term B Facilities on a non-pro rata basis.

(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500
(provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment), from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits and
obligations of Sections 3.01, 3.03, 3.04, 10.04 and 10.05 with respect to facts
and circumstances occurring prior to the effective date of such assignment).
Upon request, and the surrender by the assigning Lender of its Note (if any),
the Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (c) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(e). For greater
certainty, any assignment by a Lender pursuant to this Section 10.07 shall not
in any way constitute or be deemed to constitute a novation, discharge,
recession, extinguishment or substitution of the existing Indebtedness and any
Indebtedness so assigned shall continue to be the same obligation and not a new
obligations.

(d)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). No assignment shall be effective unless it has been recorded in the
Register pursuant to this Section 10.07(d). The entries in the Register shall be
conclusive, absent demonstrable error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender (with respect to its own
interests only) at any reasonable time and from time to time upon reasonable
prior notice. For the avoidance of doubt, the parties intend and shall treat the
Loans (and any participation made pursuant to Section 10.07(e)) as being at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code. Notwithstanding the foregoing, in no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any Lender is an Affiliated Lender. The Borrower agrees that the
Administrative Agent, acting in its capacity as a non-fiduciary agent for
purposes of maintaining the Register, and its officers, directors, employees,
agents, sub-agents and affiliates, shall constitute “Indemnitees” under
Section 10.05 hereof.

(e)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent or any other Person, sell participations to
any Person (other than a natural person or a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other

 

162



--------------------------------------------------------------------------------

modification described in Section 10.01(a), (b), (c), (d), (e) or (f) that
directly affects such Participant. Subject to Section 10.07(f), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.03 and 3.04 (through the applicable Lender), subject to the requirements and
limitations of such Sections (including Section 3.01(f) and Sections 3.05 and
3.06), to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.07(b) (it being agreed that any
documentation required to be provided under Section 3.01(f) shall be provided
solely to the participating Lender). To the extent permitted by applicable Law,
each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant complies with
Section 2.13 as though it were a Lender. Any Lender that sells participations
and any Lender that grants a Loan to a SPC shall maintain a register on which it
enters the name and the address of each Participant and/or SPC and the principal
and interest amounts of each Participant’s and/or SPC’s participation interest
in the Commitments and/or Loans (or other rights or obligations) held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent demonstrable error, and the Borrower and such Lender shall
treat each person whose name is recorded in the Participant Register as the
owner of such participation interest or granted Loan as the owner thereof for
all purposes notwithstanding any notice to the contrary. The Borrower agrees
that the Administrative Agent, acting in its capacity as a non-fiduciary agent
for purposes of maintaining the Participant Register, and its officers,
directors, employees, agents, sub-agents and affiliates, shall constitute
“Indemnitees” under Section 10.05 hereof. In maintaining the Participant
Register, such Lender shall be acting as the non-fiduciary agent of the Borrower
solely for purposes of applicable U.S. federal income tax law and undertakes no
duty, responsibility or obligation to the Borrower (without limitation, in no
event shall such Lender be a fiduciary of the Borrower for any purpose). No
Lender shall have any obligation to disclose all or any portion of a Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish in connection with a Tax audit that such
commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the Proposed Treasury Regulations (or any amended or
successor version) or, if different, under Sections 871(h) or 881(c) of the
Code.

(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.03 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or to the extent such entitlement to a greater payment
results from a Change in Law after the Participant became a Participant.

(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or similar central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.03 and 3.04, subject to the requirements and limitations of
such Sections (including Section 3.01(f) and Sections 3.05 and 3.06), to the
same extent as if such SPC were a Lender, but neither the grant to any SPC nor
the exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.03 or 3.04) except to
the extent any entitlement to greater amounts results from a Change in Law after
the grant to the SPC occurred, (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable and such liability shall remain with the Granting Lender, and (iii) the
Granting Lender shall for all purposes, including the approval of any amendment,
waiver or other modification of any provision of any Loan Document, remain the
lender of record hereunder. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the

 

163



--------------------------------------------------------------------------------

Administrative Agent, assign all or any portion of its right to receive payment
with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee Obligation or credit or liquidity enhancement to such SPC.

(i)    Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
and the Swingline Lender may, upon thirty (30) days’ notice to the Borrower and
the Lenders, resign as an L/C Issuer or the Swingline Lender, as the case may
be; provided that on or prior to the expiration of such 30-day period with
respect to such resignation, the relevant L/C Issuer or Swingline Lender, as the
case may be, shall have identified, in consultation with the Borrower, a
successor L/C Issuer or Swingline Lender, as the case may be, willing to accept
its appointment as successor L/C Issuer or Swingline Lender. In the event of any
such resignation of an L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor L/C Issuer or Swingline Lender, as the case may be, hereunder;
provided that no failure by the Borrower to appoint any such successor shall
affect the resignation of the relevant L/C Issuer or Swingline Lender, as the
case may be. If an L/C Issuer resigns as an L/C Issuer or the Swingline Lender
resigns as Swingline Lender, as the case may be, it shall retain all the rights
and obligations of an L/C Issuer or Swingline Lender, as applicable, hereunder
with respect to all Letters of Credit or Swingline Loans (as the case may be)
outstanding as of the effective date of its resignation as an L/C Issuer or
Swingline Lender, as the case may be, and all L/C Obligations with respect
thereto and obligations with respect to the Swingline Loans, as applicable
(including, as applicable, the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c) and the right to require the Lenders to make Base Rate Loans or
fund risk participations in the Swingline Loans pursuant to Section 2.04). Upon
the appointment of a successor L/C Issuer or Swingline Lender, as the case may
be, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges an duties of the retiring L/C Issuer or Swingline
Lender, as applicable, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to such L/C
Issuer to effectively assume the obligations of such L/C Issuer with respect to
such Letters of Credit.

(k)    [Reserved].

(l)    Disqualified Lenders. (i) No assignment shall be made to any Person that
was a Disqualified Lender as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment as otherwise contemplated
by this Section 10.07 (without giving effect to any deemed consent by the
Borrower), in which case such Person will not be considered a Disqualified
Lender for the purpose of such assignment). For the avoidance of doubt, with
respect to any assignee that becomes a Disqualified Lender at any time after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Lender”), (x) such assignee shall not retroactively
be disqualified from becoming a Lender and (y) for purposes of assignments
subsequent to such time, the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Lender. Any assignment in
violation of this clause (l)(i) shall not be void, but the other provisions of
this clause (l) shall apply.

(ii)    If any assignment is made to any Disqualified Lender without the
Borrower’s prior consent in violation of clause (i) above, the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified Lender
and the Administrative Agent, (A) terminate any Revolving Credit

 

164



--------------------------------------------------------------------------------

Commitment of such Disqualified Lender and repay all obligations of the Borrower
owing to such Disqualified Lender in connection with such Revolving Credit
Commitment, (B) in the case of outstanding Term Loans held by Disqualified
Lenders, prepay such Term Loan by paying the lowest of (x) the principal amount
thereof, (y) the current trading price of such Term Loans and (z) the amount
that such Disqualified Lender paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and under the other Loan Documents and/or
(C) require such Disqualified Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in this
Section 10.07), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) such assignment does not conflict with
applicable Laws, (ii) such assignment shall be accompanied by any assignment fee
and (iii) in the case of clause (B), the Borrower shall not use the proceeds
from any Loans to prepay Term Loans held by Disqualified Lenders.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

(iv)    The Administrative Agent shall have the right to provide the List of
Disqualified Lenders to each Lender requesting the same.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Administrative Agent, in its capacity as such, shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance by other parties with the provisions of
this Agreement relating to Disqualified Lenders. Without limiting the generality
of the foregoing, the Administrative Agent, in its capacity as such, shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
prospective Lender is a Disqualified Lender or whether a Lender is a Net Short
Lender or (y) have any liability with respect to or arising out of any
assignment of Loans, or disclosure of confidential information, to any
Disqualified Lender.

Notwithstanding anything to the contrary in this Section 10.07, there shall be
no restrictions on the ability of the Administrative Agent to make assignments
pursuant to the credit bidding provision in last paragraph of Section 9.10 and
such assignment such be made without regard to (without limitation) any transfer
or assignment fee, any restrictions on Eligible Assignees or minimum assignment
amounts.

 

165



--------------------------------------------------------------------------------

SECTION 10.08    Confidentiality. Each of the Agents (on behalf of themselves
and any Agent Related Person), L/C Issuers and the Lenders agrees to maintain
the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
their respective directors, officers, employees, managers, administrators,
limited partners, trustees, investment advisors and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information or who are subject to customary confidentiality
obligations of professional practice or who are bound by the terms of this
paragraph (or language substantially similar to this paragraph)); (b) to the
extent required or requested by any Governmental Authority including any
self-regulatory authority such as the National Association of Insurance
Commissioners; provided that, other than with respect to requests or
requirements by such Governmental Authority pursuant to its oversight or
supervisory function over such Agent, L/C Issuer or Lender (or their affiliates)
for purposes of clauses (b) or (h), such Agent, L/C Issuer or Lender shall
(i) give the applicable Loan Party written notice prior to disclosing the
information to the extent permitted by such requirement, (ii) cooperate with the
Loan Party to obtain a protective order or similar confidential treatment (or,
in the case of any requests or requirements by a Governmental Authority pursuant
to its oversight or supervisory function, inform such Governmental Authority of
the confidential nature of such information), and (iii) only disclose that
portion of the Information as counsel for such Agent, L/C Issuer or Lender
advises such Person it must disclose pursuant to such requirement; (c) to the
extent required by applicable Laws or regulations, or by any subpoena or similar
legal process; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g) or 10.07(i), counterparty to a Swap
Contract, Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement (it being understood that the identity of Disqualified Lenders may be
disclosed to any assignee or participant, or prospective assignee or
participant); (f) with the written consent of the Borrower; (g) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 10.08 or (y) is or was received by any Agent, any Lender,
any L/C Issuer or any of their respective Affiliates from a third party that is
not, to such party’s knowledge, subject to contractual or fiduciary
confidentiality obligations owing to the Borrower or any of its Affiliates;
(h) to any Governmental Authority or examiner regulating any Lender; (i) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender); or (j) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder. In addition, the Agents and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party or its Affiliates or its
Affiliates’ directors, managers, officers, employees, trustees, investment
advisors or agents, relating to the Borrower or any of their Subsidiaries or
their business, other than any such information that is publicly available to
any Agent, L/C Issuer or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08, including, without
limitation, information delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, subject to the exclusive right of the Administrative Agent and the
Collateral Agent to exercise remedies under Section 9.11, each Lender and its
Affiliates and each L/C Issuer and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and the Subsidiaries) to the fullest extent permitted by
applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, but excluding any payroll, trust, or tax
withholding accounts) at any time held by, and other Indebtedness (in any
currency) at any time owing by, such Lender and its Affiliates or such L/C
Issuer and its Affiliates, as the case may be, to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Loan Obligations owing to such Lender and its Affiliates or such L/C Issuer
and its Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Loan Obligations may be contingent or unmatured or denominated in
a currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to setoff and
apply

 

166



--------------------------------------------------------------------------------

any deposits held or other Indebtedness owing by such Lender or its Affiliates
or such L/C Issuer or its Affiliates, as the case may be, to or for the credit
or the account of any Subsidiary of a Loan Party that is a Foreign Subsidiary or
a Domestic Foreign Holding Company. Each Lender and L/C Issuer agrees promptly
to notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender or L/C Issuer, as the case may be; provided that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent, each Lender and each L/C
Issuer under this Section 10.09 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, such Lender
and such L/C Issuer may have.

SECTION 10.10    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.

SECTION 10.11    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.12    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. The provisions of Sections 10.14 and 10.15 shall
continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.13    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.14    GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS.

(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b)    EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE IN THE BOROUGH OF MANHATTAN (PROVIDED
THAT IF NONE OF SUCH COURTS CAN AND WILL EXERCISE SUCH JURISDICTION, SUCH

 

167



--------------------------------------------------------------------------------

EXCLUSIVITY SHALL NOT APPLY), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

(c)    NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE L/C ISSUER OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION (I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN
CONNECTION WITH EXERCISING REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN
WHICH SUCH COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY PENDING
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE
EXTENT THE COURTS REFERRED TO IN THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION
OVER SUCH LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT THERETO.

SECTION 10.15    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.16    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender and L/C Issuer that each such Lender and L/C Issuer
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, each Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

SECTION 10.17    [Reserved].

SECTION 10.18    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provisions of this
Section 10.18 are for the express benefit of the parties hereto and may be
enforced by the Loan Parties. For the avoidance of doubt, the foregoing does not
prevent or limit a Hedge Bank from exercising any rights to close out and/or
terminate any Secured Hedge Agreement or transaction thereunder to which it is a
party or net any such amounts in each case pursuant to the terms of such Secured
Hedge Agreement.

SECTION 10.19    USA PATRIOT Act. Each Lender hereby notifies the Borrower that,
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the USA PATRIOT Act.

 

168



--------------------------------------------------------------------------------

SECTION 10.20    Acceptable Intercreditor Agreements.

(a)    Each Lender (and, by its acceptance of the benefits of any Collateral
Document, each other Secured Party) hereunder (a) agrees that it will be bound
by and will take no actions contrary to the provisions of any Acceptable
Intercreditor Agreement and (b) authorizes and instructs the Collateral Agent
and/or the Administrative Agent to enter into any Acceptable Intercreditor
Agreement, in each case, as Collateral Agent or Administrative Agent hereunder,
as applicable, and on behalf of such Lender or other Secured Party.

(b)    The foregoing provisions are intended as an inducement to the lenders or
noteholders (or any agent, trustee or other representative thereof) party to
such Acceptable Intercreditor Agreement to extend credit to the Borrower and
such Persons are intended third party beneficiaries of such provisions.

SECTION 10.21    Obligations Absolute. To the fullest extent permitted by
applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Loan Obligations, or any other amendment or waiver of
or any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Loan Obligations;

(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or

(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.

SECTION 10.22    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Lender and each
Lead Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
nor any Lender or Lead Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, each Lender and each Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lead Arranger has any obligation to
disclose any of such interests to the Borrower or any of its Affiliates. To the
fullest extent

 

169



--------------------------------------------------------------------------------

permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, each Lender and each Lead Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 10.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 10.24    ABL Intercreditor Agreement; First Lien Intercreditor
Agreement. Each Lender (a) consents to the subordination of Liens provided for
in the ABL Intercreditor Agreement and the First Lien Intercreditor Agreement,
(b) agrees that it will be bound by, and will take no actions contrary to, the
provisions of the ABL Intercreditor Agreement and the First Lien Intercreditor
Agreement and (c) authorizes and instructs the Collateral Agent to enter into
each of the ABL Intercreditor Agreement and the First Lien Intercreditor
Agreement on behalf of such Lender. The foregoing provisions are intended as an
inducement to the Lenders to extend credit to the Borrower or to acquire any
notes or other evidence of any debt obligation owing from the Borrower and such
Lenders are intended third party beneficiaries of such provisions and the
provisions of the ABL Intercreditor Agreement and the First Lien Intercreditor
Agreement.

SECTION 10.25    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights

 

170



--------------------------------------------------------------------------------

in property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that parties with respect to a Defaulting Lender shall
in no event affect the rights of any Covered Party with respect to a Supported
QFC or any QFC Credit Support.

(b)    As used in this Section 10.25, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

171



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
as the Borrower By:  

/s/ Brian D. Coleman

  Name: Brian D. Coleman   Title: Treasurer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, Collateral Agent, Swingline Lender, a Revolving Credit
Lender and L/C Issuer By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Vice President By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,
as the Initial Lender By:  

/s/ Jennifer DeFazio

  Name: Jennifer DeFazio   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,
as a Revolving Credit Lender and L/C Issuer By:  

/s/ Jennifer DeFazio

  Name: Jennifer DeFazio   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as a Revolving Credit Lender and L/C Issuer By:  

/s/ Daniel Luby

  Name: Daniel Luby   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
as a Revolving Credit Lender and L/C Issuer By:  

/s/ Martin Corrigan

  Name: Martin Corrigan   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS,
as a Revolving Credit Lender and L/C Issuer By:  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Revolving Credit Lender and L/C Issuer By:  

/s/ Nicholas Grocholski

  Name: Nicholas Grocholski   Title: Director

 

[Signature Page to Credit Agreement]